Certain identified information has been excluded from the document because it is
both (i) not material and (ii) would be competitively harmful if publicly
disclosed.



August 27, 2020





















Exhibit 10.1













CREDIT AGREEMENT

dated as of August 27, 2020

by and among

FORTRESS BIOTECH, INC.,

as the Borrower,

THE LENDERS FROM TIME TO TIME PARTY HERETO

as the Lenders, and

OAKTREE FUND ADMINISTRATION, LLC,

as the Administrative Agent

  

U.S. $60,000,000

-i-





­SC1:5266419.14

--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 1. DEFINITIONS‌1

1.01Certain Defined Terms‌1

1.02Accounting Terms and Principles‌24

1.03Interpretation‌24

1.04Division‌25

Section 2. THE COMMITMENT AND THE LOANS‌25

2.01Loans‌25

2.02Borrowing Procedures‌26

2.03Notes‌26

2.04Use of Proceeds‌26

Section 3. PAYMENTS OF PRINCIPAL AND INTEREST, ETC.‌26

3.01Scheduled Repayments and Prepayments Generally; Application‌26

3.02Interest‌27

3.03Prepayments‌27

Section 4. PAYMENTS, ETC.‌29

4.01Payments‌29

4.02Computations‌30

4.03Set-Off‌31

Section 5. YIELD PROTECTION, TAXES, ETC.‌31

5.01Additional Costs‌31

5.02Illegality‌33

5.03Taxes‌33

5.04Mitigation Obligations‌37

5.05Survival‌38

Section 6. CONDITIONS‌38

6.01Conditions to the Borrowing of the Loans‌38

Section 7. REPRESENTATIONS AND WARRANTIES‌42

7.01Power and Authority‌42

7.02Authorization; Enforceability‌42

7.03Governmental and Other Approvals; No Conflicts‌42

-ii-







­SC1:5266419.14

--------------------------------------------------------------------------------

7.04Financial Statements; Material Adverse Change‌43

7.05Properties‌43

7.06No Actions or Proceedings‌44

7.07Compliance with Laws and Agreements‌45

7.08Taxes‌45

7.09Full Disclosure‌45

7.10Investment Company Act and Margin Stock Regulation‌45

7.11Solvency‌46

7.12Subsidiaries‌46

7.13Indebtedness and Liens‌46

7.14Material Agreements‌46

7.15Restrictive Agreements‌46

7.16Real Property‌46

7.17Pension Matters‌46

7.18Transactions with Affiliates‌47

7.19OFAC; Anti-Terrorism Laws‌47

7.20Anti-Corruption‌47

7.21Priority of Obligations‌48

Section 8. AFFIRMATIVE COVENANTS‌48

8.01Financial Statements and Other Information‌48

8.02Notices of Material Events‌50

8.03Existence‌51

8.04Payment of Obligations‌51

8.05Insurance‌51

8.06Books and Records; Inspection Rights‌52

8.07Compliance with Laws and Other Obligations‌52

8.08Maintenance of Properties, Etc.‌52

8.09Licenses‌53

8.10Use of Proceeds‌53

8.11Further Assurances‌53

8.12Termination of Non-Permitted Liens‌54

-iii-







­SC1:5266419.14

--------------------------------------------------------------------------------

8.13Board Materials; Oaktree Lender Board Observer‌54

8.14ERISA Compliance‌54

8.15Cash Management‌54

8.16Post-Closing Obligations‌55

Section 9. NEGATIVE COVENANTS‌56

9.01Indebtedness‌56

9.02Liens‌57

9.03Fundamental Changes and Acquisitions‌58

9.04Lines of Business‌59

9.05Investments‌59

9.06Restricted Payments‌60

9.07Payments of Indebtedness‌62

9.08Change in Fiscal Year‌62

9.09Sales of Assets, Etc.‌62

9.10Transactions with Affiliates‌63

9.11Restrictive Agreements‌63

9.12Modifications and Terminations of Organic Documents‌63

9.13Sales and Leasebacks‌63

9.14Hazardous Material‌64

9.15Accounting Changes‌64

9.16Compliance with ERISA‌64

9.17Restriction of Amendments to Certain Documents‌64

9.18Sanctions; Anti-Corruption Use of Proceeds‌64

9.19Closing Date Equity Interests.‌65

9.20Margin Stock. .‌65

Section 10. FINANCIAL COVENANTS‌65

10.01Minimum Liquidity‌65

10.02Minimum Revenue‌65

Section 11. EVENTS OF DEFAULT‌66

11.01Events of Default‌66

11.02Remedies‌68

-iv-







­SC1:5266419.14

--------------------------------------------------------------------------------

11.03[Reserved]‌69

11.04Minimum Revenue Covenant Cure‌69

11.05Payment of Prepayment Fee and Specified Return Shortfall‌70

Section 12. THE ADMINISTRATIVE AGENT‌71

12.01Appointment and Duties‌71

12.02Binding Effect‌72

12.03Use of Discretion‌72

12.04Delegation of Rights and Duties‌73

12.05Reliance and Liability‌73

12.06Administrative Agent Individually‌74

12.07Lender Credit Decision‌75

12.08Expenses; Indemnities‌75

12.09Resignation of the Administrative Agent‌76

12.10Release of Collateral or Guarantors‌76

12.11Additional Secured Parties‌77

Section 13. MISCELLANEOUS‌78

13.01No Waiver‌78

13.02Notices‌78

13.03Expenses, Indemnification, Etc.‌78

13.04Amendments, Etc.‌79

13.05Successors and Assigns‌80

13.06Survival‌83

13.07Captions‌83

13.08Counterparts, Effectiveness‌83

13.09Governing Law‌83

13.10Jurisdiction, Service of Process and Venue‌83

13.11Waiver of Jury Trial‌84

13.12Waiver of Immunity‌84

13.13Entire Agreement‌84

13.14Severability‌84

13.15No Fiduciary Relationship‌84

-v-







­SC1:5266419.14

--------------------------------------------------------------------------------

13.16Confidentiality‌85

13.17Interest Rate Limitation‌85

13.18Judgment Currency‌86

13.19USA PATRIOT Act‌86

13.20Acknowledgement and Consent to Bail-In of EEA Financial Institutions‌86





SCHEDULES AND EXHIBITS

Schedule 1-Loans Schedule

Schedule 3-Minimum Revenue

Schedule 7.05(b)-Certain Intellectual Property

Schedule 7.08-Taxes

Schedule 7.12-Information Regarding Subsidiaries

Schedule 7.13(a)-Existing Indebtedness

Schedule 7.13(b)-Existing Liens

Schedule 7.14-Material Agreements

Schedule 7.15-Restrictive Agreements

Schedule 7.16-Real Property Owned or Leased by Borrower

Schedule 7.18-Transactions with Affiliates

Schedule 9.05-Existing Investments

Schedule 9.09(a)-Sale of Assets

Schedule 9.09(b)Qualifying Avenue Sale

Schedule 9.09(c)Qualifying [*] Sale

Schedule 9.19-Closing Date Equity Interests

  

Exhibit A-Form of Note

Exhibit B-Form of Borrowing Notice

Exhibit C-1-Form of U.S. Tax Compliance Certificate (For Foreign Lenders That
Are Not Partnerships For U.S. Federal Income Tax Purposes)

Exhibit C-2-Form of U.S. Tax Compliance Certificate (For Foreign Participants
That Are Not Partnerships For U.S. Federal Income Tax Purposes)

Exhibit C-3-Form of U.S. Tax Compliance Certificate (For Foreign Participants
That Are Partnerships For U.S. Federal Income Tax Purposes)

Exhibit C-4-Form of U.S. Tax Compliance Certificate (For Foreign Lenders That
Are Partnerships For U.S. Federal Income Tax Purposes)

Exhibit D-Form of Compliance Certificate

Exhibit E-Form of Assignment and Assumption

Exhibit F-Form of Warrant

Exhibit G-Form of Solvency Certificate

Exhibit H-Form of Funding Date Certificate



-vi-







­SC1:5266419.14

--------------------------------------------------------------------------------

-vii-







­SC1:5266419.14

--------------------------------------------------------------------------------

CREDIT AGREEMENT

CREDIT AGREEMENT, dated as of August 27, 2020 (this “Agreement”), among FORTRESS
BIOTECH, INC., a Delaware corporation (the “Borrower”), the lenders from time to
time party hereto (each a “Lender” and collectively, the “Lenders”), and OAKTREE
FUND ADMINISTRATION, LLC, as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”).

WITNESSETH:

WHEREAS, the Borrower has requested that the Lenders provide a senior secured
term loan facility to the Borrower in an aggregate principal amount of
$60,000,000 to be extended on the Closing Date; and

WHEREAS, the Lenders are willing, on the terms and subject to the conditions set
forth herein, to provide such senior secured term loan facility.

NOW, THEREFORE, the parties hereto agree as follows:

Section 1.
DEFINITIONS
1.01Certain Defined Terms. As used herein, the following terms have the
following respective meanings:

“Account Control Agreement Completion Date” has the meaning set forth in Section
8.16(a).

“Acquisition” means any transaction, or any series of related transactions, by
which any Person (for purposes of this definition, an “acquirer”) directly or
indirectly, by means of amalgamation, merger, purchase of assets, purchase of
Equity Interests, or otherwise, (i) acquires all or substantially all of the
assets of any other Person, (ii) acquires an entire business line or unit or
division of any other Person, (iii) with respect to any other Person that is
managed or governed by a Board, acquires control of Equity Interests of such
other Person representing more than fifty percent (50%) of the ordinary voting
power (determined on a fully-diluted basis) for the election of directors of
such Person’s Board, or (iv) acquires control of more than fifty percent (50%)
of the Equity Interests in any other Person (determined on a fully-diluted
basis) that is not managed by a Board.

“Administrative Agent” has the meaning set forth in the preamble hereto.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agreement” has the meaning set forth in the preamble hereto.

­SC1:5266419.14

--------------------------------------------------------------------------------

“Anti-Terrorism Laws” means any laws relating to terrorism or money laundering,
including, without limitation, (i) the Money Laundering Control Act of 1986
(e.g., 18 U.S.C. §§ 1956 and 1957), (ii) the Bank Secrecy Act of 1970 (e.g., 31
U.S.C. §§ 5311 – 5330), as amended by the Patriot Act, (iii) the laws,
regulations and Executive Orders administered by the United States Department of
the Treasury’s Office of Foreign Assets Control (“OFAC”), (iv) the Comprehensive
Iran Sanctions, Accountability, and Divestment Act of 2010 and implementing
regulations by the United States Department of the Treasury, (v) any law
prohibiting or directed against terrorist activities or the financing of
terrorist activities (e.g., 18 U.S.C. §§ 2339A and 2339B), or (vi) any similar
laws enacted in the United States, European Union or any other jurisdictions in
which the parties to this agreement operate, and all other present and future
legal requirements of any Governmental Authority governing, addressing, relating
to, or attempting to eliminate, terrorist acts and acts of war.

“Applicable Prepayment Percentage” means 20.0%.

“Arm’s Length Transaction” means, with respect to any transaction, the terms of
such transaction shall not be less favorable to the Borrower or any of its
Subsidiaries than commercially reasonable terms that would be obtained in a
transaction with a Person that is an unrelated third party.

“Asset Sale” has the meaning set forth in Section 9.09.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee of such Lender substantially in the form of Exhibit E, or
such other form as is acceptable to the Administrative Agent.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy.”

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.



“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any employee benefit plan as defined in Section 3(3) of
ERISA (whether governed by the laws of the United States or otherwise) to which
the Borrower or any Subsidiary thereof incurs or otherwise has any obligation or
liability, contingent or otherwise.

-2-





­SC1:5266419.14

--------------------------------------------------------------------------------

“Board” means, with respect to any Person, the board of directors or equivalent
management or oversight body of such Person or any committee thereof authorized
to act on behalf of such board (or equivalent body).

“Board Observer” has the meaning set forth in Section 8.13(b).

“Borrower” has the meaning set forth in the preamble hereto.

“Borrower Party” has the meaning set forth in Section 13.03(b).

“Borrowing” means the borrowing of the Loans on the Closing Date.

“Borrowing Notice” means a written notice substantially in the form of Exhibit
B.

“Business Day” means a day (other than a Saturday or Sunday) on which commercial
banks are not authorized or required to close in New York City.

“Capital Lease Obligations” means, as to any Person, the obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) real and/or personal property, which obligations are
required to be classified and accounted for as a capital lease on a balance
sheet of such Person under GAAP and, for purposes of this Agreement, the amount
of such obligations shall be the capitalized amount thereof, determined in
accordance with GAAP.

“Casualty Event” means the damage, destruction or condemnation, as the case may
be, of property of the Borrower or any of its Subsidiaries in excess of
$2,000,000.

“CFC” means a Subsidiary that is a “controlled foreign corporation” within the
meaning of Section 957 of the Code.

“CFC Holding Company” means any Domestic Subsidiary that owns no material assets
(directly or indirectly) other than Equity Interests, or Equity Interests and
debt, of one or more CFCs or Domestic Subsidiaries that are themselves CFC
Holding Companies.

“Change of Control” means an event or series of events (i) as a result of which
any “person” or “group” (as such terms are used in Sections 13(d) and 14(d) of
the Securities Act, but excluding any of such person or its Subsidiaries, and
any Person acting in its capacity as trustee, agent or other fiduciary or
administrator of any such Plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act, except that a person or group
shall be deemed to have “beneficial ownership” of all Equity Interests that such
person or group has the right to acquire, whether such right is exercisable
immediately or only after the passage of time (such right, an “option right”)),
directly or indirectly, of thirty-five percent (35%) or more of the Equity
Interests of the Borrower entitled to vote for members of the Board of the
Borrower on a fully-diluted basis (and taking into account all such Equity
Interests that such person or group has the right to acquire pursuant to any
option right); or (ii) as a result of which, during any period of twelve (12)
consecutive months, a majority of the members of the Board of the Borrower cease
to be composed of individuals (x) who were members of such

-3-





­SC1:5266419.14

--------------------------------------------------------------------------------

Board on the first day of such period, (y) whose election or nomination to such
Board was approved by individuals referred to in clause (x) above constituting
at the time of such election or nomination at least a majority of such Board or
equivalent governing body or (z) whose election or nomination to such Board was
approved by individuals referred to in clauses (x) and (y) above constituting at
the time of such election or nomination at least a majority of such Board; or
(iii) that results in the sale of all or substantially all of the assets or
businesses of the Borrower and its Subsidiaries, taken as a whole.

“Claims” means (and includes) any claim, demand, complaint, grievance, action,
application, suit, cause of action, order, charge, indictment, prosecution,
judgement or other similar process, whether in respect of assessments or
reassessments, debts, liabilities, expenses, costs, damages or losses,
contingent or otherwise, whether liquidated or unliquidated, matured or
unmatured, disputed or undisputed, contractual, legal or equitable, including
loss of value, professional fees, including fees and disbursements of legal
counsel, and all costs incurred in investigating or pursuing any of the
foregoing or any proceeding relating to any of the foregoing.

“Closing Date” means the date on which the conditions precedent specified in
Section 6.01 are satisfied (or waived in accordance with Section 13.04) and on
which the Loans are to be made to the Borrower.

“Closing Date Equity Interests” has the meaning set forth in Section 9.19.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.

“Collateral” means any real, personal and mixed property (including Equity
Interests), whether tangible or intangible, in which Liens are granted or
purported to be granted to the Administrative Agent as security for the
Obligations under any Loan Document on or after the Closing Date, including
future acquired or created assets or property (or collectively, all such real,
personal and mixed property, as the context may require).

“Commitment” means, with respect to each Lender, the obligation of such Lender
to make Loans to the Borrower on the Closing Date in accordance with the terms
and conditions of this Agreement, which commitment is in the amount set forth
opposite such Lender’s name on Schedule 1 under the caption “Commitment”, as
such Schedule may be amended from time to time pursuant to an Assignment and
Assumption or otherwise. The aggregate amount of Commitments on the date of this
Agreement equals $60,000,000.

“Compliance Certificate” has the meaning set forth in Section 8.01(c).

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Contracts” means any contract, license, lease, agreement, obligation, promise,
undertaking, understanding, arrangement, document, commitment, entitlement or
engagement under which a Person has, or will have, any liability or contingent
liability (in each case, whether

-4-





­SC1:5266419.14

--------------------------------------------------------------------------------

written or oral, express or implied, and whether in respect of monetary or
payment obligations, performance obligations or otherwise).

“Control” means, in respect of a particular Person, the possession by one or
more other Persons, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such particular Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Controlled Account” has the meaning set forth in Section 8.15(a).

“Copyright” means all copyrights, copyright registrations and applications for
copyright registrations, including all renewals and extensions thereof and all
other rights whatsoever accruing thereunder or pertaining thereto throughout the
world.

“Cyprium” means Cyprium Therapeutics, Inc.

“Cyprium Financing” has the meaning set forth on Schedule 7.18.

“Default” means any Event of Default and any event that, upon the giving of
notice, the lapse of time or both, would constitute an Event of Default.

“Default Rate” has the meaning set forth in Section 3.02(b).

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory is the subject of country- or territory-wide Sanctions.

“Disqualified Equity Interests” means, with respect to any Person, any Equity
Interest of such Person that, by its terms (or by the terms of any security or
other Equity Interest into which it is convertible or for which it is
exchangeable), or upon the happening of any event or condition (i) matures or is
mandatorily redeemable (other than solely for Qualified Equity Interests),
including pursuant to a sinking fund obligation or otherwise, (ii) is redeemable
at the option of the holder thereof (other than solely for Qualified Equity
Interests), in whole or in part, (iii) provides for the scheduled payments of
dividends or other distributions in cash or other securities that would
constitute Disqualified Equity Interests, or (iv) is or becomes convertible into
or exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Equity Interests, in each case, prior to the date that
is ninety-one (91) days after the Maturity Date.

“Division” has the meaning set forth in Section 1.04.

“Dollars” and “$” means lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary that is a corporation, limited
liability company, partnership or similar business entity incorporated, formed
or organized under the laws of the United States, any state of the United States
or the District of Columbia.

“DOSPA” has the meaning set forth in Section 8.16(e).

-5-





­SC1:5266419.14

--------------------------------------------------------------------------------

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Transferee” means and includes (i) any commercial bank, (ii) any
insurance company, (iii) any finance company, (iv) any financial institution,
(v) any Person that is a bona fide debt fund primarily engaged in the making,
purchasing, holding or other investing in commercial loans, notes, bonds or
similar extensions of credit or securities in the Ordinary Course, (vi) with
respect to any Lender, any of its Affiliates or such Lender’s or Affiliate’s
managed funds or accounts, and (vii) any other “accredited investor” (as defined
in Regulation D of the Securities Act) that is principally in the business of
managing investments or holding assets for investment purposes.

“Environmental Claims” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, information request, abatement order or
other order or directive (conditional or otherwise), by any Governmental
Authority or any other Person, arising (i) pursuant to or in connection with any
actual or alleged violation of any Environmental Law; (ii) in connection with
any Hazardous Material or any actual or alleged Hazardous Materials Activity; or
(iii) in connection with any actual or alleged damage, injury, threat or harm to
health, safety, natural resources or the environment, arising out of a violation
of Environmental Law or any Hazardous Materials Activity.

“Environmental Law” means all laws (including common law and any federal, state,
provincial or local governmental law), rule, regulation, order, writ, judgment,
notice, requirement, binding agreement, injunction or decree, whether U.S. or
non-U.S., relating in any way to (i) environmental matters, including those
relating to any Hazardous Materials Activity; (ii) the generation, use, storage,
transportation or disposal of Hazardous Materials; or (iii) to the extent
related to Hazardous Materials Activity, occupational safety and health,
industrial hygiene, land use, natural resources or the protection of human,
plant or animal health or welfare, in any manner applicable to the Borrower or
any of its Subsidiaries or any Facility.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any of its Subsidiaries directly
or indirectly resulting from or based upon (i) violation of any Environmental
Law, (ii) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (iii) exposure to any Hazardous Materials,

-6-





­SC1:5266419.14

--------------------------------------------------------------------------------

(iv) the release or threatened release of any Hazardous Materials into the
environment or (v) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means, with respect to any Person (for purposes of this
defined term, an “issuer”), all shares of, interests or participations in, or
other equivalents in respect of such issuer’s capital stock, including all
membership interests, partnership interests or equivalent, and all debt or other
securities directly or indirectly exchangeable, exercisable or otherwise
convertible into, such issuer’s capital stock, whether now outstanding or issued
after the Closing Date, and in each case, however designated and whether voting
or non-voting.

“Equivalent Amount” means, with respect to an amount denominated in one
currency, the amount in another currency that could be purchased by the amount
in the first currency determined by reference to the Exchange Rate at the time
of determination.

“ERISA” means the United States Employee Retirement Income Security Act of 1974,
as amended.

“ERISA Affiliate” means, collectively, the Borrower, any Subsidiary thereof, and
any Person under common control, or treated as a single employer, with the
Borrower or any Subsidiary thereof, within the meaning of Section 414(b) or (c)
of the Code and solely for purposes of Section 412 of the Code and Section 302
of ERISA, Section 414(m) or (o) of the Code.

“ERISA Event” means (i) a reportable event as defined in Section 4043 of ERISA
with respect to a Title IV Plan, excluding, however, such events for which the
30-day notice requirement has been waived; (ii) a withdrawal by the Borrower or
any ERISA Affiliate thereof from a Title IV Plan during a plan year in which
such entity was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA or the termination of any Title IV Plan with at least
two or more contributing sponsors that are not ERISA Affiliates resulting in
liability under Section 4064 of ERISA; (iii) the withdrawal of the Borrower or
any ERISA Affiliate thereof in a complete or partial withdrawal (within the
meaning of Section 4203 and 4205 of ERISA) from any Multiemployer Plan if there
is any potential liability therefore, or the receipt by the Borrower or any
ERISA Affiliate thereof of notice from any Multiemployer Plan that it is
insolvent pursuant to Section 4245 of ERISA; (iv) the filing of a notice of
intent to terminate, the treatment of a plan amendment as a termination under
Section 4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC
to terminate a Title IV Plan or Multiemployer Plan; (v) the imposition of
liability on the Borrower or any ERISA Affiliate thereof pursuant to Sections
4062(e) or 4069 of ERISA or by reason of the application of Section 4212(c) of
ERISA; (vi) the failure by the Borrower or any ERISA Affiliate thereof to make
any required contribution to a Plan, or the failure to meet the minimum funding
standard of Section 412 of the Code with respect to any Title IV Plan (whether
or not waived in accordance with Section 412(c) of the Code) or the failure to
make by its due date a required installment under Section 430 of the Code with
respect to any Title IV Plan or the failure to make any required contribution to
a Multiemployer Plan; (vii) the determination that any Title IV Plan is
considered an at-risk plan

-7-





­SC1:5266419.14

--------------------------------------------------------------------------------

or a plan in endangered to critical status within the meaning of Sections 430,
431 and 432 of the Code or Sections 303, 304 and 305 of ERISA; (viii) the
imposition of any liability under Title I or Title IV of ERISA, other than PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower
or any ERISA Affiliate thereof; (ix) an application for a funding waiver under
Section 303 of ERISA or an extension of any amortization period pursuant to
Section 412 of the Code with respect to any Title IV Plan; or (x) the imposition
of any lien (or the fulfillment of the conditions for the imposition of any
lien) on any of the rights, properties or assets of the Borrower or any ERISA
Affiliate thereof, in either case pursuant to Title I or IV, including Section
302(f) or 303(k) of ERISA or to Section 401(a)(29) or 430(k) of the Code.

“ERISA Funding Rules” means the rules regarding minimum required contributions
(including any installment payment thereof) to Title IV Plans, as set forth in
Sections 412, 430, 431, 432 and 436 of the Code and Sections 302, 303, 304 and
305 of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Event of Default” has the meaning set forth in Section 11.01.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Exchange Rate” means, as of any date, the rate at which any currency may be
exchanged into another currency, as set forth on the relevant Bloomberg screen
at or about 11:00 a.m. (Eastern time) on such date. In the event that such rate
does not appear on the Bloomberg screen, the “Exchange Rate” shall be determined
by reference to such other publicly available service for displaying exchange
rates as may be reasonably designated by the Administrative Agent.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (i) Taxes imposed on or measured by net income (however denominated),
franchise Taxes and branch profits Taxes, in each case, (x) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivisions thereof) or
(y) that are Other Connection Taxes, (ii) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (1) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 5.04) or (2) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 5.03, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (iii) Taxes attributable to such Recipient’s failure
to comply with Section 5.03(f), and (iv) any U.S. federal withholding Taxes
imposed under FATCA.

-8-





­SC1:5266419.14

--------------------------------------------------------------------------------

“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or heretofore owned, leased or
operated by the Borrower or any of its Subsidiaries.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not more onerous to comply with), any current or future regulations or
official interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code and any fiscal or regulatory legislation, rules
or practices adopted pursuant to any intergovernmental agreement, treaty or
convention among Governmental Authorities and implementing such Sections of the
Code.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
Federal Reserve Bank of New York based on such day’s federal funds transactions
by depositary institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate; provided that if such rate is not so
published for any day which is a Business Day, the average of the quotations for
such day on such transactions received by the Administrative Agent from three
(3) major banks of recognized standing selected by it; and provided further,
that if the Federal Funds Effective Rate as so determined would be less than
zero, such rate shall be deemed to be zero for the purposes of this Agreement.

“Fee Letter” means the Fee Letter, dated as of the date of this Agreement, among
the Borrower, the Lenders and the Administrative Agent.

“Foreign Lender” means a Lender that is not a U.S. Person.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Funding Date Certificate” means a certificate substantially in the form of
Exhibit H.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time, set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants, in the statements and pronouncements of the
Financial Accounting Standards Board and in such other statements by such other
entity as may be in general use by significant segments of the accounting
profession that are applicable to the circumstances as of the date of
determination. All references to “GAAP” shall be to GAAP applied consistently
with the principles used in the preparation of the financial statements
delivered pursuant to Section 6.01(f)(i).

“Governmental Approval” means any consent, authorization, approval, order,
license, franchise, permit, certification, accreditation, registration,
clearance or exemption that is issued or granted by or from (or pursuant to any
act of) any Governmental Authority, including any application or submission
related to any of the foregoing.

“Governmental Authority” means any nation, government, branch of power (whether
executive, legislative or judicial), state, province or municipality or other
political subdivision

-9-





­SC1:5266419.14

--------------------------------------------------------------------------------

thereof and any entity exercising executive, legislative, judicial, monetary,
regulatory or administrative functions of or pertaining to government, including
without limitation regulatory authorities, governmental departments, agencies,
commissions, bureaus, officials, ministers, courts, bodies, boards, tribunals
and dispute settlement panels, and other law-, rule- or regulation-making
organizations or entities of any state, territory, county, city or other
political subdivision of any country, in each case whether U.S. or non-U.S.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (ii) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (iv) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include (x) endorsements
for collection or deposit and (y) guarantees of operating leases, in each case,
in the ordinary course of business.

“Hazardous Material” means any chemical, material or substance, exposure to
which is prohibited, limited or regulated by any Governmental Authority or which
may or would reasonably be expected to pose a hazard to the health and safety of
the owners, occupants or any Persons in the vicinity of any Facility or to the
indoor or outdoor environment.

“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
release, threatened release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
recycling, disposition or handling of any Hazardous Materials, and any
investigation, monitoring, corrective action or response action with respect to
any of the foregoing.

“Hedging Agreement” means any interest rate exchange agreement, foreign currency
exchange agreement, commodity price protection agreement or other interest or
currency exchange rate or commodity price hedging arrangement.

“Immaterial Subsidiary” means any Subsidiary of the Borrower that (i)
individually constitutes or holds less than five percent (5%) of the Borrower’s
consolidated total assets or generates less than five percent (5%) of the
Borrower’s consolidated total revenue, and (ii) when taken together with all
then existing Immaterial Subsidiaries, such Subsidiary and such Immaterial
Subsidiaries, in the aggregate, would constitute or hold less than fifteen
percent (15%) of the Borrower’s consolidated total assets or generate less than
fifteen percent (15%) of the Borrower’s consolidated total revenue, in each case
as pursuant to the most recent fiscal

-10-





­SC1:5266419.14

--------------------------------------------------------------------------------

period for which financial statements were required to have been delivered
pursuant to Sections 8.01(a) or (b).

“Indebtedness” of any Person means, without duplication, (i) all obligations of
such Person for borrowed money, (ii) all obligations of such Person evidenced by
bonds, debentures, notes, loan agreements or similar instruments, (iii) all
obligations of such Person upon which interest charges are customarily paid,
(iv) all obligations of such Person under conditional sale or other title
retention agreements relating to property acquired by such Person, (v) all
obligations of such Person in respect of the deferred purchase price of property
or services (excluding accounts payable incurred in the ordinary course of
business and not overdue by more than ninety (90) days), (vi) all Indebtedness
of others secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien on property
owned or acquired by such Person, whether or not the Indebtedness secured
thereby has been assumed, (vii) all Guarantees by such Person of Indebtedness of
others, (viii) all Capital Lease Obligations of such Person, (ix) all
obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty, (x) obligations under any
Hedging Agreement, currency swaps, forwards, futures or derivatives
transactions, (xi) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances, (xii) all guaranteed minimum payments of such
Person under any license or other agreements, (xiii) any Disqualified Equity
Interests of such Person, and (xiv) all other obligations required to be
classified as indebtedness of such Person under GAAP; provided that,
notwithstanding the foregoing, Indebtedness shall not include accrued expenses,
deferred rent, deferred taxes, deferred compensation or customary obligations
under employment agreements. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.

“Indemnified Party” has the meaning set forth in Section 13.03(b).

“Indemnified Taxes” means (i) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any Obligation and (ii) to
the extent not otherwise described in clause (i), Other Taxes.

“Information Certificate” means the Information Certificate delivered pursuant
to Section 6.01(c).

“Insolvency Proceeding” means (i) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (ii) any general assignment for the benefit of creditors,
composition, marshaling of assets for creditors, or other, similar arrangement
in respect of any Person’s creditors generally or any substantial portion of
such Person’s creditors, in each case undertaken under U.S. federal, state or
foreign law, including the Bankruptcy Code.

-11-





­SC1:5266419.14

--------------------------------------------------------------------------------

“Intellectual Property” means, collectively, all rights, priorities and
privileges relating to intellectual property, whether arising under the laws of
the U.S. or any other jurisdiction or political subdivision thereof (including
any multinational laws or otherwise), including all inventions (whether
patentable or unpatentable and whether or not reduced to practice) and
discoveries, and all improvements thereto, and all know-how, confidential or
proprietary information, trade secrets, data, Patents, Trademarks, Copyrights
and internet domain names, together with all common law rights and moral rights
therein, and all goodwill associated therewith, and all rights of the same or
similar effect or nature in any jurisdiction corresponding to such Intellectual
Property throughout the world.

“Interest Rate” means 11.0% per annum, as may be increased pursuant to Section
3.02(b).

“Invention” means any novel, inventive or useful art, apparatus, method,
process, machine (including any article or device), manufacture or composition
of matter, or any novel, inventive and useful improvement in any art, method,
process, machine (including article or device), manufacture or composition of
matter.

“Investment” means, for any Person: (i) the acquisition (whether for cash,
property, services or securities or otherwise) of any debt or Equity Interests,
bonds, notes, debentures, partnership or other ownership interests or other
securities of any other Person or any agreement to make any such acquisition
(including any “short sale” or any sale of any securities at a time when such
securities are not owned by the Person entering into such sale); (ii) the making
of any deposit with, or advance, loan, assumption of debt or other extension of
credit to, or capital contribution in any other Person (including the purchase
of property from another Person subject to an understanding or agreement,
contingent or otherwise, to resell such property to such Person), but excluding
any such advance, loan or extension of credit having a term not exceeding ninety
(90) days arising in connection with the sale of inventory or supplies by such
Person in the Ordinary Course; or (iii) the entering into of any Guarantee of,
or other contingent obligation with respect to, Indebtedness or other liability
of any other Person and (without duplication) any amount committed to be
advanced, lent or extended to such Person. The amount of an Investment will be
determined at the time the Investment is made without giving effect to any
subsequent changes in value.

“IRS” means the U.S. Internal Revenue Service or any successor agency, and to
the extent relevant, the U.S. Department of the Treasury.

“JMC” means Journey Medical Corporation, a Delaware corporation.

“Law” means, collectively, all U.S. or non-U.S. federal, state, provincial,
territorial, municipal or local statute, treaty, rule, guideline, regulation,
ordinance, code or administrative or judicial precedent or authority, including
any interpretation or administration thereof by any Governmental Authority
charged with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

-12-





­SC1:5266419.14

--------------------------------------------------------------------------------

“Lenders” has the meaning set forth in the preamble hereto.

“Lien” means (a) any mortgage, lien, pledge, hypothecation, charge, security
interest, or other encumbrance of any kind or character whatsoever, whether or
not filed, recorded or otherwise perfected under applicable law, or any lease,
title retention agreement, mortgage, restriction, easement, right-of-way, option
or adverse claim (of ownership or possession) (including any conditional sale or
other title retention agreement, any lease in the nature thereof, and any other
encumbrance on title to real property, any option or other agreement to sell, or
give a security interest in, such asset and any filing of or agreement to give
any financing statement under the Uniform Commercial Code (or equivalent
statutes of any jurisdiction)) or any preferential arrangement that has the
practical effect of creating a security interest and (b) in the case of Equity
Interests, any purchase option, call or similar right of a third party with
respect to such Equity Interests.

“Loan” means each loan advanced by a Lender pursuant to Section 2.01.

“Loan Documents” means, collectively, this Agreement, the Notes, the Security
Documents, the Warrant, the Fee Letter and any subordination agreement,
intercreditor agreement or other present or future document, instrument,
agreement or certificate delivered to the Administrative Agent (for itself or
for the benefit of any other Secured Party) in connection with this Agreement or
any of the other Loan Documents, in each case, as amended or otherwise modified.

“Loss” means judgments, debts, liabilities, expenses, costs, damages or losses,
contingent or otherwise, whether liquidated or unliquidated, matured or
unmatured, disputed or undisputed, contractual, legal or equitable, including
loss of value, professional fees, including fees and disbursements of legal
counsel on a full indemnity basis, and all costs incurred in investigating or
pursuing any Claim or any proceeding relating to any Claim.

“Majority Lenders” means, at any time, Lenders having at such time in excess of
fifty percent (50%) of the aggregate Commitments (or, if such Commitments are
terminated, the outstanding principal amount of the Loans) then in effect.

“Margin Stock” means “margin stock” within the meaning of Regulations U and X.

“Material Adverse Change” and “Material Adverse Effect” mean a material adverse
change in or effect on (i) the business, financial performance, operations,
condition of the assets or liabilities of the Borrower and its Subsidiaries
taken as a whole, (ii) the ability of the Borrower to perform its obligations
under the Loan Documents, as and when due, or (iii) the legality, validity,
binding effect or enforceability of the Loan Documents or the rights, remedies
and benefits available to, or conferred upon, the Administrative Agent or the
Secured Parties under any of the Loan Documents.

“Material Agreement” means any Contract required to be disclosed (including
amendments thereto) under regulations promulgated under the Securities Act of
1933 or Securities Exchange Act of 1934, as may be amended. For the avoidance of
doubt, employment and management contracts shall not be Material Agreements.

-13-





­SC1:5266419.14

--------------------------------------------------------------------------------

“Material Indebtedness” means, at any time, any Indebtedness of the Borrower or
any Subsidiary thereof, the outstanding principal amount of which, individually
or in the aggregate, exceeds $5,000,000 (or the Equivalent Amount in other
currencies).

“Material Subsidiary” means any Subsidiary of the Borrower that is not an
Immaterial Subsidiary and in which the Borrower owns more than fifty percent
(50%) of the outstanding Equity Interests.

“Maturity Date” means August 27, 2025.

“Maximum Rate” has the meaning set forth in Section 13.17.

“Minimum Liquidity Amount” means (i) from the Closing Date to but not including
the earliest date following the Closing Date on which the Borrower consummates a
Permitted Acquisition, $20,000,000 and (ii) from the earliest date following the
Closing Date on which the Borrower consummates a Permitted Acquisition,
$25,000,000; provided that, notwithstanding the foregoing, the Minimum Liquidity
Amount shall be permanently reduced to $15,000,000 on the first date on which
the outstanding principal amount of the Loans is less than $40,000,000.

“Minimum Revenue Covenant” has the meaning set forth in Section 10.02.

“Minimum Revenue Cure Right” has the meaning set forth in Section 11.04(a).

“Monetization Event” means the occurrence of any of the following events: (i) an
Asset Sale (other than a Qualifying Avenue Sale or a Qualifying [*] Sale), (ii)
the sale of any priority review voucher by Cyprium; (iii) the sale of any
priority review voucher by Mustang Bio, Inc.; and (iv) the receipt by the
Borrower of any dividend or other distribution (other than royalty payments
received based on customary revenue or sales payments, but excluding any such
payments relating to milestones or regulatory developments) in cash from any of
its Subsidiaries in excess of $5,000,000 other than in connection with an event
referred to in clauses (i) through (iii) above, a Qualifying Avenue Sale or a
Qualifying [*] Sale.

“Multiemployer Plan” means any multiemployer plan, as defined in Section
400l(a)(3) of ERISA, to which any ERISA Affiliate incurs or otherwise has any
obligation or liability, contingent or otherwise.

“Net Proceeds” means, (i) with respect to any Casualty Event experienced or
suffered by the Borrower or any of its Subsidiaries, the amount of cash proceeds
received (directly or indirectly) from time to time by or on behalf of such
Person after deducting therefrom only (x) costs and expenses related thereto
incurred by the Borrower or such Subsidiary in connection therewith, and (y)
Taxes (including transfer Taxes or net income Taxes) paid or payable in
connection therewith; and (ii) with respect to any Monetization Event,
Qualifying Avenue Sale or Qualifying [*] Sale the amount of total consideration
(including but not limited to consideration in the form of cash and Equity
Interests) received (directly or indirectly) from time to time (including any
contingent consideration, including but not limited to milestone payments and
royalty payments) by or on behalf of such Person after deducting therefrom only
(x) costs and expenses related thereto incurred by the Borrower or such
Subsidiary in connection

-14-





­SC1:5266419.14

--------------------------------------------------------------------------------

therewith, and (y) Taxes (including transfer Taxes or net income Taxes) paid or
payable in connection therewith; provided that, in each case of clauses (i) and
(ii), costs and expenses shall only be deducted to the extent, that the amounts
so deducted are (x) actually paid to a Person that is not an Affiliate of the
Borrower or any of its Subsidiaries and (y) properly attributable to such
Casualty Event, Asset Sale or other Monetization Event, as the case may be.

“Note” means a promissory note, in substantially the form of Exhibit A hereto,
executed and delivered by the Borrower to any Lender in accordance with Section
2.03.

“Notice of Intent to Cure Revenue Covenant” has the meaning set forth in
Section 11.04(b).

“NY UCC” means the UCC as in effect from time to time in New York.

“Oaktree Lender” means any Lender that is an Affiliate or managed fund or
account of Oaktree Capital Management, L.P.

“Obligations” means, with respect to the Borrower, all amounts, obligations,
liabilities, covenants and duties of every type and description owing by the
Borrower to any Secured Party (including all Warrant Obligations) any other
indemnitee hereunder or any participant, arising out of, under, or in connection
with, any Loan Document, whether direct or indirect (regardless of whether
acquired by assignment), absolute or contingent, due or to become due, whether
liquidated or not, now existing or hereafter arising and however acquired, and
whether or not evidenced by any instrument or for the payment of money,
including, without duplication, (i) all Loans, (ii) all interest, whether or not
accruing after the filing of any petition in bankruptcy or after the
commencement of any insolvency, reorganization or similar proceeding, and
whether or not a claim for post-filing or post-petition interest is allowed in
any such proceeding, and (iii) all other fees, expenses (including fees, charges
and disbursement of counsel), interest, Prepayment Fee, Specified Return
Shortfall, commissions, charges, costs, disbursements, indemnities and
reimbursement of amounts paid and other sums chargeable to the Borrower under
any Loan Document.

“OFAC” has the meaning assigned to such term in the definition of
“Anti-Terrorism Laws.”

“Ordinary Course” means ordinary course of business or ordinary trade activities
that are customary for similar businesses in the normal course of their ordinary
operations and not while in financial distress.

“Organic Document” means, for any Person, such Person’s formation documents,
including, as applicable, its certificate of incorporation, by-laws, certificate
of partnership, partnership agreement, certificate of formation, limited
liability agreement, operating agreement and all shareholder agreements, voting
trusts and similar arrangements applicable to such Person’s Equity Interests, or
any equivalent document of any of the foregoing.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing

-15-





­SC1:5266419.14

--------------------------------------------------------------------------------

such Tax (other than connections arising from such Recipient having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 5.03(g)).

“Participant” has the meaning set forth in Section 13.05(e).

“Participant Register” has the meaning set forth in Section 13.05(e).

“Patents” means all patents and patent applications, including (i) the
Inventions and improvements described and claimed therein, (ii) the reissues,
divisions, continuations, renewals, extensions, and continuations in part
thereof, and (iii) all rights whatsoever accruing thereunder or pertaining
thereto throughout the world.

“Patriot Act” has the meaning set forth in Section 13.19.

“Payment Date” means (i) March 31, June 30, September 30 and December 31 of each
year, commencing on the first such date to occur after the Closing Date; and
(ii) the Maturity Date.

“PBGC” means the United States Pension Benefit Guaranty Corporation referred to
and defined in ERISA and any successor entity performing similar functions.

“Permitted Acquisition” means any Acquisition by the Borrower or any of its
Subsidiaries, whether by purchase, merger or otherwise; provided that:

(a)immediately prior to, and immediately after giving effect thereto, no Default
or Event of Default shall have occurred and be continuing or could reasonably be
expected to result therefrom;

(b)such Acquisition shall comply in all material respects with all applicable
Laws and all applicable Governmental Approvals;

(c)in the case of any Acquisition of Equity Interests of another Person, after
giving effect to such Acquisition, all Equity Interests of such other Person
acquired by the Borrower or any of its Subsidiaries shall be owned, directly or
indirectly, beneficially and of record, by the Borrower or any of its
Subsidiaries, and, the Borrower shall satisfy each of the actions set forth in
Section 8.11 as required by such Section;

-16-





­SC1:5266419.14

--------------------------------------------------------------------------------

(d)on a Pro Forma Basis after giving effect to such Acquisition, the Borrower
shall have at least $25,000,000 in cash in one or more Controlled Accounts that
is free and clear of all Liens, other than Liens granted hereunder in favor of
the Administrative Agent;

(e)to the extent that the purchase price for any such Acquisition is paid in
cash, the amount thereof does not exceed $10,000,000 (or the Equivalent Amount
in other currencies) in any fiscal year;

(f)to the extent that the purchase price for any such Acquisition is paid in
Equity Interests, all such Equity Interests shall be Qualified Equity Interests;

(g)promptly upon request by the Administrative Agent in the case of any such
Acquisition, the Borrower shall provide to the Administrative Agent (i) at least
ten (10) Business Day’s prior written notice of any such Acquisition, together
with summaries, prepared in reasonable detail, of all due diligence conducted by
or on behalf of the Borrower or the applicable Subsidiary, as applicable, prior
to such Acquisition, in each case subject to customary confidentiality
restrictions, (ii) subject to customary confidentiality restrictions, a copy of
the draft purchase agreement related to the proposed Acquisition (and any
related documents requested by the Administrative Agent), (iii) pro forma
financial statements of the Borrower and its Subsidiaries (as of the last day of
the most recently ended fiscal quarter prior to the date of consummation of such
Acquisition for which financial statements are required to be delivered pursuant
to Sections 8.01(a) or (b)) after giving effect to such Acquisition, and (iv)
subject to customary confidentiality restrictions, any other information
reasonably requested (to the extent available), by the Administrative Agent and
available to the Borrower; and

(h)neither the Borrower nor any of its Subsidiaries (including any acquired
Person) shall, in connection with any such Acquisition, assume or remain liable
with respect to (x) any Indebtedness of the related seller or the business,
Person or assets acquired, (y) any Lien on any business, Person or assets
acquired, except to the extent permitted pursuant to Section 9.02 or (z) any
other liabilities (including Tax, ERISA and environmental liabilities), except
to the extent the assumption of such liability could not reasonably be expected
to result in a Material Adverse Effect. Any other such Indebtedness, liabilities
or Liens not permitted to be assumed, continued or otherwise supported by the
Borrower or Subsidiary thereof hereunder shall be paid in full or released
within sixty (60) days of the acquisition date.

“Permitted Cash Equivalent Investments” means (i) marketable direct obligations
issued or unconditionally guaranteed by the United States or any member states
of the European Union or any agency or any state thereof having maturities of
not more than one (1) year from the date of acquisition, (ii) commercial paper
maturing no more than two hundred seventy (270) days after the date of
acquisition thereof and having the highest rating from either Standard & Poor’s
Ratings Group or Moody’s Investors Service, Inc., and (iii) funds held in ICS
and CDARS programs.

-17-





­SC1:5266419.14

--------------------------------------------------------------------------------

“Permitted Indebtedness” means any Indebtedness permitted under Section 9.01.

“Permitted Liens” means any Liens permitted under Section 9.02.

“Permitted Refinancing” means, with respect to any Indebtedness permitted to be
refinanced, extended, renewed or replaced hereunder, any refinancings,
extensions, renewals and replacements of such Indebtedness; provided that such
refinancing, extension, renewal or replacement shall not (i) increase the
outstanding principal amount of the Indebtedness being refinanced, extended,
renewed or replaced, except by an amount equal to accrued interest and a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred in connection therewith, (ii) contain terms relating to
outstanding principal amount, amortization, maturity, collateral security (if
any) or subordination (if any), or other material terms that, taken as a whole,
are less favorable in any material respect to the Borrower and its Subsidiaries
or the Secured Parties than the terms of any agreement or instrument governing
such existing Indebtedness, (iii) have an applicable interest rate which does
not exceed the greater of (A) the rate of interest of the Indebtedness being
replaced and (B) the then applicable market interest rate, (iv) contain any new
requirement to grant any Lien or to give any Guarantee that was not an existing
requirement of such Indebtedness and (v) after giving effect to such
refinancing, extension, renewal or replacement, no Default shall have occurred
(or could reasonably be expected to occur) as a result thereof.

“Person” means any individual, corporation, company, voluntary association,
partnership, limited liability company, joint venture, trust, unincorporated
organization or Governmental Authority or other entity of whatever nature.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Prepayment Fee” means (a) with respect to any prepayment of all or any portion
of the Loans, whether by optional or mandatory prepayment, acceleration, payment
of a Revenue Cure Payment or otherwise (other than by mandatory prepayment in
connection with a Monetization Event, a Qualifying Avenue Sale or a Qualifying
[*] Sale), occurring (i) on or prior to the second anniversary of the Closing
Date, an amount equal to the amount of interest that would have been paid on the
principal amount of the Loans being so repaid or prepaid for the period from and
including the date of such repayment or prepayment to but excluding the date
that is the two (2) year anniversary of the Closing Date, plus three percent
(3%) of the principal amount of the Loans being so repaid or prepaid, (ii) at
any time after the second anniversary of the Closing Date but on or prior to the
third anniversary of the Closing Date, an amount equal to three percent (3%) of
the aggregate outstanding principal amount of the Loans being so repaid or
prepaid, (iii) at any time after the third anniversary of the Closing Date but
on or prior to the fourth anniversary of the Closing Date, an amount equal to
two percent (2%) of the aggregate outstanding principal amount of the Loans
being so repaid or prepaid and (iv) if the prepayment is made after the fourth
anniversary of the Closing Date, 0% and (b) with respect to any

-18-





­SC1:5266419.14

--------------------------------------------------------------------------------

mandatory prepayment of all or any portion of the Loans in connection with a
Monetization Event (which shall not include, for the avoidance of doubt, any
Qualifying Avenue Sale or Qualifying [*] Sale), occurring (i) on or prior to the
first anniversary of the Closing Date, an amount equal to six percent (6%) of
the aggregate outstanding principal amount of the Loans being so repaid or
prepaid, (ii) at any time after the first anniversary of the Closing Date but on
or prior to the second anniversary of the Closing Date, an amount equal to four
and a half percent (4.5%) of the aggregate outstanding principal amount of the
Loans being so repaid or prepaid, (iii) at any time after the second anniversary
of the Closing Date but on or prior to the third anniversary of the Closing
Date, an amount equal to three percent (3%) of the aggregate outstanding
principal amount of the Loans being so repaid or prepaid, (iv) at any time after
the third anniversary of the Closing Date but on or prior to the fourth
anniversary of the Closing Date, an amount equal to two percent (2%) of the
aggregate outstanding principal amount of the Loans being so repaid or prepaid
and (v) if the prepayment is made after the fourth anniversary of the Closing
Date, 0%.

“Prepayment Price” has the meaning set forth in Section 3.03(a)(i).

“Private Subsidiary” is any Subsidiary that is not a Public Subsidiary.

“Pro Forma Basis” shall mean, with respect to the calculation of any financial
ratio, as of any date, that pro forma effect will be given to the Transactions,
any Permitted Acquisition, any issuance, incurrence, assumption or permanent
repayment of Indebtedness (including Indebtedness issued, incurred or assumed as
a result of, or to finance, any relevant transaction and for which any such
financial ratio is being calculated) and all sales, transfers and other
dispositions or discontinuance of any subsidiary, line of business or division,
in each case that have occurred during the four consecutive fiscal quarter
period of the Borrower being used to calculate such financial ratio (the
“Reference Period”), or subsequent to the end of the Reference Period but prior
to such date or prior to or simultaneously with the event for which a
determination under this definition is made, as if each such event occurred on
the first day of the Reference Period.

“Prohibited Payment” means any bribe, rebate, payoff, influence payment,
kickback or other payment or gift of money or anything of value (including meals
or entertainment) to any officer, employee or ceremonial office holder of any
government or instrumentality thereof, political party or supra-national
organization (such as the United Nations), any political candidate, any royal
family member or any other person who is connected or associated personally with
any of the foregoing that is prohibited under any Law for the purpose of
influencing any act or decision of such payee in his official capacity, inducing
such payee to do or omit to do any act in violation of his lawful duty, securing
any improper advantage or inducing such payee to use his influence with a
government or instrumentality thereof to affect or influence any act or decision
of such government or instrumentality.

“Proportionate Share” means, with respect to any Lender, the percentage obtained
by dividing (i) the Commitment (or, if the Commitments are terminated, the
outstanding principal amount of the Loans) of such Lender then in effect by (ii)
the sum of the Commitments (or, if the

-19-





­SC1:5266419.14

--------------------------------------------------------------------------------

Commitments are terminated, the outstanding principal amount of the Loans) of
all Lenders then in effect.

“Public Subsidiary” is any Subsidiary the Equity Interests of which are traded
on any public market or exchange.

“Qualified Equity Interest” means, with respect to any Person, any Equity
Interest of such Person that is not a Disqualified Equity Interest.

“Qualified Plan” means an employee benefit plan (as defined in Section 3(3) of
ERISA) other than a Multiemployer Plan (i) that is or was at any time maintained
or sponsored by the Borrower or any ERISA Affiliate thereof or to which the
Borrower or any ERISA Affiliate thereof has ever made, or was ever obligated to
make, contributions, and (ii) that is intended to be tax qualified under Section
401(a) of the Code.

“Qualifying Avenue Sale” has the meaning set forth on Schedule 9.09(b).

“Qualifying [*] Sale” has the meaning set forth on Schedule 9.09(c).

“Recipient” means the Administrative Agent or any Lender.

“Refinanced Indebtedness” means the Indebtedness incurred under (a) the Amended
and Restated Credit Facility Agreement, dated as of March 12, 2018, by and among
Borrower, Opus Point Healthcare Innovations Fund, LP and each other lender from
time to time party thereto (the “Opus Debt”), (b) those Notes issued pursuant to
that certain Confidential Private Placement Memorandum, dated as of January 16,
2018 (the “Venture Debt”), and (c) those Notes issued pursuant to that certain
Confidential Private Placement Memorandum, dated as of March 24, 2017 (the “2017
Subordinated Debt”).

“Register” has the meaning set forth in Section 13.05(d).

“Regulation T” means Regulation T of the Board of Governors of the Federal
Reserve System, as amended.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as amended.

“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System, as amended.

“Reinvestment” has the meaning set forth in Section 3.01.

“Reinvestment Period” has the meaning set forth in Section 3.03(b).

“Related Parties” has the meaning set forth in Section 13.16.

“Resignation Effective Date” has the meaning set forth in Section 12.09.

-20-





­SC1:5266419.14

--------------------------------------------------------------------------------

“Responsible Officer” of any Person means each of the president, chief executive
officer, chief financial officer and similar officer of such Person.

“Restricted Payment” means any dividend or other distribution (whether in cash,
Equity Interests or other property) with respect to any Equity Interests of the
Borrower or any of its Subsidiaries, or any payment (whether in cash, Equity
Interests or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Equity Interests of the Borrower or any of its
Subsidiaries, any payment of interest, principal or fees in respect of any
Indebtedness owed by the Borrower or any of its Subsidiaries to any holder of
any Equity Interests of the Borrower or any of its Subsidiaries, or any option,
warrant or other right to acquire any such Equity Interests of the Borrower or
any of its Subsidiaries.

“Restrictive Agreement” means any Contract or other arrangement that prohibits,
restricts or imposes any condition upon (i) the ability of the Borrower or any
of its Subsidiaries to create, incur or permit to exist any Lien upon any of its
properties or assets (other than customary provisions in Contracts (including
without limitation leases and in-bound licenses of Intellectual Property)
restricting the assignment thereof), or (ii) the ability of the Borrower or any
of its Subsidiaries to make Restricted Payments with respect to any of their
respective Equity Interests or to make or repay loans or advances to the
Borrower or any of its Subsidiaries or to Guarantee Indebtedness of the Borrower
or any of its Subsidiaries.

“Revenue” means, with respect to any Person for any relevant fiscal period, the
consolidated total revenues of such Person for such fiscal period, as recognized
on the income statement of such Person, determined on a consolidated basis in
accordance with GAAP.

“Revenue Cure Payment” means, with respect to any fiscal quarter of the Borrower
in which the Minimum Revenue Covenant applies, a payment of $6,000,000 in cash.

“Sanction” means any international economic or financial sanction or trade
embargo imposed, administered or enforced from time to time by the United States
Government (including, without limitation, OFAC), the United Nations Security
Council, the European Union or its Member States, Her Majesty’s Treasury or
other relevant sanctions authority where the Borrower is located or conducts
business.

“Secured Parties” means the Lenders, the Administrative Agent and any of their
respective permitted transferees or assigns.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Security Agreement” means the Security Agreement, delivered pursuant to
Section 6.01(h), between the Borrower and the Administrative Agent, granting a
security interest in the Borrower’s personal property in favor of the
Administrative Agent, for the benefit of the Secured Parties.

-21-





­SC1:5266419.14

--------------------------------------------------------------------------------

“Security Documents” means, collectively, the Security Agreement, each
Short-Form IP Security Agreement, and each other security document, control
agreement or financing statement required or recommended to perfect Liens in
favor of the Secured Parties for purposes of securing the Obligations.

“Short-Form IP Security Agreements” means short-form copyright, patent or
trademark (as the case may be) security agreements, substantially in the form of
Exhibit C, D and E to the Security Agreement, entered into by the Borrower in
favor of the Secured Parties, each in form and substance satisfactory to the
Administrative Agent (and as amended, modified or replaced from time to time).

“Solvent” means, as to any Person as of any date of determination, that on such
date (i) the fair value of the property of such Person is greater than the total
amount of liabilities, including contingent liabilities, of such Person, (ii)
the present fair saleable value of such Person is not less than the amount that
will be required to pay the probable liability of such Person on its debts as
they become absolute and matured, (iii) such Person does not intend to, and does
not believe that it will, incur debts or liabilities beyond such Person’s
ability to pay such debts and liabilities as they mature and (iv) such Person is
not engaged in a business or transaction, and is not about to engage in a
business or transaction, for which such Person’s property would constitute an
unreasonably small capital. The amount of any contingent liability at any time
shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

“Specified Return Shortfall” has the meaning set forth in the Fee Letter.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(i) of which securities or other ownership interests representing more than
fifty percent (50%) of the equity or more than fifty percent (50%) of the
ordinary voting power or, in the case of a partnership, more than fifty percent
(50%) of the general partnership interests are, as of such date, owned,
controlled or held, directly or indirectly, or (ii) that is, as of such date,
otherwise Controlled, by the parent or one or more direct or indirect
subsidiaries of the parent or by the parent and one or more direct or indirect
subsidiaries of the parent. Unless otherwise specified, all references herein to
a “Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries
of the Borrower.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Title IV Plan” means an employee benefit plan (as defined in Section 3(3) of
ERISA) other than a Multiemployer Plan (i) that is or was at any time maintained
or sponsored by the

-22-





­SC1:5266419.14

--------------------------------------------------------------------------------

Borrower or any ERISA Affiliate thereof or to which the Borrower or any ERISA
Affiliate thereof has ever made, or was obligated to make, contributions, and
(ii) that is or was subject to Section 412 of the Code, Section 302 of ERISA or
Title IV of ERISA.

“Trademarks” means all trade names, trademarks and service marks, logos,
trademark and service mark registrations, and applications for trademark and
service mark registrations, including (i) all renewals of trademark and service
mark registrations and (ii) all rights whatsoever accruing thereunder or
pertaining thereto throughout the world, together, in each case, with the
goodwill of the business connected with the use thereof.

“Transactions” means (a) the negotiation, preparation, execution, delivery and
performance by the Borrower of this Agreement and the other Loan Documents, the
making of the Loans hereunder, and all other transactions contemplated pursuant
to this Agreement and the other Loan Documents, including the creation of the
Liens pursuant to the Security Documents, (b) the repayment in full and
termination of the Refinanced Indebtedness and (c) the payment of all fees and
expenses incurred or paid by the Borrower in connection with the foregoing.

“UCC” means, with respect to any applicable jurisdictions, the Uniform
Commercial Code as in effect in such jurisdiction, as may be modified from time
to time.

“United States” or “U.S.” means the United States of America, its fifty states
and the District of Columbia.

“U.S. Person” means a “United States Person” within the meaning of Section
7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning set forth in Section
5.03(f)(ii)(B)(3).

“VWAP” has the meaning set forth in the Warrant.

“Warrant” means that certain Warrant, dated as of the Closing Date and delivered
pursuant to Section 6.01(k), evidenced by an instrument substantially the form
of Exhibit F hereto, as amended, replaced or otherwise modified pursuant to the
terms thereof.

“Warrant Obligations” means all Obligations of Borrower arising out of, under or
in connection with the Warrant.

“Withdrawal Liability” means, at any time, any liability incurred (whether or
not assessed) by any ERISA Affiliate and not yet satisfied or paid in full at
such time with respect to any Multiemployer Plan pursuant to Section 4201 of
ERISA.

“Withholding Agent” means the Borrower or the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

-23-





­SC1:5266419.14

--------------------------------------------------------------------------------

1.02Accounting Terms and Principles. Unless otherwise specified, all accounting
terms used in each Loan Document shall be interpreted, and all accounting
determinations and computations thereunder (including under Section 10 and any
definitions used in such calculations) shall be made, in accordance with GAAP.
Unless otherwise expressly provided, all financial covenants and defined
financial terms shall be computed on a consolidated basis for the Borrower and
its Subsidiaries, in each case without duplication. If the Borrower requests an
amendment to any provision hereof to eliminate the effect of (a) any change in
GAAP or the application thereof or (b) the issuance of any new accounting rule
or guidance or in the application thereof, in each case, occurring after the
date of this Agreement, then the Lenders and Borrower agree that they will
negotiate in good faith amendments to the provisions of this Agreement that are
directly affected by such change or issuance with the intent of having the
respective positions of the Lenders and Borrower after such change or issuance
conform as nearly as possible to their respective positions as of the date of
this Agreement and, until any such amendments have been agreed upon, (i) the
provisions in this Agreement shall be calculated as if no such change or
issuance has occurred and (ii) the Borrower shall provide to the Lenders a
written reconciliation in form and substance reasonably satisfactory to the
Lenders, between calculations of any baskets and other requirements hereunder
before and after giving effect to such change or issuance.
1.03Interpretation. For all purposes of this Agreement, except as otherwise
expressly provided herein or unless the context otherwise requires,
(a)the terms defined in this Agreement include the plural as well as the
singular and vice versa;
(b)words importing gender include all genders;
(c)any reference to a Section, Annex, Schedule or Exhibit refers to a Section
of, or Annex, Schedule or Exhibit to, this Agreement;
(d)any reference to “this Agreement” refers to this Agreement, including all
Annexes, Schedules and Exhibits hereto, and the words herein, hereof, hereto and
hereunder and words of similar import refer to this Agreement and its Annexes,
Schedules and Exhibits as a whole and not to any particular Section, Annex,
Schedule, Exhibit or any other subdivision;
(e)references to days, months and years refer to calendar days, months and
years, respectively;
(f)all references herein to “include” or “including” shall be deemed to be
followed by the words “without limitation”;
(g)the word “from” when used in connection with a period of time means “from and
including” and the word “until” means “to but not including”;
(h)the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer broadly to any and all assets and properties, whether
tangible or

-24-





­SC1:5266419.14

--------------------------------------------------------------------------------

intangible, real or personal, including cash, securities, rights under
contractual obligations and permits and any right or interest in any such assets
or property;
(i)accounting terms not specifically defined herein (other than “property” and
“asset”) shall be construed in accordance with GAAP;
(j)the word “will” shall have the same meaning as the word “shall”;
(k)where any provision in this Agreement or any other Loan Document refers to an
action to be taken by any Person, or an action which such Person is prohibited
from taking, such provision shall be applicable whether such action is taken
directly or, to the knowledge of such Person, indirectly; and
(l)references to any Lien granted or created hereunder or pursuant to any other
Loan Document securing any Obligations shall deemed to be a Lien for the benefit
of the Secured Parties.

Unless otherwise expressly provided herein, references to organizational
documents, agreements (including the Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto permitted by the Loan
Documents. Any definition or reference to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

If any payment required to be made pursuant to the terms and conditions of any
Loan Document falls due on a day which is not a Business Day, then such required
payment date shall be extended to the immediately following Business Day. For
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Borrower and
its Subsidiaries will be deemed to be equal to 100% of the outstanding principal
amount thereof or payment obligations with respect thereto at the time of
determination thereof.

1.04Division. For all purposes under the Loan Documents, in connection with any
division or plan of division under Delaware law (or any comparable event under a
different jurisdiction’s laws) (a “Division”), if (a) any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) any new
Person comes into existence, such new Person shall be deemed to have been
organized on the first date of its existence by the holders of its equity
interests at such time.
Section 2.
THE COMMITMENT AND THE LOANS
2.01Loans.

-25-





­SC1:5266419.14

--------------------------------------------------------------------------------

(a)On the terms and subject to the conditions of this Agreement, each Lender
agrees to make Loans to the Borrower in a principal amount equal to the amount
of such Lender’s Commitment on the Closing Date.
(b)No amounts paid or prepaid with respect to any Loan may be reborrowed.
(c)Any term or provision hereof (or of any other Loan Document) to the contrary
notwithstanding, Loans made to the Borrower will be denominated solely in
Dollars and will be repayable solely in Dollars and no other currency.
2.02Borrowing Procedures. At least one (1) Business Day prior to the Closing
Date (or such shorter period agreed by the Administrative Agent), the Borrower
shall deliver to the Administrative Agent an irrevocable Borrowing Notice in the
form of Exhibit B signed by a duly authorized representative of the Borrower
(which notice, if received by the Administrative Agent on a day that is not a
Business Day or after 10:00 A.M. (Eastern time) on a Business Day, shall be
deemed to have been delivered on the next Business Day). Each Borrowing Notice
shall be for the full amount of the Commitments and no Borrowing Notice for less
than such full amount shall be permitted.
2.03Notes. If requested by any Lender, the Loan of such Lender shall be
evidenced by one or more Notes. The Borrower shall prepare, execute and deliver
to the Lender such promissory note(s) substantially in the form attached hereto
as Exhibit A.
2.04Use of Proceeds. The Borrower shall use the proceeds of the Loans (i) for
repaying the Refinanced Indebtedness and (ii) for working capital and general
corporate purposes, including the payment of fees and expenses associated with
this Agreement.
Section 3.
PAYMENTS OF PRINCIPAL AND INTEREST, ETC.
3.01Scheduled Repayments and Prepayments Generally; Application. The Borrower
hereby promises to pay to the Administrative Agent for the account of each
Lender (as such amounts may in each case be reduced from time to time in
accordance with Section 3.03) on the Maturity Date, all outstanding Obligations
in full (together with accrued and unpaid interest and any other accrued and
unpaid charges thereon and all other obligations due and payable by the Borrower
under this Agreement, including any Specified Return Shortfall). Except as
otherwise provided in this Agreement, each payment (including each repayment and
prepayment) by the Borrower (other than fees payable pursuant to the Fee Letter)
will be deemed to be made ratably in accordance with the Lenders’ Proportionate
Shares. On any date occurring prior to the Maturity Date that payment or
prepayment in full of the Loans hereunder occurs, the Borrower shall pay in full
all outstanding Obligations, which shall include the Prepayment Fee, if
applicable, and any Specified Return Shortfall.

-26-





­SC1:5266419.14

--------------------------------------------------------------------------------

3.02Interest.
(a)Interest Generally. The outstanding principal amount of the Loans shall
accrue interest from the date made to repayment (whether by acceleration or
otherwise and whether voluntary or mandatory) at the Interest Rate.
(b)Default Interest. Notwithstanding the foregoing, upon the occurrence and
during the continuance of any Event of Default, the Interest Rate shall increase
automatically by two and a half percent (2.5%) per annum (the Interest Rate, as
increased pursuant to this Section 3.02(b), being the “Default Rate”). If any
Obligation (other than Warrant Obligations but including, without limitation,
fees, costs and expenses payable hereunder) is not paid when due (giving effect
to any applicable grace period) under any applicable Loan Document, the amount
thereof shall accrue interest at the Default Rate.
(c)Interest Payment Dates. Accrued interest on the Loans shall be payable in
arrears on each Payment Date in cash, and upon the payment or prepayment of the
Loans (on the principal amount being so paid or prepaid); provided that interest
payable at the Default Rate shall also be payable in cash from time to time on
demand by the Administrative Agent.
3.03Prepayments.
(a)Optional Prepayments.
(i)Subject to prior written notice pursuant to clause (ii) below, the Borrower
shall have the right to optionally prepay in whole or in part the outstanding
principal amount of the Loans on any Business Day for an amount equal to the sum
of (A) the aggregate principal amount of the Loans being prepaid, (B) any
accrued but unpaid interest on the principal amount of the Loans being prepaid,
(C) any applicable Prepayment Fee and (D) if applicable, other unpaid amounts
then due and owing pursuant to this Agreement and the other Loan Documents (such
aggregate amount, the “Prepayment Price”); provided that each partial prepayment
of principal of Loans shall be in an aggregate amount at least equal to
$5,000,000 and integral multiples of $1,000,000 in excess thereof.
(ii)A notice of optional prepayment shall be effective only if received by the
Administrative Agent not later than 2:00 p.m. (Eastern time) on a date not less
than three (3) (nor more than five (5)) Business Days prior to the proposed
prepayment date. Each notice of optional prepayment shall specify the proposed
prepayment date, the Prepayment Price, the principal amount to be prepaid and
any conditions to prepayment (if applicable).
(b)Mandatory Prepayments for Casualty Events and Monetization Events. Within
five (5) Business Days following Borrower’s receipt of Net Proceeds from any
Casualty Event or Monetization Event (other than an Asset Sale permitted
pursuant to Sections 9.09(a), (b), (c), (d) or (h) or any Asset Sale related to
the Equity Interests in, or assets of, [*] that is not a Qualifying [*] Sale),
the Borrower shall make a mandatory prepayment of the Loans in an amount equal
to the sum of (i) the Applicable Prepayment Percentage of the Net Proceeds
received by the Borrower with respect to such Monetization Event or insurance
proceeds or condemnation awards in respect of such Casualty Event, as the case
may be, (ii) any accrued but

-27-





­SC1:5266419.14

--------------------------------------------------------------------------------

unpaid interest on any principal amount of the Loans being prepaid and (iii) any
applicable Prepayment Fee; provided that, so long as no Default has occurred and
is continuing or shall result therefrom, if, within five (5) Business Days
following Borrower’s receipt of Net Proceeds from any such Casualty Event or
Monetization Event as a result of which the Borrower receives Net Proceeds in an
aggregate amount less than $5,000,000, a Responsible Officer of the Borrower
delivers to the Administrative Agent a notice to the effect that the Borrower
intends to apply the Net Proceeds from such Monetization Event or insurance
proceeds or condemnation awards in respect of such Casualty Event, to reinvest
in the business of the Borrower (a “Reinvestment”), then such Net Proceeds of
such Monetization Event or insurance proceeds or condemnation awards in respect
of such Casualty Event may be applied for such purpose in lieu of such mandatory
prepayment to the extent such Net Proceeds of such Monetization Event or
insurance proceeds or condemnation awards in respect of such Casualty Event are
actually applied for such purpose; provided, further, that, in the event that
Net Proceeds have not been so applied within three hundred sixty-five (365) days
(the “Reinvestment Period”) following the occurrence of such Casualty Event or
Monetization Event, the Borrower shall no later than the end of such period make
a mandatory prepayment of the Loans in an aggregate amount equal to the sum of
(i) the Applicable Prepayment Percentage of the unused balance of such Net
Proceeds received by the Borrower with respect to such Monetization Event or
insurance proceeds or condemnation awards in respect of such Casualty Event,
(ii) any accrued but unpaid interest on any principal amount of the Loans being
prepaid and (iii) any applicable Prepayment Fee; provided, further, that other
than as provided in clause (d) below, Borrower shall not be required to prepay
more than $10 million of principal amount of the Loans in the aggregate with
respect to any Asset Sale(s) and/or other Monetization Event(s) related to the
Equity Interests in, or assets of, any individual Subsidiary.
(c)Mandatory Prepayments for Debt Issuances. Immediately upon receipt by the
Borrower or any of its Subsidiaries of proceeds from any issuance, incurrence or
assumption of Indebtedness other than Indebtedness permitted by Section 9.01, on
or after the Closing Date, the Borrower shall prepay the Loans and other
Obligations in an amount equal to 100% of the cash proceeds received, plus the
Prepayment Fee, if applicable.
(d)Other Mandatory Prepayments. Within five (5) Business Days following
Borrower’s receipt of Net Proceeds from any Qualifying Avenue Sale or Qualifying
[*] Sale, the Borrower shall make a mandatory prepayment of the Loans in an
amount equal to the sum of (i) the Net Proceeds received by the Borrower with
respect to such Qualifying Avenue Sale or Qualifying [*] Sale, as the case may
be; provided Borrower shall not be required to prepay more than $7.5 million of
principal amount of the Loans under this clause (d) from any Qualifying Avenue
Sale or more than $12.5 million of principal amount of the Loans under this
clause (d) from any Qualifying [*] Sale, (ii) any accrued but unpaid interest on
any principal amount of the Loans being prepaid and (iii) an amount equal to six
percent (6%) of the aggregate outstanding principal amount of the Loans being so
repaid or prepaid. Within five (5) Business Days following Borrower’s receipt of
Net Proceeds from any Asset Sale related to the Equity Interests in, or assets
of, [*] that is not a Qualifying [*] Sale, the Borrower shall make a mandatory
prepayment of the Loans in an amount equal to the sum of (i) $15.0 million of
principal amount of the Loans, (ii) any accrued but unpaid interest on the
principal amount of the Loans being prepaid and (iii) any applicable Prepayment
Fee.

-28-





­SC1:5266419.14

--------------------------------------------------------------------------------

(e)General. The Borrower shall notify the Administrative Agent not later than
12:00 p.m. (Eastern time) on a date not less than two (2) Business Days (but not
more than three (3) Business Days) prior to any mandatory prepayment.
Notwithstanding anything in this Section 3.03 to the contrary, any Lender may
elect, by written notice to the Administrative Agent no later than 12:00 p.m.
(Eastern time), one (1) Business Day prior to the prepayment date (or such later
time as the Administrative Agent may agree), to decline all or any portion of
any mandatory prepayment of its Loans pursuant to this Section 3.03. Any Lender
that fails to deliver such notice to the Administrative Agent in the time frame
set forth above shall be deemed to have accepted its share of any mandatory
prepayment. The aggregate amount of the prepayment that would have been applied
to prepay Loans but was so declined may be retained by the Borrower and used for
any general corporate purpose not prohibited by this Agreement. If any Lender
declines all or any portion of any mandatory prepayment of its Loans in
connection with a Monetization Event, Qualifying Avenue Sale or Qualifying [*]
Sale, the Borrower shall grant such Lender warrants in an amount equal to 2.50%
of the principal amount of mandatory prepayment so declined, with an exercise
price equal to the VWAP of the Borrower’s common stock for the period beginning
on the trading day that is 30 days prior to the issuance date and ending on the
last trading day immediately preceding the issuance date. For the avoidance of
doubt, the issuance of any warrants pursuant to this clause (e) shall not be
deemed to be a prepayment and shall not reduce the Borrower’s obligations to
make any mandatory prepayment required under clause (b) or clause (d) above with
respect to any Monetization Event, Qualifying Avenue Sale or Qualifying [*] Sale
occurring after the issuance of such warrants.
(f)Prepayment Fee. Without limiting the foregoing, whenever the Prepayment Fee
is in effect and payable pursuant to the terms hereof or any other Loan
Document, such Prepayment Fee shall be payable on each prepayment of all or any
portion of the Loans, whether by optional or mandatory prepayment, acceleration
or otherwise (other than any prepayment pursuant to Section 5.02).
(g)Partial Prepayments. Prepayments shall be accompanied by accrued interest to
the extent required by Section 3.02.
Section 4.
PAYMENTS, ETC.
4.01Payments.
(a)Payments Generally. Each payment of principal, interest and other amounts to
be made by the Borrower under this Agreement or any other Loan Document shall be
made (i) in Dollars, in immediately available funds, without deduction, set off
or counterclaim, to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, to the deposit account of the
Administrative Agent designated by the Administrative Agent by notice to the
Borrower, and (ii) not later than 2:00 p.m. (Eastern time) on the date on which
such payment is due (each such payment made after such time on such due date may
in the Administrative Agent’s discretion be deemed to have been made on the next
succeeding Business Day).

-29-





­SC1:5266419.14

--------------------------------------------------------------------------------

(b)Application of Payments. Notwithstanding anything herein to the contrary,
following the occurrence and continuance of an Event of Default, all payments
shall be applied as follows:
(A)first, to the payment of that portion of the Obligations constituting unpaid
fees, indemnities, expenses or other amounts (including fees and disbursements
and other charges of counsel payable under Section 13.03) payable to the
Administrative Agent in its capacity as such;
(B)second, to the payment of that portion of the Obligations constituting unpaid
fees, indemnities, costs, expenses and other amounts (other than principal and
interest, but including fees and disbursements and other charges of counsel
payable under Section 13.03 and any Prepayment Fees) payable to the Lenders
arising under the Loan Documents (other than the Warrant), ratably among them in
proportion to the respective amounts described in this clause (B) payable to
them;
(C)third, to the payment of that portion of the Obligations constituting accrued
and unpaid interest on the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause (C) payable to them;
(D)fourth, to the payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause (D) payable to them;
(E)fifth, in reduction of any other Obligation then due and owing, ratably among
the Administrative Agent and the Lenders based upon the respective aggregate
amount of all such Obligations owing to them in accordance with the respective
amounts thereof then due and payable; and
(F)sixth, the balance, if any, after all Obligations have been indefeasibly paid
in full, to the Borrower or such other Person as may be lawfully entitled to or
directed by the Borrower to receive the remainder.
(c)Non-Business Days. If the due date of any payment under this Agreement
(whether in respect of principal, interest, fees, costs or otherwise) would
otherwise fall on a day that is not a Business Day, such date shall be extended
to the next succeeding Business Day, unless such Business Day falls in another
calendar month, in which case such Interest Period shall end on the immediately
preceding Business Day and, in the case of any payment accruing interest,
interest thereon shall continue to accrue and be payable for the period of such
extension; provided that if such next succeeding Business Day would fall after
the Maturity Date, payment shall be made on the immediately preceding Business
Day.
4.02Computations. All computations of interest and fees hereunder shall be
computed on the basis of a year of three hundred and sixty (360) days and actual
days elapsed during the period for which payable. Interest is calculated from
and including the date of the Borrowing of each Loan to, but excluding, the date
of repayment or prepayment of such Loan.

-30-





­SC1:5266419.14

--------------------------------------------------------------------------------

4.03Set-Off.
(a)Set-Off Generally. Upon the occurrence and during the continuance of any
Event of Default, the Administrative Agent, each of the Lenders and each of
their Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by the Administrative Agent, any Lender and
any of their Affiliates to or for the credit or the account of the Borrower
against any and all of the Obligations, whether or not such Person shall have
made any demand and although such obligations may be unmatured. Any Person
exercising rights of set off hereunder agrees promptly to notify the Borrower
after any such set-off and application; provided that the failure to give such
notice shall not affect the validity of such set-off and application. The rights
of the Administrative Agent, the Lenders and each of their Affiliates under this
Section 4.03 are in addition to other rights and remedies (including other
rights of set-off) that such Persons may have.
(b)Exercise of Rights Not Required. Nothing contained in Section 4.03(a) shall
require the Administrative Agent, any Lender or any of their Affiliates to
exercise any such right or shall affect the right of such Persons to exercise,
and retain the benefits of exercising, any such right with respect to any other
indebtedness or obligation of the Borrower.
(c)Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent, any Lender or any Affiliate of the foregoing exercises its
right of setoff pursuant to this Section 4.03, and such payment or the proceeds
of such setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent, such Lender or such
Affiliate in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any Insolvency Proceeding or otherwise, then (i) to
the extent of such recovery, the obligation or part thereof originally intended
to be satisfied shall be revived and continued in full force and effect as if
such payment had not been made or such setoff had not occurred, and (ii) each
Lender severally agrees to pay to the Administrative Agent upon demand its
applicable share (without duplication) of any amount so recovered from or repaid
by the Administrative Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Effective Rate from time to time in effect.
Section 5.
YIELD PROTECTION, TAXES, ETC.
5.01Additional Costs.
(a)Change in Law Generally. If, on or after the date hereof (or, with respect to
any Lender, such later date on which such Lender becomes a party to this
Agreement), the adoption of any Law, or any change in any Law, or any change in
the interpretation or administration thereof by any court or other Governmental
Authority charged with the interpretation or

-31-





­SC1:5266419.14

--------------------------------------------------------------------------------

administration thereof, or compliance by the Administrative Agent or any of the
Lenders (or its lending office) with any request or directive (whether or not
having the force of law) of any such Governmental Authority, shall (i) impose,
modify or deem applicable any reserve (including any such requirement imposed by
the Board of Governors of the Federal Reserve System), special deposit,
contribution, insurance assessment or similar requirement, in each case that
becomes effective after the date hereof (or, with respect to any Lender, such
later date on which such Lender becomes a party to this Agreement), against
assets of, deposits with or for the account of, or credit extended by, a Lender
(or its lending office), (ii) impose on a Lender (or its lending office) any
other condition (other than Taxes) affecting the Loans or the Commitment, or
(iii) subject any Lender to any Taxes on its Loan, Commitment or other
obligations, or its deposits, reserves, other liabilities or capital (if any)
attributable thereto (other than (A) Indemnified Taxes, (B) Taxes described in
clauses (ii) through (iv) of the definition of Excluded Taxes and (C) Connection
Income Taxes) and the result of any of the foregoing is to increase the cost to
such Lender of making or maintaining the Loans, or to reduce the amount of any
sum received or receivable by such Lender under this Agreement or any other Loan
Document, by an amount reasonably deemed by such Lender in good faith to be
material, then the Borrower shall pay to such Lender on demand such additional
amount or amounts as will compensate such Lender for such increased cost or
reduction.
(b)Change in Capital Requirements. If a Lender shall have determined that, on or
after the date hereof (or, with respect to any Lender, such later date on which
such Lender becomes a party to this Agreement), the adoption of any Law
regarding capital adequacy, or any change therein, or any change in the
interpretation or administration thereof by any Governmental Authority charged
with the interpretation or administration thereof, or any request or directive
regarding capital adequacy (whether or not having the force of law) of any such
Governmental Authority, in each case that becomes effective after the date
hereof (or, with respect to any Lender, such later date on which such Lender
becomes a party to this Agreement), has or would have the effect of reducing the
rate of return on capital of a Lender (or its parent) as a consequence of a
Lender’s obligations hereunder or the Loans to a level below that which a Lender
(or its parent) could have achieved but for such adoption, change, request or
directive by an amount reasonably deemed by it to be material, then the Borrower
shall pay to such Lender on demand such additional amount or amounts as will
compensate such Lender (or its parent) for such reduction.
(c)Notification by Lender. Each Lender promptly will notify the Borrower of any
event of which it has knowledge, occurring after the date hereof (or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement), which will entitle such Lender to compensation pursuant to this
Section 5.01. Before giving any such notice pursuant to this Section 5.01(c)
such Lender shall designate a different lending office if such designation
(x) will, in the reasonable judgment of such Lender, avoid the need for, or
reduce the amount of, such compensation and (y) will not, in the reasonable
judgment of such Lender, be materially disadvantageous to such Lender. A
certificate of such Lender claiming compensation under this Section 5.01,
setting forth the additional amount or amounts to be paid to it hereunder, shall
be conclusive and binding on the Borrower in the absence of manifest error.

-32-





­SC1:5266419.14

--------------------------------------------------------------------------------

(d)Notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to constitute a
change in Law for all purposes of this Section 5.01, regardless of the date
enacted, adopted or issued.
(e)Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section 5.1 shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender pursuant to this Section 5.1 for any
increased costs incurred or reductions suffered more than nine months prior to
the date that such Lender Section 5.1 notifies the Borrower of the event giving
rise to such increased costs or reductions, and of such Lender’s intention to
claim compensation therefor (except that, if the event giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).
5.02Illegality. Notwithstanding any other provision of this Agreement, in the
event that on or after the date hereof (or, with respect to any Lender, such
later date on which such Lender becomes a party to this Agreement) the adoption
of or any change in any Law or in the interpretation or application thereof by
any competent Governmental Authority shall make it unlawful for a Lender or its
lending office to make or maintain the Loans (and, in the opinion of such
Lender, the designation of a different lending office would either not avoid
such unlawfulness or would be disadvantageous to such Lender), then such Lender
shall promptly notify the Borrower thereof, following which if such Law shall so
mandate, the Loans shall be prepaid by the Borrower on or before such date as
shall be mandated by such Law in an amount equal to the Prepayment Price
(notwithstanding anything herein to the contrary, without any Prepayment Fee)
applicable on such prepayment date in accordance with Section 3.03(a).
5.03Taxes. For purposes of this Section 5.03, the term “applicable Law” includes
FATCA.
(a)Payments Free of Taxes. Any and all payments by or on account of any
Obligation shall be made without deduction or withholding for any Taxes, except
as required by any applicable Law. If any applicable Law (as determined in the
good faith discretion of an applicable Withholding Agent) requires the deduction
or withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable Laws and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section 5.03) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.

-33-





­SC1:5266419.14

--------------------------------------------------------------------------------

(b)Payment of Other Taxes by the Borrower. The Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable Laws, or at the
option of the Administrative Agent or each Lender, timely reimburse it for the
payment of any Other Taxes.
(c)Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower to a Governmental Authority pursuant to this Section 5.03, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
(d)Indemnification by the Borrower. The Borrower shall reimburse and indemnify
each Recipient, within ten (10) days after demand therefor, for the full amount
of any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 5.03) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender shall be conclusive absent manifest error.
(e)Indemnification by the Lender. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
and (ii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 5.03(e).
(f)Status of Lenders.
(i)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding; provided that, other than in the case of
U.S. federal withholding Taxes, such Lender has received written notice from the
Borrower advising it of the availability of such exemption or reduction and
containing all

-34-





­SC1:5266419.14

--------------------------------------------------------------------------------

applicable documentation. In addition, any Lender, if reasonably requested by
the Borrower or the Administrative Agent, shall deliver such other documentation
prescribed by Law as reasonably requested by the Borrower as will enable the
Borrower or the Administrative Agent to determine whether or not such Lender is
subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two (2) sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 5.03(f)(ii)(A), (ii)(B), and (ii)(D)) shall
not be required if in such Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
(ii)Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:
(A)any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 (or successor form) certifying that such Lender is exempt from
U.S. federal backup withholding tax;
(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E
as applicable (or successor forms) establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS Form W-8BEN-E as applicable (or successor
forms) establishing an exemption from, or reduction of, U.S. federal withholding
Tax pursuant to the “business profits” or “other income” article of such tax
treaty;
(2)executed copies of IRS Form W-8ECI (or successor form);
(3)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit C-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code, or a “controlled foreign corporation” related to the Borrower as
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E as
applicable (or successor forms); or

-35-





­SC1:5266419.14

--------------------------------------------------------------------------------

(4)to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY (or successor form), accompanied by IRS Form W-8ECI (or
successor form), IRS Form W-8BEN or IRS Form W-8BEN-E (or successor form), a
U.S. Tax Compliance Certificate, substantially in the form of Exhibit C-2 or
C-3, IRS Form W-9 (or successor form), and/or other certification documents from
each beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit C-4 on
behalf of each such direct and indirect partner.
(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount, if any, to deduct and withhold from such payment. Solely for
purposes of this clause (D), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.
(iii)The Administrative Agent (including any successor Administrative Agent)
shall deliver to Borrower on or prior to the date on which it becomes an
Administrative Agent under this Agreement (and from time to time thereafter upon
the reasonable request of Borrower), executed copies of IRS Form W-9 certifying
that it is exempt from U.S. federal backup withholding tax.

Each Lender and the Administrative Agent agrees that if any form or
certification it previously delivered expires or becomes obsolete or inaccurate
in any respect, it shall update such form or certification or promptly notify
the Borrower and the Administrative Agent in writing of its legal inability to
do so.

-36-





­SC1:5266419.14

--------------------------------------------------------------------------------

(g)Treatment of Certain Tax Benefits. If any party to this Agreement determines,
in its sole discretion exercised in good faith, that it has received a refund of
any Taxes as to which it has been indemnified pursuant to this Section 5
(including by the payment of additional amounts pursuant to this Section 5), it
shall pay to the indemnifying party an amount equal to such refund (but only to
the extent of indemnity payments made under this Section 5 with respect to the
Taxes giving rise to such refund), net of all out-of-pocket expenses (including
Taxes) of such indemnified party and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this Section 5.03(g)
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) in the event that such indemnified party is required to
repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 5.03(g), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this Section
5.03(g) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This Section
5.03(g) shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.
(h)Each party hereto hereby acknowledges and agrees that the Loans made on the
Closing Date are part of an investment unit within the meaning of Section
1273(c)(2) of the Code, which includes the Warrant. For federal income tax
purposes, pursuant to Treasury Regulations § 1.1273-2(h), the Borrower, the
Administrative Agent and the Lenders acknowledge that the “issue price” of the
Loans is 97% of the stated principal amount of the Loans minus the fair market
value and purchase price of the Warrants (as determined in accordance with the
terms of the Warrants) . Each of the Borrower, the Administrative Agent and the
Lenders agree to use the foregoing issue price, fair market value and purchase
price for U.S. federal income tax purposes with respect to the transactions
contemplated hereby (unless otherwise required by a final determination by the
IRS or a court of competent jurisdiction).
5.04Mitigation Obligations. (a)If the Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender or to any Governmental
Authority for the account of any Lender pursuant to Section 5.01 or Section
5.03, then such Lender shall (at the request of the Borrower) use commercially
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign and delegate its rights and obligations
hereunder to another of its offices, branches or Affiliates if, in the sole
reasonable judgment of such Lender, such designation or assignment and
delegation would (i) eliminate or reduce amounts payable pursuant to Section
5.01 or Section 5.03, as the case may be, in the future, (ii) not subject such
Lender to any unreimbursed cost or expense and (iii) not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment and delegation.

-37-





­SC1:5266419.14

--------------------------------------------------------------------------------

(b)If any Lender requests compensation under Section 5.01, or if the Borrower is
required to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 5.03
and, in each case, such Lender has declined or is unable to designate a
different lending office in accordance with paragraph (a) of this Section 5.04,
then the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 13.05), all of its interests, rights
(other than its existing rights to payments pursuant to Section 5.01 or Section
5.03) and obligations under this Agreement and the related Loan Documents to an
Eligible Transferee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment); provided that:
(i)such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder and under the other Loan Documents from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts);
(ii)in the case of any such assignment resulting from a claim for compensation
under Section 5.01 or payments required to be made pursuant to Section 5.03,
such assignment will result in a reduction in such compensation or payments
thereafter; and
(iii)such assignment does not conflict with applicable Law;

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

5.05Survival. Each party’s obligations under this Section 5 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all Obligations under any Loan
Document.
Section 6.
CONDITIONS
6.01Conditions to the Borrowing of the Loans. The obligation of each Lender to
make its Loans shall be subject to the delivery of a Borrowing Notice as
required pursuant to Section 2.02, and the prior or concurrent satisfaction or
waiver of each of the conditions precedent set forth below in this Section 6.01.
(a)Loan Documents. The Administrative Agent shall have received each Loan
Document required to be executed by the Borrower on the Closing Date and
delivered by the Borrower (which may be delivered by facsimile or other
electronic means for the purposes of satisfying this clause (a) on the Closing
Date) and such Loan Documents shall be in form and substance satisfactory to the
Administrative Agent and the Lenders and their respective counsels.

-38-





­SC1:5266419.14

--------------------------------------------------------------------------------

(b)Secretary’s Certificate, Etc. The Administrative Agent shall have received
from the Borrower (x) a copy of a good standing certificate, dated a date
reasonably close to the Closing Date and (y) a certificate, dated as of the
Closing Date, duly executed and delivered by the Borrower’s Responsible Officer,
as to:
(i)resolutions of the Borrower’s Board then in full force and effect authorizing
the execution, delivery and performance of each Loan Document to be executed by
the Borrower and the Transactions;
(ii)the incumbency and signatures of Responsible Officers authorized to execute
and deliver each Loan Document to be executed by the Borrower; and
(iii)the full force and validity of each Organic Document of the Borrower and
copies thereof;

upon which certificates shall be in form and substance reasonably satisfactory
to the Administrative Agent and upon which the Administrative Agent and the
Lenders may conclusively rely until they shall have received a further
certificate of the Responsible Officer of any such Person cancelling or amending
the prior certificate of such Person.

(c)Information Certificate. The Administrative Agent shall have received a fully
completed Information Certificate in form and substance reasonably satisfactory
to the Administrative Agent, dated as of the Closing Date, duly executed and
delivered by a Responsible Officer of the Borrower. All documents and agreements
required to be appended to the Information Certificate, shall be in form and
substance reasonably satisfactory to the Administrative Agent, shall have been
executed and delivered by the requisite parties and shall be in full force and
effect.
(d)Funding Date Certificate. The Administrative Agent shall have received a
Funding Date Certificate, dated as of the Closing Date and in form and substance
reasonably satisfactory to the Administrative Agent, duly executed and delivered
by a Responsible Officer of the Borrower.
(e)Delivery of Notes. The Administrative Agent shall have received a Note to the
extent requested by any Lender pursuant to Section 2.03 for the Loans duly
executed and delivered by a Responsible Officer of the Borrower.
(f)Financial Information, Etc. The Administrative Agent shall have received:
(i)audited consolidated financial statements of the Borrower and its
Subsidiaries for the fiscal year ended December 31, 2019; and
(ii)unaudited consolidated balance sheets of the Borrower and its Subsidiaries
for the fiscal quarters ended March 31, 2020 and June 30, 2020, together with
the related consolidated statement of operations, shareholder’s equity and cash
flows for such fiscal quarters.

-39-





­SC1:5266419.14

--------------------------------------------------------------------------------

(g)Solvency. The Administrative Agent shall have received a solvency
certificate, substantially in the form of Exhibit G, duly executed and delivered
by the chief financial officer of the Borrower, dated as of the Closing Date, in
form and substance reasonably satisfactory to the Administrative Agent.
(h)Security Documents. The Administrative Agent shall have received executed
counterparts of a Security Agreement, in form and substance reasonably
acceptable to the Administrative Agent, dated as of the Closing Date, duly
executed and delivered by the Borrower, together with all documents (including
share certificates, transfers and stock transfer forms, notices or any other
instruments) required to be delivered or filed under the Security Documents and
evidence satisfactory to it that arrangements have been made with respect to all
registrations, notices or actions required under the Security Documents to be
effected, given or made in order to establish a valid and perfected first
priority security interest in the Collateral in accordance with the terms of the
Security Documents, including:
(i)delivery of all certificates (in the case of Equity Interests that are
certificated securities (as defined in the UCC)) evidencing the issued and
outstanding capital securities owned by the Borrower that are required to be
pledged and so delivered under the Security Agreement, which certificates in
each case shall be accompanied by undated instruments of transfer duly executed
in blank, or, in the case of Equity Interests that are uncertificated securities
(as defined in the UCC), confirmation and evidence reasonably satisfactory to
the Administrative Agent and the Lenders that the security interest required to
be pledged therein under the Security Agreement has been transferred to and
perfected by the Administrative Agent and the Lenders in accordance with
Articles 8 and 9 of the NY UCC and all laws otherwise applicable to the
perfection of the pledge of such Equity Interests;
(ii)financing statements naming the Borrower as a debtor and the Administrative
Agent as the secured party, or other similar instruments or documents, in each
case suitable for filing, filed under the UCC (or equivalent law) of all
jurisdictions as may be necessary or, in the opinion of the Administrative
Agent, desirable to perfect the Liens of the Secured Parties pursuant to the
Security Agreement; and
(iii)UCC-3 termination statements, if any, necessary to release all Liens and
other rights of any Person in any collateral described in the Security Agreement
previously granted by any Person.
(i)Lien Searches. The Administrative Agent shall be satisfied with Lien searches
regarding the Borrower made as of a date reasonably close to the Closing Date.
(j)Warrant. The Administrative Agent shall have received an executed counterpart
of the Warrant.
(k)Insurance. The Administrative Agent shall have received certified copies of
the insurance policies (or binders in respect thereof), from one or more
insurance companies satisfactory to the Administrative Agent, evidencing
coverage required to be maintained pursuant to each Loan Document.

-40-





­SC1:5266419.14

--------------------------------------------------------------------------------

(l)Opinions of Counsel. The Administrative Agent shall have received an opinion,
dated as of the Closing Date and addressed to the Administrative Agent and the
Lenders, from independent legal counsel to the Borrower, in form and substance
reasonably acceptable to the Administrative Agent.
(m)Fee Letter. The Administrative Agent shall have received an executed
counterpart of the Fee Letter, duly executed and delivered by the Borrower.
(n)Closing Fees, Expenses, Etc. Each of the Administrative Agent and each Lender
shall have received for its own account, (i) the upfront fee as set forth in the
Fee Letter, which shall be paid by way of the Administrative Agent retaining
such amount from the proceeds of the Loan and (ii) all fees, costs and expenses
due and payable to it pursuant to the Fee Letter and Section 13.03, including
all reasonable closing costs and fees and all unpaid reasonable expenses of the
Administrative Agent and the Lenders incurred in connection with the
Transactions (including the Administrative Agent’s and the Lenders’ legal fees
and expenses) in each case, to the extent invoiced (or as to which a good faith
estimate has been provided to the Borrower) at least two (2) Business Days prior
to the Closing Date.
(o)Material Adverse Change. Since December 31, 2019, no event, circumstance or
change has occurred that has caused or could reasonably be expected to cause,
either individually or in the aggregate, a Material Adverse Change, both before
and after giving effect to the Loans to be made on the Closing Date.
(p)Know Your Customer. The Administrative Agent shall have received, a duly
executed W-9 (or other applicable tax form) of the Borrower, and, as applicable,
all documentation and other information required by bank regulatory authorities
under applicable “know your customer” and Anti-Terrorism Laws, including,
without limitation, the Patriot Act.
(q)No Default. No event shall have occurred or be continuing or would result
from the making of the Loans that would constitute a Default or Event of
Default.
(r)Representations and Warranties. The representations and warranties contained
in this Agreement and in the other Loan Documents delivered pursuant to 6.01(a)
shall be true and correct in all material respects (unless such representations
are already qualified by reference to materiality, Material Adverse Effect or
similar language, in which case such representations and warranties shall be
true and correct in all respects) on and as of the Closing Date, except to the
extent such representations and warranties specifically relate to an earlier
date, in which case such representations and warranties shall have been true and
correct in all respects on and as of such earlier date.
(s)Payoff of Existing Indebtedness. The Opus Debt and 2017 Subordinated Debt
(other than contingent obligations (including indemnification obligations) that
by their terms are to survive the termination of the relevant loan documentation
and debt instruments evidencing the Opus Debt and 2017 Subordinated Debt, as
applicable) shall have been (or substantially concurrently with the making of
the Loans on the Closing Date shall be) repaid or satisfied and

-41-





­SC1:5266419.14

--------------------------------------------------------------------------------

discharged, and in connection therewith all guarantees and liens shall have been
released, on or prior to the Closing Date.
(t)Beneficial Ownership Certificate. To the extent requested by any Lender or
the Administrative Agent, the Borrower shall have provided to such Lender and
the Administrative Agent all documentation and other information so requested,
including a duly executed W-9 of the Borrower (or such other applicable tax
form), in connection with applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act, and if the Borrower
qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, a Beneficial Ownership Certification, in each case prior to the
Closing Date.
Section 7.
REPRESENTATIONS AND WARRANTIES

The Borrower hereby represents and warrants to the Administrative Agent and each
Lender on the Closing Date, and any other date such representation and warranty
is required to be made under the Loan Documents, as set forth below:

7.01Power and Authority. The Borrower and each of its Subsidiaries (i) is duly
organized and validly existing under the laws of its jurisdiction of
organization, (ii) has all requisite corporate or other power, and has all
Governmental Approvals necessary to own its assets and carry on its business as
now being or as proposed to be conducted, except to the extent that failure to
have the same could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, (iii) is qualified to do
business and is in good standing in all jurisdictions in which the nature of the
business conducted by it makes such qualification necessary except where failure
so to qualify could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, and (iv) has full power,
authority and legal right to enter into and perform its obligations under each
of the Loan Documents and to borrow the Loans hereunder.
7.02Authorization; Enforceability. Each Transaction is within the Borrower’s
corporate or other organizational powers and have been duly authorized by all
necessary corporate or other organizational action including, if required,
approval by all necessary holders of Equity Interests. This Agreement has been
duly executed and delivered by the Borrower and constitutes, and each of the
other Loan Documents when executed and delivered by the Borrower will
constitute, a legal, valid and binding obligation of the Borrower, enforceable
against the Borrower in accordance with its terms, except as such enforceability
may be limited by (i) bankruptcy, insolvency, reorganization, moratorium or
similar laws of general applicability affecting the enforcement of creditors’
rights and (ii) the application of general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
7.03Governmental and Other Approvals; No Conflicts. None of the execution,
delivery and performance by the Borrower of the Loan Documents or the
consummation by the Borrower of the Transactions (i) requires any Governmental
Approval of, registration or filing with, or any other action by, any
Governmental Authority or any other Person, except for (x) such as have been
obtained or made and are in full force and effect and (y) filings and recordings
in respect of

-42-





­SC1:5266419.14

--------------------------------------------------------------------------------

perfecting or recording the Liens created pursuant to the Security Documents,
(ii) will violate (1) any Law, (2) any Organic Document of the Borrower or any
of its Subsidiaries or (3) any order of any Governmental Authority, that in the
case of clause (ii)(1) or clause (ii)(3), individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect, (iii) will
violate or result in a default under any Material Agreement binding upon the
Borrower or any of its Subsidiaries that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect or (iv) will
result in the creation or imposition of any Lien (other than Permitted Liens) on
any asset of the Borrower or any of its Subsidiaries.

7.04Financial Statements; Material Adverse Change.
(a)Financial Statements. The Borrower has heretofore furnished to the
Administrative Agent (who shall forward to the Lenders) certain consolidated
financial statements as provided for in Section 6.01(f). Such financial
statements, and all other financial statements delivered by the Borrower
pursuant to this Agreement present fairly, in all material respects, the
consolidated financial position and results of operations and cash flows of the
Borrower and its Subsidiaries as of such dates and for such periods in
accordance with GAAP, subject to year-end audit adjustments and the absence of
footnotes in the case of the statements of the type described in Section
8.01(a). Neither the Borrower nor any of its Subsidiaries has any material
contingent liabilities or unusual forward or long-term commitments not disclosed
in the aforementioned financial statements.
(b)No Material Adverse Change. Since December 31, 2019, no event, circumstance
or change has occurred that has caused or could reasonably be expected to cause,
individually or in the aggregate, a Material Adverse Change.
7.05Properties.
(a)Property Generally. The Borrower and each of its Subsidiaries has good and
marketable fee simple title to, or valid leasehold interests in, all its real
and personal property material to its business, subject only to Permitted Liens
and except for minor defects in title that do not interfere with its ability to
conduct its business as currently conducted or to utilize such properties for
their intended purposes.
(b)Intellectual Property.
(i)The Borrower is the sole and exclusive beneficial owner of all right, title
and interest in and to all Intellectual Property that is owned or purported to
be owned by the Borrower, free and clear of any Liens or Claims other than
Permitted Liens. Without limiting the foregoing, and except as set forth in
Schedule 7.05(b)(i):
(A)to the knowledge of the Borrower, the operation and conduct of the business
of the Borrower or any of its Subsidiaries, including the use of their
respective material Intellectual Property in such Person’s Ordinary Course does
not violate, infringe or constitute a misappropriation of any valid rights
arising under any Intellectual Property of any other Person in a manner that has
resulted in, or would reasonably be expected to result in, a Material Adverse
Effect;

-43-





­SC1:5266419.14

--------------------------------------------------------------------------------

(B)Except as has not resulted in and would not be expected to result in a
Material Adverse Effect, neither the Borrower nor any of its Subsidiaries has
received any notice from, or Claim by, any Person that the operation and conduct
of the business of the Borrower or any of its Subsidiaries (including their
respective use of material Intellectual Property) infringes upon, violates or
constitutes a misappropriation of, any Intellectual Property of any other Person
in any material respect;
(C)the Borrower does not have knowledge that any material Intellectual Property
is being infringed, violated, or misappropriated by any other Person in a manner
that has resulted in, or is reasonably expected to result in, a Material Adverse
Effect;
(D)except as would not reasonably be expected to result in a Material Adverse
Effect, the Borrower owns or has a valid and enforceable license or right to use
all material Intellectual Property used in or necessary for the conduct of its
business as conducted as of the date hereof; and
(E)all current and former employees and contractors that have developed material
Intellectual Property for or on behalf of the Borrower or any of its
Subsidiaries have executed written confidentiality and invention assignment
Contracts with the Borrower or such Subsidiary, as applicable, that irrevocably
and presently assign to the Borrower or such Subsidiary, as applicable, or its
designee all rights of such employees and contractors to any such material
Intellectual Property, except as would vest initially in the Borrower or its
Subsidiary by operation of Law.
7.06No Actions or Proceedings.
(a)Litigation. There is no litigation, investigation or proceeding pending or,
to the knowledge of the Borrower or any of its Subsidiaries threatened in
writing, with respect to the Borrower or any such Subsidiaries by or before any
Governmental Authority or arbitrator that, (i) if adversely determined,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect or (ii) involves this Agreement or any other Loan
Document.
(b)Environmental Matters. Except with respect to any matters that (either
individually or in the aggregate) could not reasonably be expected to result in
a Material Adverse Effect, neither the Borrower nor any of its Subsidiaries (i)
has failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law,
(ii) has become subject to any Environmental Liability, (iii) has received any
Environmental Claim, or has knowledge that any is threatened, (iv) has entered
into any agreement in which the Borrower or any of its Subsidiaries has assumed
or undertaken responsibility or obligations of any other person with respect to
any Environmental Liability or (v) has knowledge of any basis for any other
Environmental Liability.
(c)Labor Matters. Neither the Borrower nor any of its Subsidiaries has engaged
in unfair labor practices as defined in 29 U.S.C. § §152(8) and 158 of the
National Labor Relations Act and there are no pending or threatened in writing
labor actions, disputes, grievances,

-44-





­SC1:5266419.14

--------------------------------------------------------------------------------

arbitration proceedings, or similar Claims or actions involving the employees of
the Borrower or any of its Subsidiaries, in each case that could reasonably be
expected to have a Material Adverse Effect. There are no strike or work
stoppages in existence or threatened in writing against the Borrower and to the
knowledge of the Borrower, no union organizing activity is taking place. There
are no collective bargaining agreements covering employees of the Borrower or
any of its Subsidiaries.
7.07Compliance with Laws and Agreements. The Borrower is in compliance with (i)
all Laws binding on it and orders of any Governmental Authority applicable to
it, its operations or its property and (ii) and all obligations binding upon it,
its operations or its property pursuant to any Contract, in each case except for
such failures to comply which would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect. No Default has
occurred and is continuing.
7.08Taxes. Except as set forth on Schedule 7.08, the Borrower and its
Subsidiaries have timely filed or caused to be filed all tax returns and reports
required to have been filed and have paid or caused to be paid all taxes
required to have been paid by it, except (a) taxes that are being contested in
good faith by appropriate proceedings and for which the Borrower or such
Subsidiary, as applicable, has set aside on its books adequate reserves with
respect thereto in accordance with GAAP or (b) to the extent that the failure to
do so would not reasonably be expected to have a Material Adverse Effect.
7.09Full Disclosure. None of the reports, financial statements, certificates or
other written information furnished by or on behalf of the Borrower or any of
its Subsidiaries to the Administrative Agent (on behalf of itself and the
Lenders) in connection with the negotiation of this Agreement and the other Loan
Documents or delivered hereunder or thereunder (as modified or supplemented by
other information so furnished) contains any material misstatement of material
fact or omits to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided that, with respect to projected financial information, the
Borrower represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time, and it being understood
that such projected financial information and all other forward looking
information are not to be viewed as facts and that actual results during the
period or periods covered thereby may differ from such projected results and
that the differences may be material.
7.10Investment Company Act and Margin Stock Regulation.
(a)Investment Company Act. Neither the Borrower nor any of its Subsidiaries is
an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940, as amended.
(b)Margin Stock. The Borrower is not engaged principally, or as one of its
important activities, in the business of extending credit for the purpose,
whether immediate, incidental or ultimate, of buying or carrying Margin Stock,
and the Borrower and its Subsidiaries do not own or hold any Margin Stock, with
the exception of Equity Interests held by the Borrower in Avenue Therapeutics,
Inc., Checkpoint Therapeutics, Inc. and Mustang Bio, Inc..

-45-





­SC1:5266419.14

--------------------------------------------------------------------------------

The Borrowing of the Loans by the Borrower, and the use of the proceeds thereof,
will not violate Regulation U or X.
7.11Solvency. The Borrower is and, immediately after giving effect to the making
of the Loans, the use of proceeds thereof, and the consummation of the
Transactions, will be, Solvent.
7.12Subsidiaries. Set forth on Schedule 7.12 is a complete and correct list of
all direct and indirect Subsidiaries of the Borrower. Each such Subsidiary is
duly organized and validly existing under the jurisdiction of its organization
shown in said Schedule 7.12, and the percentage ownership by the Borrower in
each such Subsidiary thereof on an issued and outstanding basis is as shown in
said Schedule 7.12.
7.13Indebtedness and Liens. Set forth on Schedule 7.13(a) is a complete and
correct list of all Indebtedness of the Borrower and each of its Subsidiaries
outstanding as of the Closing Date. Set forth on Schedule 7.13(b) is a complete
and correct list of all Liens granted by the Borrower and each of its
Subsidiaries with respect to their respective property and outstanding as of the
Closing Date.
7.14Material Agreements. Except as set forth on Schedule 7.14, neither the
Borrower nor any Subsidiary is in material default under any Material Agreement,
nor does the Borrower have any knowledge of (i) any Claim against it or any of
its Subsidiaries for any material breach of any such Material Agreement or (ii)
any material default by any party to any such Material Agreement.
7.15Restrictive Agreements. Except as set forth in Schedule 7.15, as of the
Closing Date, neither the Borrower nor any of its Subsidiaries is subject to any
Restrictive Agreement, except (i) those permitted under Section 9.11, (ii)
restrictions and conditions imposed by Law or by this Agreement, (iii) any
stockholder agreement, charter, by-laws, or other organizational documents of
the Borrower or any of its Subsidiaries as in effect on the date hereof and (iv)
limitations associated with Permitted Liens.
7.16Real Property. Schedule 7.16 correctly sets forth all real property that is
owned or leased by the Borrower, indicating in each case whether the respective
property is owned or leased, the identity of the owner and lessee (if
applicable) and the location of the respective property. Except as set forth in
Schedule 7.16, the Borrower does not own or lease (as tenant thereof) any real
property as of the Closing Date.
7.17Pension Matters. To Borrower’s knowledge, each Benefit Plan, and each trust
thereunder, intended to qualify for tax exempt status under Section 401 or 501
of the Code or other Laws so qualifies. Except for those that could not, in the
aggregate, reasonably be expected to result in a Material Adverse Effect, (x)
each Benefit Plan is in compliance with applicable provisions of ERISA, the Code
and other Laws, (y) there are no existing or pending (or to the knowledge of the
Borrower or any of its Subsidiaries, threatened) claims (other than routine
claims for benefits in the normal course), sanctions, actions, lawsuits or other
proceedings or investigation involving any Benefit Plan to which the Borrower or
Subsidiary thereof incurs or otherwise has or could have an obligation or any
liability or Claim and (z) no ERISA Event has

-46-





­SC1:5266419.14

--------------------------------------------------------------------------------

occurred. The Borrower and each of its ERISA Affiliates has met all applicable
requirements under the ERISA Funding Rules with respect to each Title IV Plan,
and no waiver of the minimum funding standards under the ERISA Funding Rules has
been applied for or obtained. As of the most recent valuation date for any Title
IV Plan, the funding target attainment percentage (as defined in Section
430(d)(2) of the Code) is at least sixty percent (60%), and neither the Borrower
nor any of its ERISA Affiliates knows of any facts or circumstances that could
reasonably be expected to cause the funding target attainment percentage to fall
below sixty percent (60%) as of the most recent valuation date. As of the
Closing Date, no ERISA Event has occurred in connection with which obligations
and liabilities (contingent or otherwise) remain outstanding. No ERISA Affiliate
has incurred any Withdrawal Liability as a result of a complete withdrawal from
any Multiemployer Plan on the date this representation is made.

7.18Transactions with Affiliates. Except as set forth on Schedule 7.18 and for
Arm’s Length Transactions, neither the Borrower nor any of its Subsidiaries has
entered into, renewed, extended or been a part to, any transaction (including
the purchase, sale, lease, transfer or exchange of property or assets of any
kind or the rendering of services of any kind) with any Affiliate.
7.19OFAC; Anti-Terrorism Laws.
(a)Neither the Borrower nor any of its Subsidiaries is in violation of any
Anti-Terrorism Law or engages in or conspires to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the Anti-Terrorism Laws.
(b)Neither the Borrower nor any of its Subsidiaries, nor, to the knowledge of
the Borrower, any of their respective directors, officers, or employees (i) is
currently the target of any Sanctions, (ii) is located, organized or residing in
any Designated Jurisdiction in violation of Sanctions, or (iii) is or has been
(within the previous five (5) years) engaged in any transaction with, or for the
benefit of, any Person who is now or was then the target of Sanctions or who is
located, organized or residing in any Designated Jurisdiction, in violation of
Sanctions. No Loan, nor the proceeds from any Loan, has been or will be used,
directly or, to the knowledge of the Borrower, indirectly, to lend, contribute
or provide to, or has been or will be otherwise made available for the purpose
of funding, any activity or business in any Designated Jurisdiction in violation
of Sanctions or for the purpose of funding any activity or business of any
Person located, organized or residing in any Designated Jurisdiction or who is
the subject of any Sanctions, in violation of Sanctions, or in any other manner
that will result in any violation by any party to this Agreement of Sanctions.
7.20Anti-Corruption. Neither the Borrower nor any of its Subsidiaries, nor, to
the knowledge of the Borrower, any of their respective directors, officers or
employees, directly or, to the knowledge of the Borrower, indirectly, has (i)
materially violated or is in material violation of any applicable
anti-corruption Law, or (ii) made, offered to make, promised to make or
authorized the payment or giving of, directly or, to the knowledge of the
Borrower, indirectly, any Prohibited Payment.

-47-





­SC1:5266419.14

--------------------------------------------------------------------------------

7.21Priority of Obligations. The Obligations constitute unsubordinated
obligations of the Borrower, and except for any obligations which have priority
under applicable Law, rank at least pari passu in right of payment with all
other unsubordinated Indebtedness of the Borrower.



Section 8.
AFFIRMATIVE COVENANTS

The Borrower covenants and agrees with the Administrative Agent and the Lenders
that, until the Commitments have expired or been terminated and all Obligations
(other than Warrant Obligations and inchoate indemnification and expense
reimbursement obligations for which no claim has been made) including the
Prepayment Fee, if applicable, have been indefeasibly paid in full in cash:

8.01Financial Statements and Other Information. The Borrower will furnish to the
Administrative Agent:
(a)as soon as available and in any event within forty-five (45) days after the
end of the first three (3) fiscal quarters of each fiscal year (i) the
consolidated balance sheets of the Borrower and its Subsidiaries as of the end
of such fiscal quarter and (ii) the related consolidated statements of income,
shareholders’ equity and cash flows of the Borrower and its Subsidiaries for
such quarter and the portion of the fiscal year through the end of such fiscal
quarter, in each case prepared in accordance with GAAP consistently applied, all
in reasonable detail and setting forth in comparative form the figures for the
corresponding period in the preceding fiscal year, together with (iii) a
certificate of a Responsible Officer of the Borrower stating that (x) such
financial statements fairly present in all material respects the financial
condition of the Borrower and its Subsidiaries as at such date and (y) the
results of operations of the Borrower and its Subsidiaries for the period ended
on such date have been prepared in accordance with GAAP consistently applied,
subject to changes resulting from normal, year-end audit adjustments and except
for the absence of notes; provided that documents required to be furnished
pursuant to this Section 8.01(a) shall be deemed furnished on the date that such
documents are publicly available on “EDGAR” (with the related certificate
separately delivered);
(b)as soon as available and in any event within ninety (90) days after the end
of each fiscal year (i) the consolidated balance sheets of the Borrower and its
Subsidiaries as of the end of such fiscal year and (ii) the related consolidated
statements of income, shareholders’ equity and cash flows of the Borrower and
its Subsidiaries for such fiscal year, in each case prepared in accordance with
GAAP consistently applied, all in reasonable detail and setting forth in
comparative form the figures for the previous fiscal year, accompanied by a
report and opinion thereon of BDO USA, LLP or another firm of independent
certified public accountants of recognized national standing reasonably
acceptable to the Administrative Agent, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or emphasis
of matter of going concern footnote or any qualification or exception as to the
scope of such audit; provided that documents required to be furnished pursuant
to this Section 8.01(b) shall be deemed furnished on the date that such
documents are publicly available on “EDGAR”;

-48-





­SC1:5266419.14

--------------------------------------------------------------------------------

(c)together with the financial statements required pursuant to 8.01(a) and (b),
a compliance certificate signed by the chief financial or accounting Responsible
Officer of the Borrower as of the end of the applicable accounting period (which
delivery may be by electronic communication including fax or email and shall be
deemed to be an original, authentic counterpart thereof for all purposes)
substantially in the form of Exhibit D (a “Compliance Certificate”) including
(i) details of any issues that are material that are raised by auditors and any
occurrence or existence of any event, circumstance, act or omission that would
cause any representation or warranty contained in Section 7.07 to be incorrect
in any material respect (or in any respect if such representation or warranty is
qualified by materiality or by reference to Material Adverse Effect or Material
Adverse Change) if such representation or warranty were to be made at the time
of delivery of a Compliance Certificate and (ii) for any fiscal period when the
Minimum Revenue Covenant is in effect, a certification that the Borrower is in
compliance with the Minimum Revenue Covenant as of the last day of such period.;
(d)after being prepared by the Borrower and approved by its Board, and promptly
following the Administrative Agent’s request therefor, a consolidated financial
forecast for the Borrower and its Subsidiaries for the fiscal year to which such
forecast relates; provided that, for each fiscal year, on or before the sixtieth
(60th) day following the beginning of such fiscal year, the Borrower shall
prepare, and its Board shall approve such consolidated financial forecast for
such fiscal year, and the Borrower shall notify the Administrative Agent
promptly after the Board has given such approval;
(e)promptly after the same are released, copies of all press releases; provided
that documents required to be furnished pursuant to this Section 8.01(e) shall
be deemed furnished on the date that such documents are publicly available on
“EDGAR”;
(f)promptly, and in any event within five (5) Business Days after receipt
thereof by the Borrower, copies of each notice or other correspondence received
from any securities regulator or exchange to the authority of which the Borrower
may become subject from time to time concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of the Borrower; provided that documents required to be
furnished pursuant to this Section 8.01(f) shall be deemed furnished on the date
that such documents are publicly available on “EDGAR”;
(g)promptly after the same are available, copies of each annual report, proxy or
financial statement or other report or communication sent to the stockholders of
the Borrower and its Subsidiaries, and copies of all annual, regular, periodic
and special reports and registration statements which the Borrower or its
Subsidiaries may file or be required to file with any securities regulator or
exchange to the authority of which the Borrower or such Subsidiary, as
applicable, may become subject from time to time; provided that documents
required to be furnished pursuant to this Section 8.01(g) shall be deemed
furnished on the date that such documents are publicly available on “EDGAR”;
(h)the information regarding insurance maintained by the Borrower and its
Subsidiaries as required under Section 8.05;

-49-





­SC1:5266419.14

--------------------------------------------------------------------------------

(i)together with the delivery of the Compliance Certificate, evidence
satisfactory to the Administrative Agent, based upon the Borrower’s bank account
statements that the Borrower has met its minimum liquidity requirement set out
in Section 10.01; and
(j)such other information respecting the businesses, financial performance,
operations condition of the assets or liabilities of the Borrower (including
with respect to the Collateral), taken as a whole, as the Administrative Agent
may from time to time reasonably request.
8.02Notices of Material Events. The Borrower will furnish to the Administrative
Agent written notice of the following (x) with respect to clause (a) below
within three (3) Business Days and (y) with respect to clause (b) through (j)
below, within five (5) Business Days:
(a)the occurrence of any Default or Event of Default;
(b)the occurrence of any event with respect to the property or assets of the
Borrower or any of its Subsidiaries resulting in an actual loss in excess of
insurance or for which the insurer has denied coverage, in an aggregate amount
of $2,000,000 (or the Equivalent Amount in other currencies) or more;
(c)(i) any proposed acquisition of stock, assets or property by the Borrower or
any of its Subsidiaries that could reasonably be expected to result in material
Environmental Liability, and (ii) any spillage, leakage, discharge, disposal,
leaching, migration or release of any Hazardous Material by the Borrower or any
of its Subsidiaries required to be reported to any Governmental Authority and
that could reasonably be expected to result in material Environmental Liability;
(d)the assertion of any Claim under any Environmental Law by any Person against,
or with respect to the activities of, the Borrower or any of its Subsidiaries
and any alleged liability or non-compliance with any Environmental Laws or any
permits, licenses or authorizations issued pursuant to Environmental Laws which
could reasonably be expected to involve damages in excess of $2,000,000 (or the
Equivalent Amount in other currencies) other than any such Claim or alleged
violation that, if adversely determined, could not (either individually or in
the aggregate) reasonably be expected to have a Material Adverse Effect;
(e)the filing or commencement of any action, suit or proceeding by or before any
arbitrator or Governmental Authority against or affecting the Borrower or any of
its Affiliates that could reasonably be expected to result in a Material Adverse
Effect;
(f)(i) the intention of any ERISA Affiliate to file any notice of intent to
terminate any Title IV Plan, a copy of such notice and (ii) the filing by any
ERISA Affiliate of a request for a minimum funding waiver under Section 412 of
the Code with respect to any Title IV Plan, in writing and in reasonable detail
(including a description of any action that any ERISA Affiliate proposes to take
with respect thereto, together with a copy of any notice filed with the PBGC or
the IRS pertaining thereto);

-50-





­SC1:5266419.14

--------------------------------------------------------------------------------

(g)any material change in accounting policies or financial reporting practices
by the Borrower or any of its Subsidiaries;
(h)any labor controversy resulting in or threatening to result in any strike,
work stoppage, boycott, shutdown or other material labor disruption against or
involving the Borrower;
(i)any change to the Borrower’s or any of its Subsidiaries’ ownership of any
Controlled Account, by delivering the Administrative Agent a notice setting
forth a complete and correct list of all such accounts as of the date of such
change; and
(j)any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section 8.02 shall be accompanied by a
statement of a Responsible Officer of the Borrower setting forth the details of
the event or development requiring such notice and any action taken or proposed
to be taken with respect thereto. Nothing in this Section 8.02 is intended to
waive, consent to or otherwise permit any action or omission that is otherwise
prohibited by this Agreement or any other Loan Document.

8.03Existence. The Borrower shall, and shall cause each of its Subsidiaries to,
preserve, renew and maintain in full force and effect its legal existence;
provided that the foregoing shall not prohibit any merger, amalgamation,
consolidation, liquidation or dissolution permitted under Section 9.03.
8.04Payment of Obligations. The Borrower will, and will cause each of its
Subsidiaries to, pay and discharge its obligations, including (i) all Taxes,
fees, assessments and governmental charges or levies imposed upon it or upon its
properties or assets prior to the date on which penalties attach thereto, and
all lawful claims for labor, materials and supplies which, if unpaid, might
become a Lien upon any properties or assets of the Borrower or any of its
Subsidiaries, except (A) to the extent such Taxes, fees, assessments or
governmental charges or levies or such claims are being contested in good faith
by appropriate proceedings and are adequately reserved against in accordance
with GAAP or (B) to the extent that the failure to do so would not reasonably be
expected to have a Material Adverse Effect, and (ii) all lawful claims which, if
unpaid, would by law become a Lien upon its property not constituting a
Permitted Lien.
8.05Insurance. The Borrower will, and will cause each of its Subsidiaries to
maintain, with financially sound and reputable insurance companies, insurance in
such amounts and against such risks as are customarily maintained by companies
engaged in the same or similar businesses. Upon the request of the
Administrative Agent, the Borrower shall furnish the Administrative Agent from
time to time with (i) material information as to the insurance carried by it
and, if so requested, copies of all such insurance policies and (ii) a
certificate from the Borrower’s insurance broker or other insurance specialist
stating that all premiums then due on the policies relating to insurance on the
Collateral have been paid and that such policies are in full force and effect.
Receipt of notice of termination or cancellation of any such insurance policies
or reduction of coverages or amounts thereunder shall entitle the Secured
Parties to

-51-





­SC1:5266419.14

--------------------------------------------------------------------------------

renew any such policies, cause the coverages and amounts thereof to be
maintained at levels required pursuant to the first sentence of this Section
8.05 or otherwise to obtain similar insurance in place of such policies, in each
case, the Borrower will be responsible for the reasonable and documented cost of
such insurance (to be payable on demand). The amount of any such reasonable and
documented expenses shall accrue interest at the Default Rate if not paid on
demand and shall constitute “Obligations.”

8.06Books and Records; Inspection Rights. The Borrower will, and will cause each
of its Subsidiaries to, keep proper books of record and account in which full,
true and correct (in all material respects) entries are made of all dealings and
transactions in relation to its business and activities. The Borrower will, and
for so long as JMC is a Subsidiary will cause JMC to, permit any representatives
designated by the Administrative Agent or the Lenders, upon reasonable prior
notice, to visit and inspect its properties, to examine and make extracts from
its books and records, and to discuss its affairs, finances and condition
(financial or otherwise) with its officers and independent accountants, during
normal business hours (but not more often than twice per year unless an Event of
Default has occurred and is continuing) as the Administrative Agent or the
Lenders may request; provided that such representative shall use its
commercially reasonable efforts to minimize disruption to the business and
affairs of the Borrower or JMC, as applicable, as a result of any such visit,
inspection, examination or discussion. Notwithstanding anything to the contrary
contained herein, neither the Borrower nor JMC will be required to disclose or
permit the inspection or discussion of, any document, information or other
matter (i) that constitutes trade secrets or proprietary information, (ii) in
respect of which disclosure to any Lender (or their respective representatives
or contractors) is prohibited by any applicable Law or any binding agreement
with a third party (so long as such agreement is not entered into in
contemplation of this Agreement) or (iii) that is subject to attorney-client or
similar privilege, which could reasonably be expected to be lost or forfeited if
disclosed to the Administrative Agent or any Lender. The Borrower shall pay all
reasonable and documented costs of all such inspections.
8.07Compliance with Laws and Other Obligations. The Borrower will, and will
cause each of its Subsidiaries to, (i) comply with all Laws (including
Anti-Terrorism Laws, Sanctions and Environmental Laws) applicable to it and its
business activities, (ii) comply in all material respects with all Governmental
Approvals applicable to it and its business activities and (iii) maintain in
full force and effect, remain in compliance with, and perform all obligations
under all Material Agreement to which it is a party, except, in the case of
clause (i) and (iii) above, where the failure to do so could not, individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect. The Borrower shall maintain in effect and enforce policies and
procedures reasonably designed to promote compliance by the Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Terrorism Laws and Sanctions.
8.08Maintenance of Properties, Etc. The Borrower shall, and shall cause each of
its Subsidiaries to, maintain and preserve all of its assets and properties,
necessary or useful in the conduct of its business in good working order and
condition in accordance with the general practice of other Persons of similar
character and size, ordinary wear and tear and damage from

-52-





­SC1:5266419.14

--------------------------------------------------------------------------------

casualty or condemnation excepted and except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

8.09Licenses. The Borrower shall, and shall cause each of its Subsidiaries to,
obtain and maintain all Governmental Approvals necessary in connection with the
execution, delivery and performance of the Loan Documents, the consummation of
the Transactions or the operation and conduct of its business and ownership of
its properties, except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect.
8.10Use of Proceeds. The proceeds of the Loans will be used only as provided in
Section 2.04. No part of the proceeds of the Loans will be used, whether
directly or indirectly, for any purpose that entails a violation of any of the
Regulations of the Board of Governors of the Federal Reserve System, including
Regulations T, U and X.
8.11Further Assurances.
(a)Subject to clauses (b) and (c) below:
(i)the Borrower will take such action from time to time as shall reasonably be
requested by the Administrative Agent to effectuate the purposes and objectives
of this Agreement and the Security Agreement; and
(ii)without limiting the generality of the foregoing, the Borrower will take
such action from time to time (including delivering shares of stock together
with undated transfer powers executed in blank, applicable control agreements
and other instruments) as shall be reasonably requested by the Administrative
Agent to create, in favor of the Secured Parties, perfected security interests
and Liens in substantially all of the personal property (other than Excluded
Assets (as defined in the Security Agreement)) of the Borrower as collateral
security for the Obligations; provided that any such security interest or Lien
shall be subject to the relevant requirements of the Security Documents;
provided, further that, without limiting the right of the Administrative Agent
to require a Lien or security interest in any newly acquired or created
Subsidiary or asset, upon the prior written request of the Borrower, the
Borrower and the Administrative Agent shall consult, in good faith, as to
whether the cost of obtaining a Lien or security interest thereon would be
unreasonably excessive relative to the benefit thereof.
(b)CFCs, etc.Any term or provision of this Section 8.11 to the contrary
notwithstanding, the Borrower shall not be required to pledge (or cause to be
pledged) to the Administrative Agent, for the benefit of the Secured Parties,
Equity Interests of any Subsidiary representing, in the aggregate, more than
sixty-five percent (65%) of the Equity Interests of any CFC or CFC Holding
Company; provided, that the above restrictions shall apply only to the extent
the Borrower reasonably determines (after consultation with the Administrative
Agent) that the failure to impose such restrictions could reasonably be expected
to generate a current or future income inclusion, or other adverse tax
consequence, to the Borrower or any of its Subsidiaries (as determined in good
faith from time to time).
(c)Limitations on Certain Obligations. Notwithstanding anything to the contrary
contained in this Agreement or any other Loan Document, the Borrower shall not
be required to

-53-





­SC1:5266419.14

--------------------------------------------------------------------------------

enter into or obtain any mortgage, deed of trust, leasehold mortgage or any
similar agreement in respect to any fee interest or leasehold interest in real
property.
8.12Termination of Non-Permitted Liens. In the event that the Borrower shall
become aware of, or be notified by the Administrative Agent or any Lender of the
existence of, any outstanding Lien against any assets or property of the
Borrower or any of its Private Subsidiaries, which Lien is not a Permitted Lien,
the Borrower shall use its commercially reasonable efforts to promptly terminate
or cause the termination of such Lien.
8.13Board Materials; Oaktree Lender Board Observer.
(a)The Borrower shall deliver to the Administrative Agent copies of any agenda
and other written materials provided to the board of directors (or any committee
thereof) of the Borrower prior to any meeting of the board of directors (or such
committee thereof), at or promptly after such materials are furnished to the
members of the board of directors (or such committee thereof), (b) copies of all
minutes of meetings of the board of directors (or any committee thereof) of the
Borrower at or promptly after such minutes are furnished to the members of the
board of directors (or such committee thereof), (c) copies of all material
written consents duly passed by the board of directors (or any committee
thereof) of the Borrower and (d) promptly upon presentation of any regular
periodic materials to the board of directors (or any committee thereof) of the
Borrower reporting on the current, past or future financial performance and
business and operations of the Borrower or any of its Subsidiaries (which shall
include, among other things, updates with respect to material events relating to
other Material Agreements), copies of such materials shall be delivered to the
Administrative Agent; provided that any such material may be redacted by the
Borrower to exclude information that directly relates to either the Lenders in
their capacities as debt lenders or future debt refinancing transactions.
(b)Upon the request of the Oaktree Lender, the Borrower shall permit a single
designee of the Oaktree Lender to be an observer to the board of directors of
the Borrower (the “Board Observer”). In such capacity, the Board Observer shall
be entitled to attend all meetings of the board of directors of the Borrower.
The Borrower shall ensure that the Board Observer is invited to each such
meeting at the same time as each other member of the board of directors and that
such Board Observer receives all board materials at the same time as each other
member of the board of directors; provided that any such material may be
redacted by the Borrower, and the Borrower may exclude the Board Observer from
meetings of the board of directors, in order to prevent the Board Observer from
receiving or learning information that directly relates to either the Oaktree
Lender in its capacity as a debt lender or future debt refinancing transactions.
If appointed, the Board Observer may resign or withdraw at any time, or, at the
request of the Oaktree Lender, be replaced by a designee of the Oaktree Lender.
8.14ERISA Compliance. The Borrower shall comply, and shall cause each of its
Subsidiaries to comply, with the provisions of ERISA with respect to any Plans
to which the Borrower or such Subsidiary is a party as an employer in all
material respects.
8.15Cash Management. The Borrower shall:

-54-





­SC1:5266419.14

--------------------------------------------------------------------------------

(a)maintain at all times an aggregate amount of cash of the Borrower equal to
the Minimum Liquidity Amount in deposit accounts, disbursement accounts,
investment accounts (and other similar accounts) and lockboxes with a bank or
financial institution within the U.S. that has executed and delivered to the
Administrative Agent an account control agreement, in form and substance
reasonably acceptable to the Administrative Agent (each such deposit account,
disbursement account, investment account (or similar account) and lockbox, a
“Controlled Account”); each such Controlled Account shall be a cash collateral
account, with all cash, checks and other similar items of payment in such
account securing payment of the Obligations, and the Borrower shall have granted
a Lien to the Administrative Agent, for the benefit of the Secured Parties, over
such Controlled Accounts; and
(b)deposit promptly, and in any event no later than five (5) Business Days after
the date of receipt thereof, all cash, checks, drafts or other similar items of
payment relating to or constituting payments made in respect of any and all
accounts and other rights and interests into Controlled Accounts.
8.16Post-Closing Obligations.
(a)Controlled Accounts. Within sixty (60) days following the Closing Date (or
such longer period of time as agreed by the Administrative Agent in its sole
discretion) (the “Account Control Agreement Completion Date”), the
Administrative Agent shall have received evidence that (i) all deposit accounts,
lockboxes, disbursement accounts, investment accounts or other similar accounts
of the Borrower located within the U.S. are Controlled Accounts and (ii) such
Controlled Accounts are subject to one or more account control agreements, in
favor of, and satisfactory in form and substance to, the Administrative Agent
that (A) ensures, to the extent necessary under applicable law, the perfection
of a first priority security interest in favor of the Administrative Agent on
such Controlled Account, (B) provides that, upon written notice from the
Administrative Agent, such bank or financial institution shall comply with
instructions originated by the Administrative Agent directing disposition of the
funds in such Controlled Account without further consent by the Borrower, and
(C) may not be terminated without the prior written consent of the
Administrative Agent.
(b)Financial Covenant Compliance. On the Account Control Agreement Completion
Date, the Administrative Agent shall have received written evidence reasonably
satisfactory to it that, as of the Account Control Agreement Completion Date,
the Borrower is in compliance with Section 10.01 and Section 8.15(a).
(c)Insurance. Within thirty (30) days following the Closing Date (or such longer
period of time as agreed by the Administrative Agent in its sole discretion),
all such insurance policies required to be maintained by the Borrower pursuant
to the Loan Documents shall name the Administrative Agent (for its benefit and
the benefit of the Lenders) loss payee or additional insured, as applicable, and
provide that no cancellation of the policies will be made without at least ten
(10) days prior written notice to the Administrative Agent and the
Administrative Agent shall have received certified copies of such insurance
policies (or binders in respect thereof).

-55-





­SC1:5266419.14

--------------------------------------------------------------------------------

(d)Payoff of Venture Debt. The Venture Debt (other than contingent obligations
(including indemnification obligations) that by their terms are to survive the
termination of the relevant loan documentation and debt instruments evidencing
the Venture Debt) shall be repaid or satisfied and discharged, and in connection
therewith all guarantees and liens shall have been released, as soon as
permitted under the terms thereof, and in no event later than September 29,
2020. The Borrower shall provide evidence of the payoff of the Venture Debt to
the Administrative Agent, in form and substance satisfactory to the
Administrative Agent, promptly after the repayment thereof.
(e)Stockholder Rights and Other Waivers. Within sixty (60) days following the
Closing Date (or such longer period of time as agreed by the Administrative
Agent in its sole discretion), the Administrative Agent shall have received
evidence of Borrower’s receipt of (i) the waiver by its Subsidiaries and/or the
requisite stockholders of its Subsidiaries of any option, right of first
refusal, or rights under any stockholders or similar agreement that would
prohibit, impair, delay or otherwise affect the pledge of the Pledged Collateral
under the Security Agreement, the sale or disposition thereof pursuant thereto
or the exercise by the Administrative Agent of rights and remedies thereunder
and (ii) the waiver by Alexion Pharmaceuticals, Inc. of the restrictions set
forth in Section 9.7 of the Amended and Restated Development, Option and Stock
Purchase Agreement (the “DOSPA”), dated as of December 31, 2019, by and among
Alexion Pharmaceuticals, Inc., Caelum Biosciences, Inc., the Sellers (as defined
therein) and the Borrower, in substantially the form agreed to between the
Administrative Agent and the Borrower prior to the Closing Date.
Section 9.
NEGATIVE COVENANTS

The Borrower covenants and agrees with the Administrative Agent and the Lenders
that, until the Commitments have expired or been terminated and all Obligations
(other than Warrant Obligations and inchoate indemnification and expense
reimbursement obligations for which no claim has been made), including the
Prepayment Fee, if applicable, have been indefeasibly paid in full in cash:

9.01Indebtedness. The Borrower will not, and will not permit any of its Private
Subsidiaries to, create, incur, assume or permit to exist any Indebtedness,
whether directly or indirectly, except:
(a)the Obligations;
(b)Indebtedness existing on the date hereof and set forth on Schedule 7.13(a)
and Permitted Refinancings thereof;
(c)accounts payable to trade creditors for goods and services and current
operating liabilities (not the result of the borrowing of money) incurred in the
ordinary course of the Borrower’s or such Subsidiary’s business in accordance
with customary terms and paid within the specified time, unless contested in
good faith by appropriate proceedings and reserved for in accordance with GAAP;

-56-





­SC1:5266419.14

--------------------------------------------------------------------------------

(d)Indebtedness consisting of guarantees resulting from the endorsement of
negotiable instruments for collection in the ordinary course of business;
(e)Indebtedness in respect of working capital facilities of the Borrower (which
Indebtedness is secured by accounts receivable of JMC) in an aggregate
outstanding principal amount not to exceed $7,500,000 (or the Equivalent Amount
in other currencies) and an all-in-yield not to exceed at any time 7% per annum
(provided that, if the interest rate for such Indebtedness is a floating rate,
the 7% limitation shall not be deemed to be exceeded solely as a result of an
increase in the applicable benchmark rate or the application of the benchmark
rate floor, if any, set forth in the documentation governing such Indebtedness,
in each case, following the incurrence of such Indebtedness); provided that the
documentation governing such Indebtedness shall be in form and substance
reasonably satisfactory to the Administrative Agent in its sole discretion;
(f)Indebtedness of any Subsidiary permitted under Section 9.05(f);
(g)other Indebtedness in an aggregate outstanding principal amount not to exceed
$5,000,000 (or the Equivalent Amount in other currencies).
9.02Liens. The Borrower will not, and will not permit any of its Private
Subsidiaries to, create, incur, assume or permit to exist any Lien on any
property now owned by it or such Private Subsidiary, except:
(a)Liens securing the Obligations;
(b)any Lien on any property or asset of the Borrower or any of its Subsidiaries
existing on the date hereof and set forth on Schedule 7.13(b) and renewals and
extensions thereof in connection with Permitted Refinancings of the Indebtedness
being secured by such Lien; provided that (i) no such Lien (including any
renewal or extension thereof) shall extend to any other property or asset of the
Borrower or any of its Subsidiaries and (ii) any such Lien shall secure only
those obligations which it secures on the date hereof and renewals, extensions
and replacements thereof in connection with Permitted Refinancings of the
Indebtedness being secured by such Lien that do not increase the outstanding
principal amount thereof;
(c)Liens imposed by any Law arising in the ordinary course of business,
including (but not limited to) carriers’, warehousemen’s, landlords’, and
mechanics’ liens, liens relating to leasehold improvements and other similar
Liens arising in the ordinary course of business and which (x) do not in the
aggregate materially detract from the value of the property subject thereto or
materially impair the use thereof in the operations of the business of such
Person or (y) are being contested in good faith by appropriate proceedings,
which proceedings have the effect of preventing the forfeiture or sale of the
property subject to such Liens and for which adequate reserves have been made if
required in accordance with GAAP;
(d)pledges or deposits made in the Ordinary Course in connection with bids,
contract leases, appeal bonds, workers’ compensation, unemployment insurance or
other similar social security legislation;

-57-





­SC1:5266419.14

--------------------------------------------------------------------------------

(e)Liens securing Taxes, assessments and other governmental charges, the payment
of which is not yet due or is being contested in good faith by appropriate
proceedings promptly initiated and diligently conducted and for which such
reserve or other appropriate provisions, if any, as shall be required by GAAP
shall have been made;
(f)servitudes, easements, rights of way, restrictions and other similar
encumbrances on real property imposed by any Law and Liens consisting of zoning
or building restrictions, easements, licenses, restrictions on the use of
property or minor imperfections in title thereto which, in the aggregate, are
not material, and which do not in any case materially detract from the value of
the property subject thereto or interfere with the ordinary conduct of the
business of any of the Borrower or any of its Subsidiaries; and
(g)with respect to any real property, (i) such defects or encroachments as might
be revealed by an up-to-date survey of such real property; (ii) the
reservations, limitations, provisos and conditions expressed in the original
grant, deed or patent of such property by the original owner of such real
property pursuant to all applicable Laws; and (iii) rights of expropriation,
access or user or any similar right conferred or reserved by or in any Law,
which, in the aggregate for clauses (i), (ii) and (iii), are not material, and
which do not in any case materially detract from the value of the property
subject thereto or interfere with the ordinary conduct of the business of any of
the Borrower or its Subsidiaries;
(h)bankers liens, rights of setoff and similar Liens incurred on deposits made
in the Ordinary Course;
(i)Liens on accounts receivable of JMC securing Indebtedness permitted under
Section 9.01(e);
(j)Any judgment lien or lien arising from decrees or attachments not
constituting an Event of Default;
(k)Liens arising from precautionary UCC financing statement filings regarding
operating leases of personal property and consignment arrangements entered into
in the Ordinary Course in an Arm’s-Length Transaction;
(l)Liens in connection with the financing of insurance premiums; and
(m)other Liens, which secure obligations in an aggregate amount not to exceed
$2,500,000 (or the Equivalent Amount in other currencies) at any time
outstanding.

Notwithstanding anything in this Agreement to the contrary, the Borrower shall
not create, incur, assume or permit to exist any Lien on any Equity Interests
owned by it in any other Person, except such as are set forth on Schedule 9.02.



9.03Fundamental Changes and Acquisitions. The Borrower will not, and will not
permit any of its Private Subsidiaries to, (i) enter into any transaction of
merger, amalgamation or consolidation, (ii) liquidate, wind up or dissolve
itself (or suffer any liquidation or dissolution), (iii) sell or issue any
Equity Interests (other than common Equity Interests), or (iv) other than

-58-





­SC1:5266419.14

--------------------------------------------------------------------------------

Permitted Acquisitions, make any Acquisition or otherwise acquire any business
or substantially all the property from, or Equity Interests of, or be a party to
any Acquisition of, any Person, except:

(a)the merger, amalgamation or consolidation of (i) any Subsidiary with or into
the Borrower; provided that with respect to any such transaction involving the
Borrower, the Borrower must be the surviving or successor entity of such
transaction or (ii) any Subsidiary with or into any other Subsidiary;
(b)the sale, lease, transfer or other disposition by any Subsidiary of any or
all of its property (upon voluntary liquidation or otherwise) to the Borrower or
any other Subsidiary;
(c)the sale, transfer or other disposition of the Equity Interests of any
Subsidiary (1) to the Borrower, and (2) in accordance with Section 9.09;
(d)the sale or issuance of (i) preferred Equity Interests by the Borrower in an
amount in the aggregate no greater than $30,000,000 minus the amount of
preferred Equity Interests issued pursuant to subclause (ii) and (ii) preferred
Equity Interests in connection with the Cyprium Financing in an amount no
greater than $8,000,000; and
(e)in connection with any Monetization Event.
9.04Lines of Business. The Borrower will not, and will not permit any of its
Subsidiaries to, engage in any business other than the business engaged in on
the date hereof by such Persons or a business reasonably related, incidental or
complementary thereto or reasonable extensions thereof.
9.05Investments. The Borrower will not, and will not permit any of its
Subsidiaries to, make, directly or indirectly, or permit to remain outstanding
any Investments except:
(a)Investments outstanding on the date hereof and identified in Schedule 9.05
and any renewals, amendments and replacements thereof that do not increase the
amount thereof of any such Investment or require that any additional Investment
be made (unless otherwise permitted hereunder);
(b)operating deposit accounts with banks (or similar deposit-taking
institutions) that, in the case maintained by the Borrower, are Controlled
Accounts;
(c)extensions of credit in the nature of accounts receivable or notes receivable
arising from the sales of goods or services in the Ordinary Course in an
Arm’s-Length Transaction;
(d)Permitted Cash Equivalent Investments that, in the case maintained by the
Borrower, are in Controlled Accounts;
(e)Investments by the Borrower in connection with a Permitted Acquisition;

-59-





­SC1:5266419.14

--------------------------------------------------------------------------------

(f)Investments (i) by the Borrower (x) in any Subsidiary in the form of
advances, loans or other extensions of credit, in each case, in the ordinary
course of business consistent with past practice, (y) in any Public Subsidiary
in the form of capital contributions, or (z) in any Private Subsidiary in the
form of capital contributions in an amount not to exceed $20,000,000 in the
aggregate; provided, in each case, that at the time of any such Investment,
(A) the Borrower shall have, on a Pro Forma Basis and after giving effect to any
cash interest payments on Indebtedness and dividend payments on preferred equity
payable by the Borrower in the ninety (90) days following such Investment, at
least $25,000,000 in cash in one or more Controlled Accounts that are free and
clear of all Liens, other than Liens granted hereunder in favor of the
Administrative Agent and (B) such Investments shall be pledged to the
Administrative Agent, and provided, further, that, notwithstanding any of the
foregoing or any other provision hereof, any Indebtedness owed to the Borrower
by any Subsidiary (or accrued Management Services Agreement fees owed to the
Borrower by any Subsidiary) that is incurred in compliance with this Agreement
may be subsequently converted into such Subsidiary’s common stock in connection
with a bona fide, third party common equity financing of such Subsidiary, or
(ii) by a Subsidiary in any other Subsidiary;
(g)Investments consisting of prepaid expenses, negotiable instruments held for
collection or deposit, security deposits with utilities, landlords and other
like Persons and deposits in connection with workers’ compensation and similar
deposits, in each case, made in the Ordinary Course;
(h)employee loans, travel advances and guarantees in accordance with the
Borrower’s usual and customary practices with respect thereto (if permitted by
applicable Laws) which in the aggregate shall not exceed $1,000,000 outstanding
at any time (or the Equivalent Amount in other currencies);
(i)Investments received in connection with any Insolvency Proceedings in respect
of any customers, suppliers or clients and in settlement of delinquent
obligations of, and other disputes with, customers, suppliers or clients;
(j)the increase in value of any Investment otherwise permitted pursuant to this
Section 9.05;
(k)other Investments (other than Investments by the Borrower in any Subsidiary)
in an aggregate amount not to exceed $2,500,000 (or the Equivalent Amount in
other currencies);
(l)Investments permitted under Section 9.03; and
(m)Investments of any Person in existence at the time such Person becomes a
Subsidiary; provided such Investment was not made in connection with or in
anticipation of such Person becoming a Subsidiary and any modification,
replacement, renewal or extension thereof.
9.06Restricted Payments. The Borrower will not, and will not permit any of its
Private Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment; provided that the following Restricted
Payments shall be permitted so long as no Event

-60-





­SC1:5266419.14

--------------------------------------------------------------------------------

of Default has occurred and is continuing or could reasonably be expected to
occur or result from such Restricted Payment:

(a)dividends with respect to the Borrower’s Equity Interests payable solely in
shares of its Qualified Equity Interests (or the equivalent thereof);
(b)the Borrower’s purchase, redemption, retirement, or other acquisition of
shares of its Equity Interests with the proceeds received from a substantially
concurrent issue of new shares of its Qualified Equity Interests;
(c)dividends or other distributions paid by any Subsidiary to the Borrower and
dividends paid by any Subsidiary ratably (or less than ratably) to each other
holder of Equity Interests of such Subsidiary (including, without limitation, as
part of, or immediately following, a Monetization Event);
(d)any purchase, redemption, retirement or other acquisition of Equity Interests
of the Borrower held by officers, directors and employees or former officers,
directors or employees (or their transferees, estates, or beneficiaries under
their estates) of Borrower and its Subsidiaries not to exceed $1,000,000 (or the
Equivalent Amount in other currencies) in any fiscal year;
(e)cashless exercises of options and warrants;
(f)cash payments made by the Borrower to redeem, purchase, repurchase or retire
its obligations under warrants issued by it (in the nature of cash payments in
lieu of fractional shares) in accordance with the terms thereof;
(g)dividends with respect to shares of the Borrower’s 9.375% Series A Cumulative
Redeemable Perpetual Preferred Stock outstanding as of the date hereof pursuant
to the terms thereof as in effect as of the date hereof;
(h)dividends paid in cash with respect to preferred Equity Interests issued
pursuant to Section 9.03(d), in an aggregate amount not to exceed $2,500,000 in
any fiscal year;
(i)cash payments made to redeem, purchase, repurchase or retire any preferred
Equity Interest in Cyprium issued pursuant to Section 9.03(d), provided that,
after giving effect to any such payment, the Borrower shall have on a Pro Forma
Basis at least $25,000,000 in cash in one or more Controlled Accounts that are
free and clear of all Liens, other than Liens granted hereunder in favor of the
Administrative Agent; and
(j)other Restricted Payments in an aggregate amount not to exceed $1,000,000 (or
the Equivalent Amount in other currencies) in any fiscal year.

Notwithstanding anything in this Agreement to the contrary, (i) the Borrower
shall not declare or make, or agree to pay or make, directly or indirectly, any
Restricted Payment in the form of Equity Interests owned by the Borrower in any
other Person, (ii) any dividends paid in cash with respect to preferred Equity
Interests issued pursuant to Section 9.03(d) shall only be made

-61-





­SC1:5266419.14

--------------------------------------------------------------------------------

pursuant to clause (h) above (and not any other clause of this Section 9.06) and
(iii) any cash payments made to redeem, purchase, repurchase or retire any
Equity Interest in Cyprium issued pursuant to the Cyprium Financing shall only
be made pursuant to clause (i) above (and not any other clause of this Section
9.06).



9.07Payments of Indebtedness. The Borrower will not, and will not permit any of
its Private Subsidiaries to, make any payments in respect of any Indebtedness
other than (i) payments of the Obligations, and (ii) scheduled payments of other
Indebtedness to the extent permitted to be incurred pursuant to Section 9.01.
9.08Change in Fiscal Year. The Borrower will not, and will not permit any of its
Subsidiaries to, change the last day of its fiscal year from that in effect on
the date hereof, except to change the fiscal year of a Subsidiary acquired in
connection with an Acquisition to conform its fiscal year to that of the
Borrower.
9.09Sales of Assets, Etc. The Borrower will not, and will not permit any of its
Private Subsidiaries to, sell, lease or sublease (as lessor or sub-lessor), sale
and leaseback, assign, convey, exclusively license (in terms of geography or
field of use), transfer, or otherwise dispose of any of its businesses, assets
or property of any kind, whether real, personal, or mixed and whether tangible
or intangible, whether now owned or hereafter acquired (including accounts
receivable and Equity Interests of Subsidiaries), or forgive, release or
compromise any amount owed to the Borrower or any of its Subsidiaries, in each
case, in one transaction or series of transactions (any thereof, an “Asset
Sale”), except:
(a)sales, transfers and other dispositions of receivables in connection with the
compromise, settlement or collection thereof in the Ordinary Course;
(b)sales of inventory or licenses of Intellectual Property in the Ordinary
Course in an Arm’s-Length Transaction;
(c)the forgiveness, release or compromise of any amount owed to the Borrower or
any of its Subsidiaries in the Ordinary Course;
(d)dispositions (including by way of abandonment or cancellation) of any
equipment and other tangible property that is obsolete or worn out or no longer
used or useful in the Business disposed of in the Ordinary Course in an
Arm’s-Length Transaction;
(e)dispositions resulting from Casualty Events;
(f)in connection with any transaction permitted under Section 9.03 or 9.05;
(g)dispositions identified in Schedule 9.09(a);
(h)any Qualifying [*] Sale or Qualifying Avenue Sale; and
(i)so long as no Event of Default has occurred and is continuing, (1) other
Asset Sales with a fair market value not in excess of $5,000,000 (or the
Equivalent Amount in other

-62-





­SC1:5266419.14

--------------------------------------------------------------------------------

currencies) in the aggregate in any fiscal year, and (2) other Asset Sales by
Borrower with a fair market value in excess of $5,000,000 (or the Equivalent
Amount in other currencies) in the aggregate in any fiscal year and as to which
Borrower has complied with the mandatory prepayment provisions of Section
3.03(b), so long as the consideration for any such Asset Sale is at least equal
to the fair market value of the assets being sold and the Borrower has
sufficient cash on hand to comply with the mandatory prepayment provisions of
Section 3.03(b).

Notwithstanding anything in this Agreement to the contrary, the Borrower shall
not sell or otherwise dispose of any Equity Interests owned by it in another
Person unless the consideration for such sale or disposition is at least equal
to the fair market value of such Equity Interests being sold.



9.10Transactions with Affiliates. The Borrower will not, and will not permit any
of its Private Subsidiaries to, directly or indirectly, enter into or permit to
exist any transaction to sell, lease, license or otherwise transfer any assets
to, or purchase, lease, license or otherwise acquire any assets from, or
otherwise engage in any other transactions with, any of its Affiliates, unless
such arrangement or transaction (i) is an Arm’s-Length Transaction that is of
the kind which would be entered into by a prudent Person in the position of the
Borrower with another Person that is not an Affiliate, (ii) is permitted under
Section 9.01, 9.03, 9.05, 9.06, 9.07 or 9.09, (iii) constitutes customary
compensation and indemnification of, and other employment arrangements with,
directors, officers, and employees of the Borrower or its Subsidiaries in the
ordinary course of business, (iv) constitutes payment of customary fees,
reimbursement of expenses, and payment of indemnification to officers and
directors and customary payment of insurance premiums on behalf of officers and
directors by the Borrower or its Subsidiaries, in each case, in the ordinary
course of business or (v) are the transactions set forth on Schedule 7.18.
Notwithstanding the foregoing or any other provision hereof, the Borrower may,
without the Lenders’ or Administrative Agent’s prior written consent, but with
notice to the Administrative Agent, terminate its Founders Agreement or
Management Services Agreement with any Private Subsidiary in connection with the
offering or potential offering of common stock by such Private Subsidiary.
9.11Restrictive Agreements. The Borrower will not, and will not permit any of
its Private Subsidiaries to, directly or indirectly, enter into, incur or permit
to exist any Restrictive Agreement other than (i) restrictions and conditions
imposed by applicable Laws or by the Loan Documents, (ii) Restrictive Agreements
listed on Schedule 7.15 or (iii) limitations associated with Permitted Liens.
9.12Modifications and Terminations of Organic Documents. The Borrower will not,
and will not permit any of its Private Subsidiaries to, waive, amend, terminate,
replace or otherwise modify any term or provision of any Organic Document in any
way or manner materially adverse to the interests of the Lenders in their
capacities as Lenders hereunder.
9.13Sales and Leasebacks. The Borrower will not, and will not permit any of its
Private Subsidiaries to, become liable, directly or indirectly, with respect to
any lease, whether an operating lease or a Capital Lease Obligation, of any
property (whether real, personal, or mixed), whether now owned or hereafter
acquired, (i) which such Person has sold or transferred or is to

-63-





­SC1:5266419.14

--------------------------------------------------------------------------------

sell or transfer to any other Person and (ii) which the Borrower or such
Subsidiary intends to use for substantially the same purposes as property which
has been or is to be sold or transferred.

9.14Hazardous Material. The Borrower will not, and will not permit any of its
Subsidiaries to, use, generate, manufacture, install, treat, release, store or
dispose of any Hazardous Material, except in compliance with all applicable
Environmental Laws or where the failure to comply could not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect. If
the Administrative Agent at any time has a reasonable basis to believe that
there is any material violation by the Borrower of any Environmental Law or the
presence or release of any Hazardous Material which could result in material
Environmental Liability, the Borrower shall, and shall cause each Subsidiary to,
(i) cause the performance of such environmental audits and testing, and
preparation of such environmental reports, at the Borrower’s sole cost and
expense, as the Administrative Agent may from time to time reasonably request
with respect to any parcel of real property subject to a Collateral Document
that is a mortgage, deed of trust or similar instrument, which shall be
conducted by Persons reasonably acceptable to the Administrative Agent and shall
be in form and substance reasonably acceptable to the Administrative Agent, and
(ii) permit the Administrative Agent or its representatives to have access to
all such real property for the purpose of conducting, at the Borrower’s sole
cost and expense, such environmental audits and testing as the Administrative
Agent shall reasonably deem appropriate.
9.15Accounting Changes. The Borrower will not, and will not permit any of its
Subsidiaries to, make any significant change in accounting treatment or
reporting practices, except as required or permitted by GAAP.
9.16Compliance with ERISA. No ERISA Affiliate shall cause or suffer to exist (i)
any event that could result in the imposition of a Lien with respect to any
Title IV Plan or Multiemployer Plan or (ii) any other ERISA Event that could, in
the aggregate, reasonably be expected to result in a Material Adverse Effect.
Neither the Borrower nor any of its Subsidiaries shall cause or suffer to exist
any event that could result in the imposition of a Lien with respect to any
Benefit Plan.
9.17Restriction of Amendments to Certain Documents. The Borrower will not, nor
will it permit any of its Private Subsidiaries to, amend or otherwise modify, or
waive any rights under, any other Contract if, in any case, such amendment,
modification or waiver could reasonably be expected to be materially adverse to,
a Lien on any Collateral securing the Obligations.
9.18Sanctions; Anti-Corruption Use of Proceeds.
(a)Neither the Borrower or any of its Subsidiaries or their respective agents
shall (i) conduct any business or engage in any transaction or dealing with any
Sanctioned Person, including the making or receiving any contribution of funds,
goods or services to or for the benefit of any Sanctioned Person; (ii) deal in,
or otherwise engage in any transaction relating to, any property or interests in
property blocked pursuant to any Sanctions; or (iii) engage in or conspire to
engage in any transaction that evades or avoids, or has the purpose of evading
or

-64-





­SC1:5266419.14

--------------------------------------------------------------------------------

avoiding, or attempts to violate, any of the prohibitions set forth any
Sanctions, the Patriot Act or any other Anti-Terrorism Law.
(b)The Borrower will not, directly or, to the knowledge of the Borrower,
indirectly, use the proceeds of the Loans, or lend, contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner or other
Person, (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any applicable anti-corruption Law, or (ii) (A) for
the purpose of funding any activities or business of or with any Person, or in
any country or territory, that, at the time of such funding, is, or whose
government is, the subject of country- or territory-wide Sanctions, in violation
of Sanctions or (B) in any other manner that would result in a violation of
Sanctions by any party to this Agreement.
9.19Closing Date Equity Interests. The Borrower will not, at any time, cease to
directly own the Equity Interests that it owns as of the date hereof as set
forth on Schedule 9.19 (the “Closing Date Equity Interests”); provided, however,
that the Borrower may sell or otherwise dispose of such Closing Date Equity
Interests in a transaction permitted under Section 9.09 so long as the
consideration for such sale or disposition is at least equal to the fair market
value of the Closing Date Equity Interests being sold and the Borrower has
sufficient cash on hand to comply with the mandatory prepayment provisions of
Section 3.03.



9.20Margin Stock. The Borrower shall not, nor shall it permit any of its
Subsidiaries to, purchase or carry Margin Stock, with the exception of the
Equity Interests held by the Borrower in Avenue Therapeutics, Inc., Checkpoint
Therapeutics, Inc., Mustang Bio, Inc. or any Private Subsidiary that becomes a
Public Subsidiary from time to time.



Section 10.
FINANCIAL COVENANTS
10.01Minimum Liquidity. The Borrower shall at all times maintain the Minimum
Liquidity Amount in cash and, after the Account Control Agreement Completion
Date, in one or more Controlled Accounts that is free and clear of all Liens,
other than Liens granted hereunder in favor of the Administrative Agent.
10.02Minimum Revenue. Beginning with the fiscal quarter of the Borrower ending
on March 31, 2021, as of the last day of each fiscal quarter of the Borrower,
and for so long as JMC is a Subsidiary of Borrower, the Revenue of JMC for the
twelve (12) consecutive month period ending on the last day of such fiscal
quarter, shall not be less than the corresponding amount set forth opposite such
fiscal quarter on Schedule 3 (the “Minimum Revenue Covenant”).

-65-





­SC1:5266419.14

--------------------------------------------------------------------------------

Section 11.
EVENTS OF DEFAULT
11.01Events of Default. Each of the following events shall constitute an “Event
of Default”:
(a)Principal or Interest Payment Default. The Borrower shall fail to pay any
principal of or interest on the Loan, when and as the same shall become due and
payable, whether at the due date thereof, at a date fixed for prepayment thereof
or otherwise.
(b)Other Payment Defaults. The Borrower shall fail to pay any Obligation (other
than an amount referred to in Section 11.01(a)) when and as the same shall
become due and payable, and such failure shall continue unremedied for a period
of three (3) Business Days.
(c)Representations and Warranties. Any representation or warranty made or deemed
made by or on behalf of the Borrower or any of its Subsidiaries in or in
connection with this Agreement or any other Loan Document or any amendment or
modification hereof or thereof, or in any report, certificate, financial
statement or other document furnished pursuant to or in connection with this
Agreement or any other Loan Document or any amendment or modification hereof or
thereof, shall: (i) prove to have been incorrect when made or deemed made to the
extent that such representation or warranty contains any materiality or Material
Adverse Effect qualifier; or (ii) prove to have been incorrect in any material
respect when made or deemed made to the extent that such representation or
warranty does not otherwise contain any materiality or Material Adverse Effect
qualifier.
(d)Certain Covenants. The Borrower shall fail to observe or perform any
covenant, condition or agreement contained in 8.02, 8.03 (with respect to the
Borrower’s existence), 8.10, 8.11, 8.13, 8.15, 8.16, Section 9 or Section 10.
(e)Other Covenants. The Borrower shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement (other than those specified
in Section 11.01(a), (b) or (d)) or any other Loan Document, and, in the case of
any failure that is capable of cure, such failure shall continue unremedied for
a period of thirty (30) or more days.
(f)Payment Default on Other Indebtedness. The Borrower or any of its Private
Subsidiaries shall fail to make any payment (whether of principal or interest
and regardless of amount) in respect of any Material Indebtedness, when and as
the same shall become due and payable after giving effect to any applicable
grace or cure period as originally provided by the terms of such Indebtedness.
(g)Other Defaults on Other Indebtedness. (i) Any material breach of, or “event
of default” or similar event under, any Contract governing any Material
Indebtedness shall occur and such breach or “event of default” or similar event
shall continue unremedied, uncured or unwaived after the expiration of any grace
or cure period thereunder, or (ii) any event or condition occurs (x) that
results in any Material Indebtedness becoming due prior to its scheduled
maturity or (y) that enables or permits (with or without the giving of notice,
the lapse of time or both) the holder or holders of such Material Indebtedness
or any trustee or agent on its or their behalf to cause such Material
Indebtedness to become due, or to require the prepayment,

-66-





­SC1:5266419.14

--------------------------------------------------------------------------------

repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this Section 11.01(g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Material Indebtedness.
(h)Insolvency, Bankruptcy, Etc.
(i)The Borrower or any of its Material Subsidiaries becomes insolvent, or
generally does not or becomes unable to pay its debts or meet its liabilities as
the same become due, or admits in writing its inability to pay its debts
generally, or declares any general moratorium on its indebtedness, or proposes a
compromise or arrangement or deed of company arrangement between it and any
class of its creditors.
(ii)The Borrower or any of its Material Subsidiaries commits an act of
bankruptcy or makes an assignment of its property for the general benefit of its
creditors or makes a proposal (or files a notice of its intention to do so).
(iii)The Borrower or any of its Material Subsidiaries institutes any proceeding
seeking to adjudicate it an insolvent, or seeking liquidation, dissolution,
winding-up, reorganization, compromise, arrangement, adjustment, protection,
moratorium, relief, stay of proceedings of creditors generally (or any class of
creditors), or composition of it or its debts or any other relief, under any
Law, whether U.S. or non-U.S., now or hereafter in effect relating to
bankruptcy, winding-up, insolvency, reorganization, receivership, plans of
arrangement or relief or protection of debtors or at common law or in equity, or
files an answer admitting the material allegations of a petition filed against
it in any such proceeding.
(iv)The Borrower or any of its Material Subsidiaries applies for the appointment
of, or the taking of possession by, a receiver, interim receiver,
receiver/manager, sequestrator, conservator, custodian, administrator, trustee,
liquidator, voluntary administrator, receiver and manager or other similar
official for it or any substantial part of its property.
(v)Any petition is filed, application made or other proceeding instituted
against or in respect of the Borrower or any of its Material Subsidiaries:
(A)seeking to adjudicate it as insolvent;
(B)seeking a receiving order against it;
(C)seeking liquidation, dissolution, winding-up, reorganization, compromise,
arrangement, adjustment, protection, moratorium, relief, stay of proceedings of
creditors generally (or any class of creditors), deed of company arrangement or
composition of it or its debts or any other relief under any Law, whether U.S.
or non-U.S., now or hereafter in effect relating to bankruptcy, winding-up,
insolvency, reorganization, receivership, plans of arrangement or relief or
protection of debtors or at common law or in equity; or
(D)seeking the entry of an order for relief or the appointment of, or the taking
of possession by, a receiver, interim receiver, receiver/manager, sequestrator,
conservator,

-67-





­SC1:5266419.14

--------------------------------------------------------------------------------

custodian, administrator, trustee, liquidator, voluntary administrator, receiver
and manager or other similar official for it or any substantial part of its
property,

and such petition, application or proceeding continues undismissed, or unstayed
and in effect, for a period of forty-five (45) days after the institution
thereof; provided that if an order, decree or judgment is granted or entered
(whether or not entered or subject to appeal) against the Borrower or such
Subsidiary thereunder in the interim, such grace period will cease to apply;
provided, further, that if the Borrower or Material Subsidiary files an answer
admitting the material allegations of a petition filed against it in any such
proceeding, such grace period will cease to apply.

(vi)Any other event occurs which, under the Laws of any applicable jurisdiction,
has an effect equivalent to any of the events referred to in this Section
11.01(h).
(i)Judgments. One or more judgments for the payment of money in an aggregate
amount in excess of $5,000,000 (or the Equivalent Amount in other currencies)
(except to the extent fully covered (other than to the extent of customary
deductibles) by insurance pursuant to which the insurer has not denied coverage)
shall be rendered against the Borrower or any of its Subsidiaries or any
combination thereof and the same shall remain undischarged for a period of
forty-five (45) calendar days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of the Borrower to enforce any such judgment.
(j)ERISA. An ERISA Event shall have occurred that when taken together with all
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount in excess
of $5,000,000 (or the Equivalent Amount in other currencies).
(k)Change of Control. A Change of Control shall have occurred.
(l)[Reserved].
(m)Impairment of Security, Etc. If any of the following events occurs: (i) Any
Lien created by any of the Security Documents shall at any time not constitute a
valid and perfected Lien on the applicable Collateral in favor of the Secured
Parties, free and clear of all other Liens (other than Permitted Liens) except
due to the action or inaction of the Administrative Agent, (ii) except for
expiration in accordance with its terms, any of the Security Documents shall for
whatever reason cease to be in full force and effect or (iii) the Borrower
shall, directly or indirectly, contest in any manner such effectiveness,
validity, binding nature or enforceability of any such Lien or any Loan
Document.
11.02Remedies.
(a)Defaults Other Than Bankruptcy Defaults. Upon the occurrence of any Event of
Default, then, and in every such event (other than an Event of Default described
in Section 11.01(h)), and at any time thereafter during the continuance of such
event, the Administrative Agent may, by notice to the Borrower, declare the
Loans then outstanding to be due and payable

-68-





­SC1:5266419.14

--------------------------------------------------------------------------------

in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other Obligations, including any applicable
Prepayment Fee, shall become due and payable immediately (in the case of the
Loans, at the Prepayment Price therefor), without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower.
(b)Bankruptcy Defaults. In case of an Event of Default described in Section
11.01(h), the principal of the Loans then outstanding, together with accrued
interest thereon and all fees and other Obligations, including any applicable
Prepayment Fee, shall automatically become due and payable immediately (in the
case of the Loans, at the Prepayment Price therefor), without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower.
11.03[Reserved].
11.04Minimum Revenue Covenant Cure.
(a)Notwithstanding anything to the contrary contained in Section 11.02, in the
event the Borrower fails to comply with the requirements of the Minimum Revenue
Covenant, during the period from the end of the relevant fiscal quarter until
the expiration of the tenth Business Day subsequent to the date the financial
statements are required to be delivered pursuant to Section 8.01(a) or 8.01(b),
the Borrower shall have the right to make a Revenue Cure Payment (the “Minimum
Revenue Cure Right”); provided, that the Borrower may exercise the Minimum
Revenue Cure Right on a maximum of two (2) occasions while the Obligations
remain outstanding. Upon the Administrative Agent’s receipt of the applicable
Revenue Cure Payment, the Borrower shall then be in compliance with the
requirements of the Minimum Revenue Covenant and the Borrower shall be deemed to
have satisfied the requirements of the Minimum Revenue Covenant as of the
relevant date of determination with the same effect as though there had been no
failure to comply therewith at such date, and the applicable breach of the
Minimum Revenue Covenant and any related default that had occurred shall be
deemed cured for the purposes of this Agreement. Any Revenue Cure Payment shall
be applied to the prepayment of the Loans.
(b)Upon the Administrative Agent’s receipt of a notice from the Borrower that it
intends to exercise the Minimum Revenue Cure Right (a “Notice of Intent to Cure
Revenue Covenant”), until the tenth Business Day subsequent to the date the
financial statements are required to be delivered pursuant to Section 8.01(a) or
8.01(b) to which such Notice of Intent to Cure Revenue Covenant relates, neither
the Administrative Agent nor any Lender shall exercise the right to accelerate
payment of the Loans or terminate the Commitments and neither the Administrative
Agent nor any other Lender shall exercise any right to foreclose on or take
possession of the Collateral solely on the basis of an allegation of an Event of
Default having occurred and being continuing under Section 11.01(d) due to
failure by the Borrower to comply with the requirements of the Minimum Revenue
Covenant for the applicable period but no Lender shall be required to extend any
credit pursuant to its Commitment during such period. If within such ten
Business Day period, the Oaktree Lender declines the exercise by the Borrower

-69-





­SC1:5266419.14

--------------------------------------------------------------------------------

of the Minimum Revenue Cure Right by written notice to the Administrative Agent
and the Borrower to that effect, then the Borrower shall be deemed to have
satisfied the requirements of the Minimum Revenue Covenant as of the relevant
date of determination with the same effect as though there had been no failure
to comply therewith at such date, and the applicable breach of the Minimum
Revenue Covenant and any related default that had occurred shall be deemed cured
for the purposes of this Agreement.
11.05Payment of Prepayment Fee and Specified Return Shortfall. Notwithstanding
anything in this Agreement to the contrary, the Prepayment Fee and Specified
Return Shortfall shall automatically be due and payable at any time the
Obligations become due and payable prior to the Maturity Date in accordance with
the terms hereof as though such Indebtedness was voluntarily prepaid and shall
constitute part of the Obligations, whether due to acceleration pursuant to the
terms of this Agreement (in which case it shall be due immediately, upon the
giving of notice to Borrower in accordance with Section 11.02(a), or
automatically, in accordance with Section 11.02(b)), by operation of law or
otherwise (including, without limitation, on account of any bankruptcy filing),
in view of the impracticability and extreme difficulty of ascertaining the
actual amount of damages to the Lenders or profits lost by the Lenders as a
result of such acceleration, and by mutual agreement of the parties as to a
reasonable estimation and calculation of the lost profits or damages of the
Lenders as a result thereof. Any Prepayment Fee payable pursuant to this
Agreement and Specified Return Shortfall payable pursuant to the Fee Letter
shall be presumed to be the liquidated damages sustained by each Lender as the
result of the early termination, acceleration or prepayment and the Borrower
agrees that such Prepayment Fee and Specified Return Shortfall are reasonable
under the circumstances currently existing. The Prepayment Fee and Specified
Return Shortfall shall also be payable in the event the Obligations (and/or this
Agreement) are satisfied or released by foreclosure (whether by power of
judicial proceeding), deed in lieu of foreclosure or by any other means. The
Borrower hereby waives the provisions of any present or future statute or law
that prohibits or may prohibit the collection of the prepayment fee OR Specified
Return Shortfall and any defense to payment, whether such defense may be based
in public policy, ambiguity, or otherwise. The Borrower, the Administrative
Agent and the Lenders acknowledge and agree that any Prepayment Fee and
Specified Return Shortfall due and payable in accordance with this Agreement
shall not constitute unmatured interest, whether under Section 5.02(b)(3) of the
Bankruptcy Code or otherwise. The Borrower further acknowledges and agrees, and
waives any argument to the contrary, that payment of such amount does not
constitute a penalty or an otherwise unenforceable or invalid obligation. The
Borrower expressly agrees that (i) the Prepayment Fee and Specified Return
Shortfall are reasonable and is the product of an arm’s-length transaction
between sophisticated business people, ably represented by counsel, (ii) the
Prepayment Fee and Specified Return Shortfall shall be payable notwithstanding
the then prevailing market rates at the time payment is made, (iii) there has
been a course of conduct between the Lenders and the Borrower giving specific
consideration in this transaction for such agreement to pay the Prepayment Fee
and Specified Return Shortfall, (iv) the Borrower shall be estopped hereafter
from claiming differently than as agreed to in this Section 11.05, (v) their
agreement to pay the Prepayment Fee and Specified Return Shortfall is a material
inducement to the Lenders to make the Loans, and (vi) the Prepayment Fee and
Specified Return Shortfall represent a good faith, reasonable estimate and

-70-





­SC1:5266419.14

--------------------------------------------------------------------------------

calculation of the lost profits, losses or other damages of the Lenders and that
it would be impractical and extremely difficult to ascertain the actual amount
of damages to the Lenders or profits lost by the Lenders as a result of such
event.

Section 12.
THE ADMINISTRATIVE AGENT
12.01Appointment and Duties. Subject in all cases to clause (c) below:
(a)Appointment of the Administrative Agent. Each of the Lenders hereby
irrevocably appoints Oaktree Fund Administration, LLC (together with any
successor Administrative Agent pursuant to Section 12.09) as the Administrative
Agent hereunder and authorizes the Administrative Agent to (i) execute and
deliver the Loan Documents and accept delivery thereof on its behalf from the
Borrower or any of its Subsidiaries, (ii) take such action on its behalf and to
exercise all rights, powers and remedies and perform the duties as are expressly
delegated to the Administrative Agent under such Loan Documents and (iii)
exercise such powers as are reasonably incidental thereto. Except as expressly
set forth herein, the provisions of this Section 12 are solely for the benefit
of the Administrative Agent and the Lenders, and neither the Borrower nor any
Affiliate thereof shall have rights as a third-party beneficiary of any such
provisions.
(b)Duties as Collateral and Disbursing Agent. Without limiting the generality of
Section 12.01(a), the Administrative Agent shall have the sole and exclusive
right and authority (to the exclusion of the Lenders), and is hereby authorized,
to (i) act as the disbursing and collecting agent for the Lenders with respect
to all payments and collections arising in connection with the Loan Documents
(including in any proceeding described in Section 11.01(h) or any other
bankruptcy, insolvency or similar proceeding), and each Person making any
payment in connection with any Loan Document to any Secured Party is hereby
authorized to make such payment to the Administrative Agent, (ii) file and prove
claims and file other documents necessary or desirable to allow the claims of
the Secured Parties with respect to any Obligation in any proceeding described
in Section 11.01(h) or any other bankruptcy, insolvency or similar proceeding
(but not to vote, consent or otherwise act on behalf of such Secured Party),
(iii) act as collateral agent for each Secured Party for purposes of acquiring,
holding, enforcing and perfecting all Liens created by the Loan Documents and
all other purposes stated therein, (iv) manage, supervise and otherwise deal
with the Collateral, (v) take such other action as is necessary or desirable to
maintain the perfection and priority of the Liens created or purported to be
created by the Loan Documents, (vi) except as may be otherwise specified in any
Loan Document, exercise all remedies given to the Administrative Agent and the
other Secured Parties with respect to the Collateral, whether under the Loan
Documents, applicable Laws or otherwise and (vii) execute any amendment, consent
or waiver under the Loan Documents on behalf of any Lender that has consented in
writing to such amendment, consent or waiver; provided that the Administrative
Agent hereby appoints, authorizes and directs each Lender to act as collateral
sub-agent for the Administrative Agent and the Lenders for purposes of the
perfection of all Liens with respect to the Collateral, including any deposit
account maintained by the Borrower with, and cash and Permitted Cash Equivalents
Investments held by, such Lender, and may further authorize and direct the
Lenders to take further actions as collateral sub-agents for

-71-





­SC1:5266419.14

--------------------------------------------------------------------------------

purposes of enforcing such Liens or otherwise to transfer the Collateral subject
thereto to the Administrative Agent, and each Lender hereby agrees to take such
further actions to the extent, and only to the extent, so authorized and
directed.
(c)Limited Duties. The Lenders and the Borrower hereby each acknowledge and
agree that the Administrative Agent (i) has undertaken its role hereunder purely
as an accommodation to the parties hereto and the Transactions, (ii) is
receiving no compensation for undertaking such role and (iii) subject only to
the notice provisions set forth in Section 12.09, may resign from such role at
any time for any reason or no reason whatsoever. Without limiting the foregoing,
the parties hereto further acknowledge and agree that under the Loan Documents,
the Administrative Agent (i) is acting solely on behalf of the Lenders (except
to the limited extent provided in Section 12.11), with duties that are entirely
administrative in nature, notwithstanding the use of the defined term “the
Administrative Agent”, the terms “agent”, “administrative agent” and “collateral
agent” and similar terms in any Loan Document to refer to the Administrative
Agent, which terms are used for title purposes only, (ii) is not assuming any
duty or obligation under any Loan Document other than as expressly set forth
therein or any role as agent, fiduciary or trustee of or for any Lender or any
other Secured Party and (iii) shall have no implied functions, responsibilities,
duties, obligations or other liabilities under any Loan Document (fiduciary or
otherwise), in each case, regardless of whether a Default has occurred and is
continuing, and each Lender hereby waives and agrees not to assert any claim
against the Administrative Agent based on the roles, duties and legal
relationships expressly disclaimed in this clause (c). Without in any way
limiting the foregoing, the Administrative Agent shall not, except as expressly
set forth in this Agreement and in the other Loan Documents, have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any of its Affiliates that is communicated to or
obtained by the Person serving as the Administrative Agent or any of its
Affiliates in any capacity.
12.02Binding Effect. Each Lender agrees that (i) any action taken by the
Administrative Agent or the Majority Lenders (or, if expressly required hereby,
a greater proportion of the Lenders) in accordance with the provisions of the
Loan Documents, (ii) any action taken by the Administrative Agent in reliance
upon the instructions of the Majority Lenders (or, where so required, such
greater proportion) and (iii) the exercise by the Administrative Agent or the
Majority Lenders (or, where so required, such greater proportion) of the powers
set forth herein or therein, together with such other powers as are reasonably
incidental thereto, shall be authorized and binding upon all of the Secured
Parties.
12.03Use of Discretion.
(a)No Action without Instructions. The Administrative Agent shall not be
required to exercise any discretion or take, or to omit to take, any action,
including with respect to enforcement or collection, except (subject to clause
(b) below) any action it is required to take or omit to take (i) under any Loan
Document or (ii) pursuant to written instructions from the Majority Lenders (or,
where expressly required by the terms of this Agreement, a greater proportion of
the Lenders).

-72-





­SC1:5266419.14

--------------------------------------------------------------------------------

(b)Right Not to Follow Certain Instructions. Notwithstanding Section 12.03(a) or
any other term or provision of this Section 12, the Administrative Agent shall
not be required to take, or to omit to take, any action (i) unless, upon demand,
the Administrative Agent receives an indemnification satisfactory to it from the
Lenders (or, to the extent applicable and acceptable to the Administrative
Agent, any other Secured Party) against all liabilities that, by reason of such
action or omission, may be imposed on, incurred by or asserted against the
Administrative Agent or any Related Party thereof or (ii) that is, in the
opinion of the Administrative Agent, in its sole and absolute discretion,
contrary to any Loan Document, Law or the best interests of the Administrative
Agent or any of its Affiliates or Related Parties, including, for the avoidance
of doubt, any action that may be in violation of the automatic stay in
connection with any Insolvency Proceeding.
12.04Delegation of Rights and Duties. The Administrative Agent may, upon any
term or condition it specifies, delegate or exercise any of its rights, powers
and remedies under, and delegate or perform any of its duties or any other
action with respect to, any Loan Document by or through any trustee, co-agent,
employee, attorney-in-fact and any other Person (including any Secured Party).
The Administrative Agent and any such Person may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties. Any such Person and its Related Parties shall benefit from this Section
12 to the extent provided by the Administrative Agent; provided, however, that
the exculpatory provisions of this Section 12 shall apply to any such sub-agent
and to the Related Parties of the Administrative Agent and of any such
sub-agent, and shall apply to their respective activities in connection with
their activities as Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
non-appealable judgment that the Administrative Agent acted with gross
negligence or willful misconduct in the selection of such sub-agents.
12.05Reliance and Liability.
(a)the Administrative Agent may, without incurring any liability hereunder, (i)
consult with any of its Related Parties and, whether or not selected by it, any
other advisors, accountants and other experts (including advisors to, and
accountants and experts engaged by, the Borrower) and (ii) rely and act upon any
notice, request, certificate, consent, statement, instrument, document or other
writing (including and electronic message, Internet or intranet website posting
or other distribution), telephone message or conversation or oral conversation,
in each case believed by it to be genuine and transmitted, signed or otherwise
authenticated by the appropriate parties. In determining compliance with any
condition hereunder to the making of a Loan that by its terms must be fulfilled
to the satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received written notice to the contrary from such Lender prior to the
making of such Loan.
(b)Neither the Administrative Agent nor any of its Related Parties shall be
liable for any action taken or omitted to be taken by any of them under or in
connection with any Loan Document, and each Lender and the Borrower hereby waive
and shall not assert any right, claim or cause of action based thereon, except
to the extent of liabilities resulting primarily from the

-73-





­SC1:5266419.14

--------------------------------------------------------------------------------

fraudulent conduct or behavior of the Administrative Agent or, as the case may
be, such Related Party (each as determined in a final, non-appealable judgment
or order by a court of competent jurisdiction) in connection with the duties
expressly set forth herein. Without limiting the foregoing, the Administrative
Agent:
(i)shall not be responsible or otherwise incur liability for any action or
omission taken in reliance upon the instructions of, or with the consent of, the
Majority Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith to be
necessary, under the circumstances as provided in Section 13.04) or for the
actions or omissions of any of its Related Parties selected with reasonable care
(other than employees, officers and directors of the Administrative Agent, when
acting on behalf of the Administrative Agent);
(ii)shall not be responsible to any Secured Party for the (a) validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or (b) due execution,
legality, validity, enforceability, effectiveness, genuineness, sufficiency or
value of, or the attachment, perfection or priority of any Lien created or
purported to be created under or in connection with, any Loan Document;
(iii)makes no warranty or representation, and shall not be responsible, to any
Secured Party for, and shall not have any duty to ascertain or inquire into, any
statement, document, information, certificate, report, representation or
warranty made or furnished by or on behalf of any Related Party, in or in
connection with any Loan Document or any transaction contemplated therein,
whether or not transmitted by the Administrative Agent, including as to
completeness, accuracy, scope or adequacy thereof, or for the scope, nature or
results of any due diligence performed by the Administrative Agent in connection
with the Loan Documents, including, for the avoidance of doubt, the satisfaction
of any condition set forth in Section 6 of this Agreement or elsewhere herein
(other than to confirm receipt of items expressly required to be delivered to
the Administrative Agent); and
(iv)shall not have any duty to ascertain or to inquire as to the performance or
observance of any provision of any Loan Document or whether any condition set
forth in any Loan Document is satisfied or waived, including, without limiting
the generality of the foregoing, as to the financial condition of the Borrower
or as to the existence or continuation or possible occurrence or continuation of
any Default or Event of Default and shall not be deemed to have notice or
knowledge of such occurrence or continuation unless it has received a notice
from the Borrower, any Lender describing such Default or Event of Default
clearly labeled “notice of default” (in which case the Administrative Agent
shall promptly give notice of such receipt to all Lenders);

and, for each of the items set forth in clauses (i) through (iv) above, each
Lender and the Borrower hereby waives and agrees not to assert any right, claim
or cause of action it might have against the Administrative Agent based thereon.

12.06Administrative Agent Individually. The Administrative Agent and its
Affiliates may make loans and other extensions of credit to, acquire stock and
stock equivalents of, accept

-74-





­SC1:5266419.14

--------------------------------------------------------------------------------

deposits from, act as the financial advisor for or in any other advisory
capacity for, or engage in any kind of business with, the Borrower or Affiliate
thereof as though it were not acting as the Administrative Agent and may receive
separate fees and other payments therefor. To the extent the Administrative
Agent or any of its Affiliates makes any Loan or otherwise becomes a Lender
hereunder, it shall have and may exercise the same rights and powers hereunder
and shall be subject to the same obligations and liabilities as any other Lender
and the terms “Lender”, “Majority Lender”, and any similar terms shall, except
where otherwise expressly provided in any Loan Document, include, without
limitation, the Administrative Agent or such Affiliate, as the case may be, in
its individual capacity as Lender or as one of the Majority Lenders,
respectively.

12.07Lender Credit Decision. Each Lender acknowledges that it has, independently
and without reliance upon the Administrative Agent, any Lender or any of their
Related Parties or upon any document solely or in part because such document was
transmitted by the Administrative Agent or any of its Related Parties, conducted
its own independent investigation of the financial condition and affairs of the
Borrower and has made and continues to make its own credit decisions in
connection with entering into, and taking or not taking any action under, any
Loan Document or with respect to any transaction contemplated in any Loan
Document, in each case based on such documents and information as it shall deem
appropriate.
12.08Expenses; Indemnities.
(a)Each Lender agrees to reimburse the Administrative Agent and each of its
Related Parties (to the extent not reimbursed by the Borrower) promptly upon
demand for such Lender’s Proportionate Share of any costs and expenses
(including fees, charges and disbursements of financial, legal and other
advisors and Other Taxes paid in the name of, or on behalf of, the Borrower)
that may be incurred by the Administrative Agent or any of its Related Parties
in connection with the preparation, syndication, execution, delivery,
administration, modification, consent, waiver or enforcement (whether through
negotiations, through any work-out, bankruptcy, restructuring or other legal or
other proceeding or otherwise) of, or legal advice in respect of its rights or
responsibilities under, any Loan Document.
(b)Each Lender further agrees to indemnify the Administrative Agent (or any
sub-agent thereof) and any Related Parties of the Administrative Agent (or any
such sub-agent) (to the extent not indefeasibly paid by the Borrower), from and
against such Lender’s aggregate Proportionate Share of the liabilities
(including taxes, interests and penalties imposed for not properly withholding
or backup withholding on payments made to on or for the account of any Lender)
that may be imposed on, incurred by or asserted against the Administrative Agent
(or any sub-agent thereof) or any Related Parties of the Administrative Agent
(or any such sub-agent) in any matter relating to or arising out of, in
connection with or as a result of any Loan Document, any Related Document or any
other act, event or transaction related, contemplated in or attendant to any
such document, or, in each case, any action taken or omitted to be taken by the
Administrative Agent (or any sub-agent thereof) or any Related Parties of the
Administrative Agent (or any such sub-agent) under or with respect to any of the
foregoing; provided that no Lender shall be liable to the Administrative Agent
(or any sub-agent thereof) or any Related Parties of the Administrative Agent
(or any such sub-agent) to the extent such liability has

-75-





­SC1:5266419.14

--------------------------------------------------------------------------------

resulted primarily from the gross negligence or willful misconduct of the
Administrative Agent (or any sub-agent thereof) or, as the case may be, such
Related Parties of the Administrative Agent (or any sub-agent thereof), as
determined by a court of competent jurisdiction in a final non-appealable
judgment or order.
12.09Resignation of the Administrative Agent.
(a)At any time upon not less than 30 days’ prior written notice, the
Administrative Agent may resign as the “the Administrative Agent” hereunder, in
whole or in part (in the sole and absolute discretion of the Administrative
Agent). If the Administrative Agent delivers any such notice, the Majority
Lenders shall have the right, in consultation with the Borrower, to appoint a
successor, which shall be (i) a Lender holding at least thirty percent (30%) of
the outstanding principal amount of the Loans or any Affiliate thereof or (ii)
any other financial institution consented to by the Borrower (provided that the
consent of the Borrower shall not be required to the extent an Event of Default
has occurred and is continuing). If a successor Administrative Agent has not
been appointed on or before the effectiveness of the resignation of the
resigning Administrative Agent (or such earlier date as shall be agreed by the
Majority Lenders) (the “Resignation Effective Date”), then the resigning
Administrative Agent may (but shall not be obligated to), on behalf of the
Lenders, appoint any Person reasonably chosen by it as the successor
Administrative Agent, notwithstanding whether the Majority Lenders have
appointed a successor or the Borrower has consented to such successor. Whether
or not a successor has been appointed, such resignation shall become effective
on the Resignation Effective Date.
(b)Effective from the Resignation Effective Date, (i) the resigning
Administrative Agent shall be discharged from its duties and obligations under
the Loan Documents to the extent set forth in the applicable resignation notice,
(ii) the Lenders shall assume and perform all of the duties of the
Administrative Agent until a successor Administrative Agent shall have accepted
a valid appointment hereunder, (iii) the resigning Administrative Agent and its
Related Parties shall no longer have the benefit of any provision of any Loan
Document other than with respect to (x) any actions taken or omitted to be taken
while such resigning Administrative Agent was, or because the Administrative
Agent had been, validly acting as the Administrative Agent under the Loan
Documents or (y) any continuing duties such resigning Administrative Agent will
continue to perform, and (iv) subject to its rights under Section 12.04, the
resigning Administrative Agent shall take such action as may be reasonably
necessary to assign to the successor Administrative Agent its rights as the
Administrative Agent under the Loan Documents. Effective immediately upon its
acceptance of a valid appointment as the Administrative Agent, a successor
Administrative Agent shall succeed to, and become vested with, all the rights,
powers, privileges and duties of the resigning Administrative Agent under the
Loan Documents.
12.10Release of Collateral or Guarantors. Each Lender hereby consents to the
release and hereby directs the Administrative Agent to release any Lien held by
the Administrative Agent for the benefit of the Secured Parties against (i) any
Collateral that is disposed of by the Borrower in an Asset Sale permitted by the
Loan Documents (including pursuant to a valid waiver or consent), and (ii) all
of the Collateral, upon (x) termination of the Commitments and (y) payment

-76-





­SC1:5266419.14

--------------------------------------------------------------------------------

and satisfaction in full of all Loans and all other Obligations that the
Administrative Agent has been notified in writing are then due and payable
(other than Warrant Obligations and inchoate indemnification and expense
reimbursement obligations for which no claim has been made).

Each Lender hereby directs the Administrative Agent, and the Administrative
Agent hereby agrees, upon receipt of reasonable advance notice from the
Borrower, to execute and deliver or file such documents and to perform other
actions reasonably necessary to release the guarantees and Liens when and as
directed in this Section 12.10.

12.11Additional Secured Parties. The benefit of the provisions of the Loan
Documents directly relating to the Collateral or any Lien granted thereunder
shall extend to and be available to any Secured Party that is not a Lender as
long as, by accepting such benefits, such Secured Party agrees, as among the
Administrative Agent and all other Secured Parties, that such Secured Party is
bound by (and, if requested by the Administrative Agent, shall confirm such
agreement in a writing in form and substance acceptable to the Administrative
Agent) this Section 12 and the decisions and actions of the Administrative Agent
and the Majority Lenders (or, where expressly required by the terms of this
Agreement, a greater proportion of the Lenders) to the same extent a Lender is
bound; provided that, notwithstanding the foregoing, (i) such Secured Party
shall be bound by Section 12.08 only to the extent of Liabilities, costs and
expenses with respect to or otherwise relating to the Collateral held for the
benefit of such Secured Party, in which case the obligations of such Secured
Party thereunder shall not be limited by any concept of pro rata share or
similar concept, (ii) each of the Administrative Agent and each Lender shall be
entitled to act at its sole discretion, without regard to the interest of such
Secured Party, regardless of whether any Obligation to such Secured Party
thereafter remains outstanding, is deprived of the benefit of the Collateral,
becomes unsecured or is otherwise affected or put in jeopardy thereby, and
without any duty or liability to such Secured Party or any such Obligation and
(iii) such Secured Party shall not have any right to be notified of, consent to,
direct, require or be heard with respect to, any action taken or omitted in
respect of the Collateral or under any Loan Document.

12.12Agent May File Proofs of Claim. In case of the pendency of any Insolvency
Proceeding or any other judicial proceeding relating to the Borrower, the
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered (but not obligated) by
intervention or such proceeding or otherwise:



(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Section 13.03) allowed in such judicial proceeding;
and

-77-





­SC1:5266419.14

--------------------------------------------------------------------------------

(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due to
the Administrative Agent under Section 13.03.



Section 13.
MISCELLANEOUS
13.01No Waiver. No failure on the part of the Administrative Agent or the
Lenders to exercise and no delay in exercising, and no course of dealing with
respect to, any right, power or privilege under any Loan Document shall operate
as a waiver thereof, nor shall any single or partial exercise of any right,
power or privilege under any Loan Document preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. The
remedies provided herein are cumulative and not exclusive of any remedies
provided by law.
13.02Notices. All notices, requests, instructions, directions and other
communications provided for herein (including any modifications of, or waivers,
requests or consents under, this Agreement) or in the other Loan Documents shall
be given or made in writing (including by telecopy or email) delivered, if to
the Borrower, the Administrative Agent or any Lender, to its address specified
on the signature pages hereto or at such other address as shall be designated by
such party in a written notice to the other parties. Except as otherwise
provided in this Agreement or therein, all such communications shall be deemed
to have been duly given upon receipt of a legible copy thereof, in each case
given or addressed as aforesaid. All such communications provided for herein by
telecopy shall be confirmed in writing promptly after the delivery of such
communication (it being understood that non-receipt of written confirmation of
such communication shall not invalidate such communication).
13.03Expenses, Indemnification, Etc.
(a)Expenses. The Borrower agrees to pay or reimburse (i) the Administrative
Agent and the Lenders and their respective Affiliates for all of their
reasonable and documented out of pocket costs and expenses (including the
reasonable and documented out of pocket fees, expenses, charges and
disbursements of Sullivan & Cromwell LLP, counsel to the Lenders, the fees (if
necessary) of local counsel for both of the Administrative Agent and the Lenders
in each relevant material jurisdiction, and any sales, goods and services or
other similar taxes applicable thereto, and reasonable and documented printing,
reproduction, document delivery, communication and travel costs) in connection
with (x) the negotiation, preparation, execution and delivery of this Agreement
and the other Loan Documents and the making of the Loans (exclusive of
post-closing costs), (y) post-closing costs (including, without limitation,
costs of the administration of this Agreement and the other Loan Documents) and
(z) the negotiation or

-78-





­SC1:5266419.14

--------------------------------------------------------------------------------

preparation of any modification, supplement or waiver of any of the terms of
this Agreement or any of the other Loan Documents (whether or not consummated)
and (ii) each of the Administrative Agent and the Lenders for all of their
documented out of pocket costs and expenses (including the fees and expenses of
any legal counsel) in connection with the enforcement, exercise or protection of
their rights in connection with this Agreement and the other Loan Documents,
including their rights under this Section 13.03, or in connection with the Loans
made hereunder, including such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans.
(b)Indemnification. The Borrower hereby agrees to indemnify the Administrative
Agent (and any sub-agent thereof), the Lenders and their respective Affiliates,
directors, officers, employees, attorneys, agents, advisors and controlling
parties (each, an “Indemnified Party”) from and against, and agrees to hold them
harmless against, any and all Claims and Losses of any kind including reasonable
and documented out of pocket fees and disbursements of any counsel for each
Indemnified Party, joint or several, that may be incurred by or asserted or
awarded against any Indemnified Party, in each case arising out of or in
connection with or relating to (i) this Agreement or any of the other Loan
Documents or the Transactions, (ii) any use made or proposed to be made with the
proceeds of the Loans, (ii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Borrower or
any of its Subsidiaries, or (iv) any actual or prospective claim, investigation,
litigation or proceeding relating to any of the foregoing, whether based on
contract, tort, or any other theory, whether or not such investigation,
litigation or proceeding is brought by the Borrower, any of its Subsidiaries,
shareholders or creditors, an Indemnified Party or any other Person, or an
Indemnified Party is otherwise a party thereto, and whether or not any of the
conditions precedent set forth in Section 6 are satisfied or the other
transactions contemplated by this Agreement are consummated, except to the
extent such Claim or Loss is found in a final, non-appealable judgment by a
court of competent jurisdiction to have resulted from such Indemnified Party’s
gross negligence or willful misconduct. The Borrower shall not assert any claim
against any Indemnified Party, on any theory of liability, for consequential,
indirect, special or punitive damages arising out of or otherwise relating to
this Agreement or any of the other Loan Documents or any of the Transactions or
the actual or proposed use of the proceeds of the Loans. The Borrower, its
Subsidiaries and Affiliates and their respective directors, officers, employees,
attorneys, agents, advisors and controlling parties are each sometimes referred
to in this Agreement as a “Borrower Party”. No Lender shall assert any claim
against any Borrower Party, on any theory of liability, for consequential,
indirect, special or punitive damages arising out of or otherwise relating to
this Agreement or any of the other Loan Documents or any of the Transactions or
the actual or proposed use of the proceeds of the Loans. This Section shall not
apply to Taxes other than Taxes relating to a non-Tax Claim or Loss governed by
this Section 13.03(b).
13.04Amendments, Etc. Except as otherwise expressly provided in this Agreement,
any provision of this Agreement and any other Loan Document (except for the
Warrant, which may be amended, waived or supplemented in accordance with the
terms thereof) may be modified or supplemented only by an instrument in writing
signed by the Borrower, the Administrative Agent and the Majority Lenders;
provided that:

-79-





­SC1:5266419.14

--------------------------------------------------------------------------------

(a)any such modification or supplement that is disproportionately adverse to any
Lender as compared to other Lenders or subjects any Lender to any additional
obligation shall not be effective without the consent of such affected Lender;
(b)the consent of all of the Lenders shall be required to:
(i)amend, modify, discharge, terminate or waive any of the terms of this
Agreement or any other Loan Document if such amendment, modification, discharge,
termination or waiver would increase the amount of the Loans or Commitment,
reduce the fees payable hereunder, reduce interest rates or other amounts
payable with respect to the Loans, extend any date fixed for payment of
principal (it being understood that the waiver of any prepayment of Loans shall
not constitute an extension of any date fixed for payment of principal),
interest or other amounts payable relating to the Loans or extend the repayment
dates of the Loans; provided, for the avoidance of doubt, that any waiver or
amendment relating to an Event of Default or Default arising out of breach or
prospective breach of the Minimum Revenue Covenant shall only require the
consent of the Majority Lenders;
(ii)amend, modify, discharge, terminate or waive any Security Document if the
effect is to release all or substantially all of the Collateral subject thereto
other than pursuant to the terms hereof or thereof; or
(iii)amend this Section 13.04 or the definition of “Majority Lenders”.
13.05Successors and Assigns.
(a)General. The provisions of this Agreement and the other Loan Documents shall
be binding upon and inure to the benefit of the parties hereto or thereto and
their respective successors and assigns permitted hereby or thereby, except that
the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder (except in connection with an event permitted under
Section 9.03) without the prior written consent of the Administrative Agent. Any
Lender may assign or otherwise transfer any of its rights or obligations
hereunder or under any of the other Loan Documents (i) to an assignee in
accordance with the provisions of Section 13.05(b), (ii) by way of participation
in accordance with the provisions of Section 13.05(e), or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of Section
13.05(f). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
Section 13.05(e) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
(b)Assignments by Lender. Any Lender may at any time assign to one or more
Persons all or a portion of its rights and obligations under this Agreement
(including all or a portion of the Loans at the time owing to it) and the other
Loan Documents; provided that (i) no such assignment shall be made to the
Borrower, any Affiliate of the Borrower, any employees or directors of the
Borrower at any time and (ii) no such assignment shall be made without the prior
written consent of the Administrative Agent. The consent of the Borrower (such
consent not to

-80-





­SC1:5266419.14

--------------------------------------------------------------------------------

be unreasonably withheld, conditioned or delayed) shall be required unless (x) a
Default or Event of Default has occurred and is continuing at the time of such
assignment or (y) such assignment is to an Eligible Transferee; provided that
the Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received written notice thereof. Subject to the
recording thereof by the Lender pursuant to Section 13.05(d), from and after the
recordation date specified in each Assignment and Assumption, the assignee
thereunder shall be a party to this Agreement and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of
the Lender under this Agreement and the other Loan Documents, and
correspondingly the assigning Lender shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto) and the other Loan Documents but shall
continue to be entitled to the benefits of Section 5 and Section 13.03. Any
assignment or transfer by the Lender of rights or obligations under this
Agreement that does not comply with this Section 13.05(b) shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with Section 13.05(e). The parties to each
such Assignment and Assumption shall execute and deliver to the Administrative
Agent, for the Administrative Agent’s acceptance, an Assignment and Assumption,
together with (i) a processing and recordation fee of $3,500, and (ii) all “know
your customer” documentation and Patriot Act documentation requested by the
Administrative Agent.
(c)Amendments to Loan Documents. Each of the Administrative Agent, the Lenders
and the Borrower agrees to enter into such amendments to the Loan Documents, and
such additional Security Documents and other instruments and agreements, in each
case in form and substance reasonably acceptable to the Administrative Agent,
the Lenders and the Borrower, as shall reasonably be necessary to implement and
give effect to any assignment made under this Section 13.05.
(d)Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices in the
United States a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower and any Lender, at any reasonable time and from
time to time upon reasonable prior written notice.
(e)Participations. Any Lender may at any time, without the consent of, or notice
to, the Borrower, sell participations to any Eligible Transferee (other than a
natural person or the Borrower or any of its Affiliates or Subsidiaries) (each,
a “Participant”) in all or a portion of the Lender’s rights and/or obligations
under this Agreement (including all or a portion of the Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other

-81-





­SC1:5266419.14

--------------------------------------------------------------------------------

parties hereto for the performance of such obligations and (iii) the Borrower
shall continue to deal solely and directly with such Lender in connection
therewith. Any agreement or instrument pursuant to which any Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce the Loan Documents and to approve any amendment, modification or waiver
of any provision of the Loan Documents; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver that would (i)
increase or extend the term of such Lender’s Commitment, (ii) extend the date
fixed for the payment of principal of or interest on the Loans or any portion of
any fee hereunder payable to the Participant, (iii) reduce the amount of any
such payment of principal, or (iv) reduce the rate at which interest is payable
thereon to a level below the rate at which the Participant is entitled to
receive such interest. Subject to Section 13.05(f), the Borrower agrees that
each Participant shall be entitled to the benefits of Section 5.01 or 5.03
(subject to the requirements and limitations therein, including the requirements
under Section 5.03(f) (it being understood that the documentation required under
Section 5.03(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 13.05(b); provided that such Participant (a) agrees to be
subject to the provisions of Section 5.04 as if it were an assignee under
Section 13.05(b) and (b) shall not be entitled to receive any greater payment
under Section 5.01 or 5.03, with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrower's request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 5.04(b) with respect to any Participant. To the extent permitted by
Law, each Participant also shall be entitled to the benefits of Section 4.03(a)
as though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.
(f)Limitations on Rights of Participants. A Participant shall not be entitled to
receive any greater payment under Section 5.01 or 5.03 than such Lender would
have been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Borrower’s prior written consent.

-82-





­SC1:5266419.14

--------------------------------------------------------------------------------

(g)Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under the Loan Documents to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
13.06Survival. The obligations of the Borrower under Sections 5.01, 5.02, 5.03,
13.03, 13.05, 13.06, 13.09, 13.10, 13.11, 13.12, 13.13 and 13.14 shall survive
the repayment of the Obligations and the termination of the Commitments and, in
the case of the Lenders’ assignment of any interest in the Commitments or the
Loans hereunder, shall survive, in the case of any event or circumstance that
occurred prior to the effective date of such assignment, the making of such
assignment, notwithstanding that the Lenders may cease to be “Lenders”
hereunder. In addition, each representation and warranty made, or deemed to be
made by a Borrowing Notice, herein or pursuant hereto shall survive the making
of such representation and warranty.
13.07Captions. The table of contents and captions and section headings appearing
herein are included solely for convenience of reference and are not intended to
affect the interpretation of any provision of this Agreement.
13.08Counterparts, Effectiveness. This Agreement may be executed in any number
of counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Agreement by signing
any such counterpart. Delivery of an executed signature page of this Agreement
by facsimile transmission or electronic transmission (in PDF format) shall be
effective as delivery of a manually executed counterpart hereof. This Agreement
shall become effective when counterparts hereof executed on behalf of the
Borrower, the Administrative Agent and the Lender shall have been received by
the Administrative Agent.
13.09Governing Law. This Agreement and the rights and obligations of the parties
hereunder shall be governed by, and construed in accordance with, the law of the
State of New York.
13.10Jurisdiction, Service of Process and Venue.
(a)Submission to Jurisdiction. Each party hereby irremovably and unconditionally
agrees that it will not commence any action, litigation or proceeding of any
kind or description, whether in law or equity, whether in contract or tort or
otherwise, against such other party in any way relating to this Agreement or any
Loan Document or the transactions relating hereto or thereto, in any forum other
than the courts of the State of New York sitting in New York County, and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the jurisdiction of such courts and agrees that all
claims in respect of any such action, litigation or proceeding may be heard and
determined in such New York State court or, to the fullest extent permitted by
applicable Law, in such federal court. Each of the parties hereto agrees that a
final judgment in any such action, litigation or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law.

-83-





­SC1:5266419.14

--------------------------------------------------------------------------------

(b)Waiver of Venue, Etc. Each party hereto irrevocably waives to the fullest
extent permitted by law any objection that it may now or hereafter have to the
laying of the venue of any suit, action or proceeding arising out of or relating
to this Agreement or any other Loan Document and hereby further irrevocably
waives to the fullest extent permitted by law any claim that any such suit,
action or proceeding brought in any such court has been brought in an
inconvenient forum. A final judgment (in respect of which time for all appeals
has elapsed) in any such suit, action or proceeding shall be conclusive and may
be enforced in any court to the jurisdiction of which such party is or may be
subject, by suit upon judgment.
13.11Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT,
THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
13.12Waiver of Immunity. To the extent that the Borrower may be or become
entitled to claim for itself or its property or revenues any immunity on the
ground of sovereignty or the like from suit, court jurisdiction, attachment
prior to judgment, attachment in aid of execution of a judgment or execution of
a judgment, and to the extent that in any such jurisdiction there may be
attributed such an immunity (whether or not claimed), the Borrower hereby
irrevocably agrees not to claim and hereby irrevocably waives such immunity with
respect to its obligations under this Agreement and the other Loan Documents.
13.13Entire Agreement. This Agreement and the other Loan Documents constitute
the entire agreement among the parties with respect to the subject matter hereof
and thereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof, including any
confidentiality (or similar) agreements. THE BORROWER ACKNOWLEDGES, REPRESENTS
AND WARRANTS THAT IN DECIDING TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS OR IN TAKING OR NOT TAKING ANY ACTION HEREUNDER OR THEREUNDER, IT HAS
NOT RELIED, AND WILL NOT RELY, ON ANY STATEMENT, REPRESENTATION, WARRANTY,
COVENANT, AGREEMENT OR UNDERSTANDING, WHETHER WRITTEN OR ORAL, OF OR WITH
ADMINISTRATIVE AGENT OR THE LENDERS OTHER THAN THOSE EXPRESSLY SET FORTH IN THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS.
13.14Severability. If any provision hereof is found by a court to be invalid or
unenforceable, to the fullest extent permitted by any Law the parties agree that
such invalidity or unenforceability shall not impair the validity or
enforceability of any other provision hereof.
13.15No Fiduciary Relationship. The Borrower acknowledges that the
Administrative Agent and the Lenders have no fiduciary relationship with, or
fiduciary duty to, the Borrower arising out of or in connection with this
Agreement or the other Loan Documents, and the relationship between the Lenders
and the Borrower is solely that of creditor and debtor. This Agreement and the
other Loan Documents do not create a joint venture among the parties.

-84-





­SC1:5266419.14

--------------------------------------------------------------------------------

13.16Confidentiality. All information received from the Borrower or any
Subsidiary relating to the Borrower or any Subsidiary or any of their respective
businesses (the “Information”) shall be deemed non-public information for
purposes of this Section 13.16 unless marked “Public.” Each of the
Administrative Agent and the Lenders acknowledges that (i) the Information may
include material non-public information concerning Borrower or a Subsidiary, as
the case may be, (ii) it has developed compliance procedures regarding the use
of material non-public information and (iii) it will handle such material
non-public information in accordance with applicable Law, including United
States federal and state securities Laws. The Administrative Agent and each
Lender agree to keep confidential all non-public information provided to them by
the Borrower pursuant to this Agreement in accordance with its customary
procedures for handling material non-public information; provided that nothing
herein shall prevent the Administrative Agent or any Lender from disclosing any
such information (i) to the Administrative Agent, any other Lender, any
Affiliate of a Lender or any Eligible Transferee or other assignee permitted
under Section 13.05(b), (ii) to its employees, officers, directors, agents,
attorneys, accountants, trustees and other professional advisors or those of any
of its affiliates (collectively, its “Related Parties”), (iii) upon the request
or demand of any Governmental Authority purporting to have jurisdiction over
such Person or its Related Parties (including any self-regulatory authority,
such as the National Association of Insurance Commissioners), (iv) in response
to any order of any court or other Governmental Authority or as may otherwise be
required pursuant to any Law, (v) if requested or required to do so in
connection with any litigation or similar proceeding, (vi) that has been
publicly disclosed (other than as a result of a disclosure in violation of this
Section 13.16), (vii) to the extent necessary in connection with the exercise of
any remedy hereunder or under any other Loan Document, (viii) on a confidential
basis to (A) any rating agency in connection with rating the Borrower or its
Subsidiaries or the Loans or (B) the CUSIP Service Bureau or any similar agency
in connection with the issuance and monitoring of CUSIP numbers of other market
identifiers with respect to the Loans or (ix) to any other party hereto;
provided that, in the case of disclosure pursuant to clause (iii), (iv) and (v)
above, the Administrative Agent or applicable Lender, as applicable, shall
promptly provide notice to the Borrower to the extent reasonable and not
prohibited by Law or any applicable Governmental Authority, so that Borrower may
seek a protective order.
13.17Interest Rate Limitation. Notwithstanding anything herein to the contrary,
if at any time the interest rate applicable to any Loan, together with all fees,
charges and other amounts that are treated as interest on such Loan under
applicable Law (collectively, “charges”), shall exceed the maximum lawful rate
(the “Maximum Rate”) that may be contracted for, charged, taken, received or
reserved by the Administrative Agent and the Lender holding such Loan in
accordance with applicable Law, the rate of interest payable in respect of such
Loan hereunder, together with all charges payable in respect thereof, shall be
limited to the Maximum Rate. To the extent lawful, the interest and charges that
would have been paid in respect of such Loan but were not paid as a result of
the operation of this Section shall be cumulated and the interest and charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the amount collectible at the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate for each day to the date of repayment, shall have been received by such
Lender. Any amount collected by such Lender that exceeds the maximum amount
collectible at the Maximum Rate shall be applied to the reduction

-85-





­SC1:5266419.14

--------------------------------------------------------------------------------

of the principal balance of such Loan so that at no time shall the interest and
charges paid or payable in respect of such Loan exceed the maximum amount
collectible at the Maximum Rate.

13.18Judgment Currency.
(a)If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder in Dollars into another currency, the parties hereto
agree, to the fullest extent permitted by Law, that the rate of exchange used
shall be that at which, in accordance with normal banking procedures, the
Administrative Agent could purchase Dollars with such other currency at the
buying spot rate of exchange in the New York foreign exchange market on the
Business Day immediately preceding that on which any such judgment, or any
relevant part thereof, is given.
(b)The obligations of the Borrower in respect of any sum due to the
Administrative Agent hereunder and under the other Loan Documents shall,
notwithstanding any judgment in a currency other than Dollars, be discharged
only to the extent that on the Business Day following receipt by the
Administrative Agent of any sum adjudged to be so due in such other currency the
Administrative Agent may, in accordance with normal banking procedures, purchase
Dollars with such other currency. If the amount of Dollars so purchased is less
than the sum originally due to the Administrative Agent in Dollars, the Borrower
agrees, to the fullest extent that it may effectively do so, as a separate
obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent against such loss. If the amount of Dollars so purchased
exceeds the sum originally due to the Administrative Agent in Dollars, the
Administrative Agent shall remit such excess to the Borrower.
13.19USA PATRIOT Act. The Administrative Agent and the Lenders hereby notify the
Borrower that pursuant to the requirements of the USA PATRIOT Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”), they are
required to obtain, verify and record information that identifies the Borrower,
which information includes the name and address of the Borrower and other
information that will allow such Person to identify the Borrower in accordance
with the Patriot Act.
13.20Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and
(b)the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)

a reduction in full or in part or cancellation of any such liability;

-86-





­SC1:5266419.14

--------------------------------------------------------------------------------

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(i)the variation of the terms of such liability in connection with the exercise
of the Write-Down and Conversion Powers of any EEA Resolution Authority.

[Signature Pages Follow]



-87-





­SC1:5266419.14

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

BORROWER:











FORTRESS BIOTECH, INC.



















By:

/s/ Robyn Hunter





Name:

Robyn Hunter





Title:

Chief Financial Officer











Address for Notices:
Fortress Biotech, Inc
95 Sawyer Road, Suite 110
Waltham MA 02453
Attn: Chief Financial Officer

Phone: 781.652.4507

Email: rhunter@fortressbiotech.com





































[Signature Page to Credit Agreement]





­SC1:5266419.14

--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:











OAKTREE FUND ADMINISTRATION, LLC











By:

Oaktree Capital Management, L.P.



Its:

Managing Member













By:

/s/ Brian Price





Name: Brian Price







Title: Senior Vice President





















By:

/s/ Peter Boos





Name: Peter Boos







Title: Assistant Vice President













Address for Notices:
Oaktree Fund Administration, LLC

333 S. Grand Avenue, 28th Fl.

Los Angeles, CA 90071
Attn:Oaktree Agency

Email:Oaktreeagency@alterdomus.com











With a copy to:
Oaktree Capital Management, L.P.

333 S. Grand Avenue, 28th Fl.

Los Angeles, CA 90071
Attn:Aman Kumar

Email:AmKumar@oaktreecapital.com





[Signature Page to Credit Agreement]





­SC1:5266419.14

--------------------------------------------------------------------------------

LENDER:























By:

/s/



















By:

/s/





Name:







Title:





















By:

/s/





Name:







Title:













Address for Notices:

Attn:

Email:















[Signature Page to Credit Agreement]





­SC1:5266419.14

--------------------------------------------------------------------------------

­SC1:5266419.14

--------------------------------------------------------------------------------